EXHIBIT 10.2

SALE AND SERVICING AGREEMENT

by and between

CAPITAL ONE AUTO FINANCE TRUST 2007-A,

as Issuer

CAPITAL ONE AUTO RECEIVABLES, LLC,

as Seller

CAPITAL ONE AUTO FINANCE, INC.,

as Servicer

and

THE BANK OF NEW YORK

as Indenture Trustee

Dated as of February 15, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I

  DEFINITIONS AND USAGE    1 Section 1.1   Definitions    1 Section 1.2   Other
Interpretive Provisions    1

ARTICLE II

  CONVEYANCE OF TRANSFERRED ASSETS    2 Section 2.1   Conveyance of Transferred
Assets    2 Section 2.2   Representations and Warranties of the Seller as to
Each Receivable    2 Section 2.3   Repurchase upon Breach    2 Section 2.4  
Custody of Receivable Files    3 Section 2.5   Funding Events    5 Section 2.6  
Certificate of Title Repurchase Event    6

ARTICLE III

  ADMINISTRATION AND SERVICING OF RECEIVABLES AND TRUST PROPERTY    7 Section
3.1   Duties of Servicer    7 Section 3.2   Collection of Receivable Payments   
8 Section 3.3   Repossession of Financed Vehicles    9 Section 3.4   Maintenance
of Security Interests in Financed Vehicles    9 Section 3.5   Covenants of
Servicer    9 Section 3.6   Purchase of Receivables Upon Breach    10 Section
3.7   Servicing Fee    11 Section 3.8   Servicer’s Certificate    11 Section 3.9
  Annual Officer’s Certificate; Notice of Servicer Termination Event    11
Section 3.10   Annual Servicing Report of Independent Public Accountants    11
Section 3.11   Servicer Expenses    12 Section 3.12   Insurance    12 Section
3.13   1934 Act Filings    12

ARTICLE IV

  DISTRIBUTIONS; ACCOUNTS STATEMENTS TO THE RESIDUAL INTERESTHOLDERS AND THE
NOTEHOLDERS    12 Section 4.1   Establishment of Accounts    12 Section 4.2  
Remittances    14

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

Section 4.3

  Additional Deposits and Payments    15 Section 4.4   Distributions    16

Section 4.5

  Net Deposits    17

Section 4.6

  Statements to Noteholders and Residual Interestholders    17

Section 4.7

  No Duty to Confirm    19

Section 4.8

  Interest Rate Swap Agreement    19

ARTICLE V

   THE SELLER    21 Section 5.1   Representations and Warranties of Seller    21
Section 5.2   Liability of the Seller; Indemnities    22 Section 5.3   Merger or
Consolidation of, or Assumption of the Obligations of, Seller    23 Section 5.4
  Limitation on Liability of Seller and Others    24 Section 5.5   Seller May
Own Notes    24 Section 5.6   Sarbanes-Oxley Act Requirements    24 Section 5.7
  Compliance with Organizational Documents    24 Section 5.8   Perfection
Representations, Warranties and Covenants    24

ARTICLE VI

   THE SERVICER    25 Section 6.1   Representations of Servicer    25 Section
6.2   Indemnities of Servicer    26 Section 6.3   Merger or Consolidation of, or
Assumption of the Obligations of, Servicer    28 Section 6.4   Limitation on
Liability of Servicer and Others    28 Section 6.5   Delegation of Duties    29
Section 6.6   COAF Not to Resign as Servicer    29 Section 6.7   Servicer May
Own Notes    29

ARTICLE VII

   TERMINATION OF SERVICER    29 Section 7.1   Termination of Servicer    29
Section 7.2   Notification to Noteholders    31

ARTICLE VIII

   OPTIONAL PURCHASE    31 Section 8.1   Optional Purchase of Trust Estate    31

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

ARTICLE IX

  THE NOTE INSURANCE POLICY    31 Section 9.1   Claims Under Note Insurance
Policy    31 Section 9.2   Surrender of Note Insurance Policy    33

ARTICLE X

  MISCELLANEOUS PROVISIONS    33 Section 10.1   Amendment    33 Section 10.2  
Protection of Title    34 Section 10.3   Other Liens or Interests    35 Section
10.4   Transfers Intended as Sale; Security Interest    36 Section 10.5  
Notices, Etc    36 Section 10.6   Choice of Law    37 Section 10.7   Headings   
37 Section 10.8   Counterparts    37 Section 10.9   Waivers    37 Section 10.10
  Entire Agreement    37 Section 10.11   Severability of Provisions    37
Section 10.12   Binding Effect    38 Section 10.13   Acknowledgment and
Agreement    38 Section 10.14   Cumulative Remedies    38 Section 10.15  
Nonpetition Covenant    38 Section 10.16   Submission to Jurisdiction; Waiver of
Jury Trial    38 Section 10.17   Limitation of Liability    39 Section 10.18  
Third-Party Beneficiaries    40 Section 10.19   Limitation of Rights    40
Section 10.20   Information Requests    40 Section 10.21   Regulation AB    40
Section 10.22   Information to Be Provided by the Indenture Trustee    41

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Schedule I

   Representations and Warranties

Schedule II

   Notice Addresses

Exhibit A

   Form of Notice of Funding Date

Exhibit B

   Form of Joint Officer’s Certificate

Exhibit C

   Form of Assignment pursuant to Sale and Servicing Agreement

Exhibit D

   Form of Servicer’s Certificate

Exhibit E

   Perfection Representations, Warranties and Covenants

Exhibit F

   Servicing Criteria to be Addressed in Indenture Trustee’s Assessment of
Compliance

Exhibit G

   Form of Indenture Trustee’s Annual Certification

Exhibit H-1

   Form of Seller Re-Assignment

Exhibit H-2

   Form of Seller Cross Receipt

Exhibit I-1

   Form of Servicer Re-Assignment

Exhibit I-2

   Form of Servicer Cross Receipt

Appendix A

   Definitions

 

-iv-



--------------------------------------------------------------------------------

SALE AND SERVICING AGREEMENT, dated as of February 15, 2007 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), by and between CAPITAL ONE AUTO FINANCE TRUST 2007-A, a Delaware
statutory trust (the “Issuer”), CAPITAL ONE AUTO RECEIVABLES, LLC, a Delaware
limited liability company, as seller (the “Seller”), CAPITAL ONE AUTO FINANCE,
INC., a Texas corporation (“COAF”), as servicer (in such capacity, the
“Servicer”), and THE BANK OF NEW YORK, a banking corporation organized under the
laws of the state of New York, as indenture trustee (the “Indenture Trustee”).

WHEREAS, the Issuer desires to purchase from the Seller a portfolio of motor
vehicle receivables, including motor vehicle retail installment sales contracts
and/or installment loans that are secured by new and used automobiles and
light-duty trucks;

WHEREAS, the Seller is willing to sell such portfolio of motor vehicle
receivables and related property to the Issuer; and

WHEREAS, COAF is willing to service such motor vehicle receivables and related
property on behalf of the Issuer;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

SECTION 1.1 Definitions. Except as otherwise specified herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A hereto, which also contains rules as to usage that are
applicable herein.

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under generally accepted accounting principles; (b) terms defined in Article 9
of the UCC as in effect in the relevant jurisdiction and not otherwise defined
in this Agreement are used as defined in that Article; (c) the words “hereof,”
“herein” and “hereunder” and words of similar import refer to this Agreement as
a whole and not to any particular provision of this Agreement; (d) references to
any Article, Section, Schedule, Appendix or Exhibit are references to Articles,
Sections, Schedules, Appendices and Exhibits in or to this Agreement and
references to any paragraph, subsection, clause or other subdivision within any
Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (e) the term “including” means
“including without limitation”; (f) except as otherwise expressly provided
herein, references to any law or regulation refer to that law or regulation as
amended from time to time and include any successor law or regulation; (g)
references to any Person include that Person’s successors and assigns; and (h)
headings are for purposes of reference only and shall not otherwise affect the
meaning or interpretation of any provision hereof.



--------------------------------------------------------------------------------

ARTICLE II

CONVEYANCE OF TRANSFERRED ASSETS

SECTION 2.1 Conveyance of Transferred Assets. (a) In consideration of the
Issuer’s sale and delivery to, or upon the order of, the Seller of all of the
Notes and the Residual Interest on the Closing Date, the Seller does hereby
irrevocably sell, transfer, assign and otherwise convey to the Issuer without
recourse (subject to the obligations herein) all right, title and interest of
the Seller, whether now owned or hereafter acquired, in, to and under the
Initial Transferred Assets, identified in an Assignment substantially in the
form of Exhibit C delivered on the Closing Date. The sale, transfer, assignment
and conveyance made hereunder does not constitute and is not intended to result
in an assumption by the Issuer of any obligation of the Seller or any Originator
to the Obligors, the Dealers or any other Person in connection with the
Receivables or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.

(b) In consideration of the payment of the Receivables Purchase Price from the
Pre-Funding Account, on each Funding Date the Seller does hereby sell, transfer,
assign, and otherwise convey to the Issuer without recourse (subject to the
obligations herein) all right, title and interest of the Seller, whether now
owned or hereafter acquired, in, to and under the Subsequent Transferred Assets,
identified in an Assignment substantially in the form of Exhibit C delivered on
such Funding Date. The purchase of the Subsequent Transferred Assets on each
Funding Date shall be made in accordance with the Purchase Agreement and this
Agreement. The sale, transfer, assignment and conveyance made hereunder does not
constitute and is not intended to result in an assumption by the Issuer of any
obligation of the Seller or any Originator to the Obligors, the Dealers or any
other Person in connection with the Receivables or the other assets and
properties conveyed hereunder or any agreement, document or instrument related
thereto.

SECTION 2.2 Representations and Warranties of the Seller as to Each Receivable.
On the date hereof, with respect to the Initial Receivables, or on each Funding
Date, with respect to the Subsequent Receivables, the Seller hereby makes the
representations and warranties set forth on Schedule I to the Issuer, the
Indenture Trustee and the Note Insurer as to the Initial Receivables and
Subsequent Receivables, as applicable, sold, transferred, assigned, and
otherwise conveyed to the Issuer under this Agreement on which such
representations and warranties the Issuer relies in acquiring the Receivables.
The representations and warranties as to each Receivable shall survive the Grant
of the Receivables by the Issuer to the Indenture Trustee pursuant to the
Indenture. Notwithstanding any statement to the contrary contained herein or in
any other Transaction Document, the Seller shall not be required to notify any
insurer with respect to any Insurance Policy obtained by an Obligor.

SECTION 2.3 Repurchase upon Breach. Upon discovery by any party hereto of a
breach of any of the representations and warranties set forth in Section 2.2
with respect to any Receivable at the time such representations and warranties
were made which materially and adversely affects the interests of the Issuer,
the Note Insurer or the Noteholders in such Receivable, the party discovering
such breach shall give prompt written notice thereof to the other parties
hereto; provided, that delivery of the Servicer’s Certificate shall be deemed to
constitute prompt notice by the Servicer and the Issuer of such breach;
provided, further, that the

 

2



--------------------------------------------------------------------------------

failure to give such notice shall not affect any obligation of the Seller
hereunder. If the breach materially and adversely affects the interests of the
Issuer, the Note Insurer or the Noteholders in such Receivable, then the Seller
shall either (a) correct or cure such breach or (b) repurchase such Receivable
from the Issuer, in either case on or before the Payment Date following the end
of the Collection Period which includes the 60th day after the date the Seller
became aware or was notified of such breach. Any such purchase by the Seller
shall be at a price equal to the Repurchase Price. In consideration for such
repurchase, the Seller shall make (or shall cause to be made) a payment to the
Issuer equal to the Repurchase Price by depositing such amount into the
Collection Account prior to noon, New York City time on such date of repurchase.
Upon payment of such Repurchase Price by the Seller, the Indenture Trustee, on
behalf of the Indenture Secured Parties, and the Issuer shall release and shall
execute and deliver a Seller Re-Assignment and Seller Cross Receipt
substantially in the forms of Exhibit H-1 and H-2, respectively, and any such
other instruments of release, transfer or assignment in each case without
recourse or representation, as may be reasonably requested by the Seller to
evidence such release, transfer or assignment or more effectively vest in the
Seller or its designee all of the Issuer’s and Indenture Trustee’s rights in any
Receivable and related Transferred Assets repurchased pursuant to this
Section 2.3. It is understood and agreed that, unless the Seller fails to
repurchase (or fails to enforce the obligation of COAF under the Purchase
Agreement to repurchase) any Receivable as described above, the right to cause
the Seller to repurchase (or to enforce the obligations of COAF under the
Purchase Agreement to repurchase) any Receivable as described above shall
constitute the sole remedy respecting such breach available to the Issuer, the
Note Insurer and the Indenture Trustee. Neither the Owner Trustee nor the
Indenture Trustee will have any duty to conduct an affirmative investigation as
to the occurrence of any condition requiring the repurchase of any Receivable
pursuant to this Section 2.3.

SECTION 2.4 Custody of Receivable Files.

(a) Custody. The Issuer and the Indenture Trustee, upon the execution and
delivery of this Agreement, hereby revocably appoint the Servicer, and the
Servicer hereby accepts such appointment, to act as the agent of the Issuer and
the Indenture Trustee as custodian of the following documents or instruments,
which are hereby or will hereby be constructively delivered to the Indenture
Trustee (or its agent or designee), as pledgee of the Issuer pursuant to the
Indenture with respect to each Receivable (the “Receivable Files”):

(i) the fully executed original, electronically authenticated original or
authoritative copy of the Contract (in each case within the meaning of the UCC)
related to such Receivable, including any written amendments or extensions
thereto;

(ii) the original credit application or a photocopy thereof to the extent held
in paper form;

(iii) the original Certificate of Title or, if not yet received, evidence that
an application therefore has been submitted with the appropriate authority, a
guaranty of title from a Dealer or such other document (electronic or otherwise,
as used in the applicable jurisdiction) that the Servicer keeps on file, in
accordance with its Customary Servicing Practices, evidencing the security
interest of the applicable Originator in the Financed Vehicle; provided,
however, that in lieu of being held in the Receivable File, the Certificate of
Title may be held by a third party service provider engaged by the Servicer to
obtain and/or hold Certificates of Title; and

 

3



--------------------------------------------------------------------------------

(iv) any and all other documents that the Servicer keeps on file, in accordance
with its Customary Servicing Practices, relating to a Receivable, an Obligor or
a Financed Vehicle (but only to the extent applicable to such Receivable and
only to the extent held in tangible paper form or electronic form).

(b) Safekeeping. The Servicer, in its capacity as custodian, shall hold the
Receivable Files for the benefit of the Issuer, the Note Insurer and the
Indenture Trustee. In performing its duties as custodian, the Servicer shall act
in accordance with its Customary Servicing Practices. In accordance with its
Customary Servicing Practices, the Servicer will conduct, or cause to be
conducted, periodic audits of the Receivable Files held by it under this
Agreement, and of the related accounts, records, and computer systems, in such a
manner as would enable the Issuer, the Note Insurer or the Indenture Trustee to
verify the accuracy of the Servicer’s record keeping. The Servicer will promptly
report to the Issuer, the Note Insurer and the Indenture Trustee any failure on
its part to hold a material portion of the Receivable Files, maintain its
accounts, records, and computer systems as herein provided or promptly take
appropriate action to remedy any such failure. Nothing herein will be deemed to
require an initial review or any periodic review by the Issuer, the Note Insurer
or the Indenture Trustee of the Receivable Files. The Servicer may, in
accordance with its Customary Servicing Practices, (i) maintain all or a portion
of the Receivable Files in electronic form, (ii) maintain custody of all or any
portion of the Receivable Files with one or more of its agents or designees and
(iii) with respect to those Receivables the form of which consists in part of a
check to be endorsed by the Obligor, maintain either an image of that endorsed
check or such other information or records evidencing that endorsement as
permitted or provided by clearing house rules, rules and regulations of the
Federal Reserve Board, or other established systems for the transmission of
payments within the banking system.

(c) Maintenance of and Access to Records. The Servicer will maintain each
Receivable File at one of its offices in the United States, or at such other
location as specified to the Issuer, the Note Insurer and the Indenture Trustee
by written notice not later than ninety (90) days after any change in location
(it being understood that the Receivable Files, or any part thereof, may be
maintained at the offices of any Person to whom the Servicer has delegated
responsibilities in accordance with Section 6.5). The Servicer will make
available to the Issuer, the Note Insurer and the Indenture Trustee or their
duly authorized representatives, attorneys or auditors a list of locations of
the Receivable Files upon request. The Servicer will provide access to the
Receivable Files, and the related accounts records, and computer systems
maintained by the Servicer at such times as the Issuer, the Note Insurer or the
Indenture Trustee direct, but only upon reasonable notice and during the normal
business hours at the respective offices of the Servicer.

(d) Release of Documents. Upon written instructions from the Indenture Trustee,
the Servicer will release or cause to be released any document in the Receivable
Files to the Indenture Trustee, the Indenture Trustee’s agent or the Indenture
Trustee’s designee, as the case may be, at such place or places as the Indenture
Trustee may designate, as soon thereafter as is practicable. Any document so
released will be handled by the Indenture Trustee with due care and returned to
the Servicer for safekeeping as soon as the Indenture Trustee or its agent or
designee, as the case may be, has no further need therefor.

 

4



--------------------------------------------------------------------------------

(e) Instructions; Authority to Act. All instructions from the Indenture Trustee
will be in writing and signed by an Authorized Officer of the Indenture Trustee,
and the Servicer will be deemed to have received proper instructions with
respect to the Receivable Files upon its receipt of such written instructions.

(f) Custodian’s Indemnification. Subject to Section 6.2, the Servicer as
custodian will indemnify the Issuer, the Note Insurer and the Indenture Trustee
for any and all liabilities, obligations, losses, compensatory damages,
payments, costs or expenses of any kind whatsoever that may be imposed on,
incurred by or asserted against the Issuer, the Note Insurer or the Indenture
Trustee as the result of any improper act or omission in any way relating to the
maintenance and custody by the Servicer as custodian of the Receivable Files;
provided, however, that the Servicer will not be liable to (i) the Issuer, the
Indenture Trustee or the Note Insurer for any portion of any such amount
resulting from the willful misconduct, bad faith or negligence of the Indenture
Trustee, the Note Insurer or the Issuer, respectively, or (ii) the Indenture
Trustee for any portion of any such amount resulting from the failure of the
Indenture Trustee, the Indenture Trustee’s agent or the Indenture Trustee’s
designee to handle with due care any Certificate of Title or other document
released to the Indenture Trustee, the Indenture Trustee’s agent or the
Indenture Trustee’s designee pursuant to Section 2.4(d).

(g) Effective Period and Termination. The Servicer’s appointment as custodian
will become effective as of the Initial Cut-Off Date and will continue in full
force and effect until terminated pursuant to this Section. If COAF resigns as
Servicer in accordance with the provisions of this Agreement or if all of the
rights and obligations of the Servicer have been terminated under Section 7.1,
the appointment of the Servicer as custodian hereunder may be terminated by the
Indenture Trustee or by the Controlling Party, in the same manner as the
Indenture Trustee or the Controlling Party may terminate the rights and
obligations of the Servicer under Section 7.1. After any termination of such
appointment, the Servicer will promptly deliver to the Indenture Trustee or the
Indenture Trustee’s agent the Receivable Files and the related accounts and
records maintained by the Servicer at such place or places as the Indenture
Trustee or the Controlling Party may reasonably designate.

SECTION 2.5 Funding Events.

(a) A funding event (each, a “Funding Event”) shall occur upon a Funding Date
and in accordance with the requirements of this Section.

(b) During the Funding Period, the Issuer shall, on the Funding Dates,
(i) acquire Subsequent Transferred Assets from the Seller pursuant to
Section 2.1(b) (and the Seller shall acquire such Subsequent Transferred Assets
from COAF pursuant to the Purchase Agreement) and (ii) Grant all of the Issuer’s
right, title and interest in, to and under such Subsequent Transferred Assets to
the Indenture Trustee for the benefit of the Indenture Secured Parties. Such
Subsequent Transferred Assets shall be acquired at the option of the Issuer upon
instruction from the Servicer; provided that such Subsequent Transferred Assets
may not be acquired through the Pre-Funding Account without the consent of the
Note Insurer; provided, however, that the giving or withholding of such consent
shall be based solely on the characteristics of the Subsequent Transferred
Assets in relation to the Initial Transferred Assets.

 

5



--------------------------------------------------------------------------------

(c) The following procedures shall be followed to effect a Funding Event:

(i) COAF will package and forward or cause to be packaged and forwarded to the
Servicer (in the event that COAF is not the Servicer) the Receivables File with
respect to each Subsequent Receivable;

(ii) At least three (3) days prior to the Funding Date, the Issuer shall
deliver, or cause to be delivered, to the Indenture Trustee, the Servicer and
the Note Insurer a Notice of Funding Date (substantially in the form of Exhibit
A hereto);

(iii) On or prior to the Funding Date, the Issuer shall deliver, or cause to be
delivered, to the Indenture Trustee, the Servicer and the Note Insurer the
following:

(1) the Schedule of Receivables delivered by the Seller for such Funding Date;
and

(2) a Joint Officer’s Certificate of COAF, the Seller and the Issuer
(substantially in the form of Exhibit B hereto); and

(iv) On the Funding Date, the Seller and the Issuer shall execute an Assignment
substantially in the form of Exhibit C hereto.

(d) Upon satisfaction of the above requirements, the Indenture Trustee will, on
the applicable Funding Date, withdraw from the Pre-Funding Account an amount
equal to the Receivables Purchase Price for the Subsequent Receivables acquired
on such Funding Date and shall forward such funds (less amounts required to be
deposited into the Reserve Account as described below) to the Seller (or to COAF
on behalf of the Seller) or its designee, in cash by federal wire transfer
funds, pursuant to the written directions provided to the Indenture Trustee in
the Notice of Funding Date. The Indenture Trustee, on behalf of the Seller,
shall deposit into the Reserve Account from amounts which would otherwise be
released to the Seller from the Pre-Funding Account, an amount equal to the
Subsequent Reserve Account Deposit Amount for such Funding Date.

SECTION 2.6 Certificate of Title Repurchase Event. The Servicer shall inform the
Issuer, the Seller, the Note Insurer, the Indenture Trustee and the Swap
Counterparty promptly, in writing, upon the occurrence of the day that is 10
Business Days prior to the First Title Delivery Date of each Receivable for
which no Certificate of Title has been delivered to the Servicer or its agent as
of such day. Upon the occurrence of a Certificate of Title Repurchase Event with
respect to any Receivable, the Seller shall purchase such Receivable from the
Issuer on any date occurring on or before the Payment Date following the end of
the Collection Period during which such Certificate of Title Repurchase Event
occurs. Any such purchase by the Seller shall be at a price equal to the
Repurchase Price. In consideration for such repurchase, the Seller shall make
(or shall cause to be made) a payment to the Issuer equal to the Repurchase
Price by depositing such amount into the Collection Account prior to noon, New
York City time on such date of repurchase. Upon payment of such Repurchase Price
by the Seller, the Indenture Trustee, on behalf of the Indenture Secured

 

6



--------------------------------------------------------------------------------

Parties, and the Issuer shall release and shall execute and deliver a Seller
Re-Assignment and Seller Cross Receipt substantially in the forms of Exhibit H-1
and H-2, respectively, and any such other instruments of release, transfer or
assignment, in each case without recourse or representation, as may be
reasonably requested by the Seller to evidence such release, transfer or
assignment or more effectively vest in the Seller or its designee all of the
Issuer’s and Indenture Trustee’s rights in any Receivable and related
Transferred Assets repurchased pursuant to this Section 2.6. It is understood
and agreed that, unless the Seller fails to repurchase (or fails to enforce the
obligation of COAF under the Purchase Agreement to repurchase) any Receivable as
described above, the right to cause the Seller to repurchase (or to enforce the
obligations of COAF under the Purchase Agreement to repurchase) any Receivable
as described above shall constitute the sole remedy with respect to a
Certificate of Title Repurchase Event available to the Issuer, the Note Insurer
and the Indenture Trustee. Neither the Owner Trustee nor the Indenture Trustee
will have any duty to conduct an affirmative investigation as to the occurrence
of any condition requiring the repurchase of any Receivable pursuant to this
Section 2.6.

ARTICLE III

ADMINISTRATION AND SERVICING OF

RECEIVABLES AND TRUST PROPERTY

SECTION 3.1 Duties of Servicer.

(a) The Servicer is hereby appointed by the Issuer and authorized to act as
agent for the Issuer and in such capacity shall manage, service, administer and
make collections on the Receivables, and perform the other actions required by
the Servicer under this Agreement. The Servicer agrees that its servicing of the
Receivables will be carried out in accordance with its Customary Servicing
Practices, using the degree of skill and attention that the Servicer exercises
with respect to all comparable motor vehicle receivables that it services for
itself or others. The Servicer’s duties will include collection and posting of
all payments, responding to inquiries of Obligors on such Receivables,
investigating delinquencies, sending invoices or payment coupons to Obligors,
reporting any required tax information to Obligors, accounting for Collections
and furnishing monthly and annual statements to the Indenture Trustee and the
Note Insurer with respect to distributions and performing the other duties
specified herein. The Servicer hereby accepts such appointment and authorization
and agrees to perform the duties of Servicer with respect to the Receivables set
forth herein.

(b) The Servicer will follow its Customary Servicing Practices and will have
full power and authority to do any and all things in connection with such
managing, servicing, administration and collection that it may deem necessary or
desirable. Without limiting the generality of the foregoing, the Servicer is
hereby authorized and empowered to execute and deliver, on behalf of itself, the
Issuer, the Owner Trustee, the Indenture Trustee, the Noteholders, the Note
Insurer, the Residual Interestholders, or any of them, any and all instruments
of satisfaction or cancellation, or partial or full release or discharge, and
all other comparable instruments, with respect to such Receivables or to the
Financed Vehicles securing such Receivables. The Servicer is hereby authorized
to commence, in its own name or in the name of the Issuer, a legal proceeding to
enforce a Receivable or to commence or participate in any other legal proceeding
(including a bankruptcy proceeding) relating to or involving a Receivable, an
Obligor or a Financed

 

7



--------------------------------------------------------------------------------

Vehicle. If the Servicer commences a legal proceeding to enforce a Receivable,
the Issuer will thereupon be deemed to have automatically assigned such
Receivable to the Servicer solely for purposes of commencing or participating in
any such proceeding as a party or claimant, and the Servicer is authorized and
empowered by the Issuer to execute and deliver in the Servicer’s name any
notices, demands, claims, complaints, responses, affidavits or other documents
or instruments in connection with any such proceeding. If in any enforcement
suit or legal proceeding it is held that the Servicer may not enforce a
Receivable on the ground that it is not a real party in interest or a holder
entitled to enforce the Receivable, the Issuer will, at the Servicer’s expense
and direction, take steps to enforce the Receivable, including bringing suit in
its name or the name of the Indenture Trustee. The Issuer will furnish the
Servicer with any powers of attorney and other documents reasonably necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder. The Servicer, at its expense, will obtain on behalf of the
Issuer all licenses, if any, required by the laws of any jurisdiction to be held
by the Issuer in connection with ownership of the Receivables, and will make all
filings and pay all fees as may be required in connection therewith during the
term hereof.

(c) The Servicer hereby agrees that upon its resignation and the appointment of
a successor Servicer hereunder, the Servicer will terminate its activities as
Servicer hereunder in accordance with Section 7.1, and, in any case, in a manner
which the Controlling Party or the Indenture Trustee with the consent of the
Controlling Party reasonably determines will facilitate the transition of the
performance of such activities to such successor Servicer, and the Servicer
shall cooperate with and assist such successor Servicer.

(d) So long as no Note Insurer Default has occurred and is continuing, the
Servicer shall not change its Customary Servicing Practices without the consent
of the Note Insurer if the Servicer determines that such a change would have a
material adverse effect on the interests of the Note Insurer or the Noteholders.

SECTION 3.2 Collection of Receivable Payments. The Servicer will make reasonable
efforts to collect all payments called for under the terms and provisions of the
Receivables as and when the same become due in accordance with its Customary
Servicing Practices and will otherwise act with respect to the Receivables and
the Insurance Policies in such manner as will, in the reasonable judgment of the
Servicer, maximize the net amount to be received by the Issuer with respect
thereto. Subject to Section 3.5, the Servicer may grant extensions, rebates,
deferrals, amendments, modifications or adjustments with respect to any
Receivable in accordance with its Customary Servicing Practices; provided,
however, that if the Servicer extends the date for final payment by the Obligor
of any Receivable (an “Extension”) beyond the last day of the Collection Period
immediately prior to the Class A-4 Final Scheduled Payment Date, it will
promptly purchase such Receivable in the manner provided in Section 3.6;
provided, further, however, that in any given three (3) month period, the
average percentage of Receivables that have been the subject of an Extension
during each of those three months (by number of Receivables at the beginning of
each month) shall not exceed 4.00% (or such other percentage as may be agreed to
by the Controlling Party). The Servicer may in its discretion waive any late
payment charge or any other fees that may be collected in the ordinary course of
servicing a Receivable. Notwithstanding anything in this Agreement to the
contrary, the Servicer may refinance any Receivable by accepting a new
promissory note from the related Obligor and depositing the full outstanding
Principal Balance of such Receivable plus any accrued interest on such
Receivable into the Collection Account. The receivable created by such
refinancing shall not be property of the Issuer.

 

8



--------------------------------------------------------------------------------

SECTION 3.3 Repossession of Financed Vehicles. On behalf of the Issuer, the
Servicer will use commercially reasonable efforts, consistent with its Customary
Servicing Practices, to repossess or otherwise convert the ownership of and
liquidate the Financed Vehicle securing any Receivable as to which the Servicer
has determined eventual payment in full is unlikely; provided, however, that the
Servicer may elect not to repossess a Financed Vehicle if in its good faith
judgment it determines that repossession will not increase the amounts described
in clauses (a) through (c) of the definition of Liquidation Proceeds by an
amount greater than the expense of such repossession or that the proceeds
ultimately recoverable with respect to such Receivable would be increased by
forbearance. The Servicer is authorized as it deems necessary or advisable,
consistent with its Customary Servicing Practices, to make reasonable efforts to
realize upon any recourse to any Dealer and selling the related Financed Vehicle
at public or private sale. The foregoing will be subject to the provision that,
in any case in which the Financed Vehicle has suffered damage, the Servicer
shall not be required to expend funds in connection with the repair or the
repossession of such Financed Vehicle unless it determines in its sole
discretion that such repair and/or repossession will increase the amounts
described in clauses (a) through (c) of the definition of Liquidation Proceeds
with respect to such Financed Vehicle by an amount greater than the amount of
such expenses.

SECTION 3.4 Maintenance of Security Interests in Financed Vehicles. The Servicer
will, in accordance with its Customary Servicing Practices, take such steps as
are necessary to maintain perfection of the security interest created by each
Receivable in the related Financed Vehicle. The Issuer hereby authorizes the
Servicer to take such steps as are necessary to re-perfect such security
interest on behalf of the Issuer and the Indenture Trustee in the event of the
relocation of a Financed Vehicle or for any other reason.

SECTION 3.5 Covenants of Servicer.

(a) Lien in Force. The Servicer will not (i) release the Financed Vehicle
securing each such Receivable from the security interest granted by such
Receivable in whole or in part except in the event of payment in full by or on
behalf of the Obligor thereunder or payment in full less a deficiency which the
Servicer would not attempt to collect in accordance with its Customary Servicing
Practices or in connection with repossession or except as may be required by an
insurer in order to receive proceeds from any Insurance Policy covering such
Financed Vehicle or (ii) reduce the Contract Rate with respect to any Receivable
other than as required by applicable law or (iii) reduce the Principal Balance
with respect to any Receivable other than (A) as required by applicable law,
(B) in accordance with its Customary Servicing Practices, in connection with a
settlement in the event the Receivable becomes a Defaulted Receivable or (C) in
accordance with its Customary Servicing Practices, in connection with a Cram
Down Loss relating to such Receivable.

(b) No Impairment. The Servicer will do nothing to materially impair the rights
of the Issuer, the Indenture Trustee or the Noteholders in the Receivables or
the Insurance Policies except as otherwise expressly provided in the Transaction
Documents.

 

9



--------------------------------------------------------------------------------

(c) Restrictions on Liens. The Servicer will not (i) create, incur or suffer to
exist, or agree to create, incur or suffer to exist, or consent to cause or
permit in the future (upon the happening of a contingency or otherwise) the
creation, incurrence or existence of any Lien or restriction on transferability
of the Receivables except for the lien in favor of the Indenture Trustee for the
benefit of the Indenture Secured Parties, and the restrictions on
transferability imposed by this Agreement or (ii) file or authorize for filing
under the UCC of any jurisdiction any financing statement which names the
Servicer as a debtor, or sign any security agreement authorizing any secured
party thereunder to file such financing statement, with respect to the
Receivables, except in each case any such instrument solely securing the rights
and preserving the lien of the Indenture Trustee for the benefit of the
Indenture Secured Parties.

SECTION 3.6 Purchase of Receivables Upon Breach. Upon discovery by any party
hereto of a breach of any of the obligations set forth in Section 3.2, 3.3, 3.4
or 3.5 which materially and adversely affects the interests of the Issuer, the
Note Insurer or the Noteholders in any Receivable, the party discovering such
breach shall give prompt written notice thereof to the other parties hereto;
provided, that the delivery of the Servicer’s Certificate shall be deemed to
constitute prompt notice by the Servicer and the Issuer of such breach;
provided, further, that the failure to give such notice shall not affect any
obligation of the Servicer under this Section 3.6. If the breach materially and
adversely affects the interests of the Issuer, the Note Insurer or the
Noteholders in such Receivable, then the Servicer shall either (a) correct or
cure such breach or (b) purchase such Receivable from the Issuer, in either case
on or before the Payment Date following the end of the Collection Period which
includes the 60th day after the date the Servicer became aware or was notified
of such breach. Any such purchase by the Servicer shall be at a price equal to
the Repurchase Price. In consideration for such repurchase, the Servicer shall
make (or shall cause to be made) a payment to the Issuer equal to the Repurchase
Price by depositing such amount into the Collection Account prior to noon, New
York City time on such date of repurchase. Upon payment of such Repurchase Price
by the Servicer, the Indenture Trustee, on behalf of the Indenture Secured
Parties, and the Issuer shall release and shall execute and deliver a Servicer
Re-Assignment and Servicer Cross Receipt substantially in the forms of Exhibit
I-1 and I-2, respectively, and any such other instruments of release, transfer
or assignment hereto, in each case without recourse or representation, as may be
reasonably requested by the Servicer to evidence such release, transfer or
assignment or more effectively vest in the Servicer or its designee all of the
Issuer’s and Indenture Trustee’s rights in any Receivable and related
Transferred Assets repurchased pursuant to this Section 3.6. It is understood
and agreed that, unless the Servicer fails to purchase any Receivable as
described above, the obligation of the Servicer to purchase any Receivable as
described above shall constitute the sole remedy respecting such breach
available to the Issuer, the Note Insurer, the Swap Counterparty and the
Indenture Trustee; provided, however, that the Servicer will indemnify the
Issuer, the Note Insurer, the Owner Trustee, the Indenture Trustee and the
Noteholders from and against all costs, expenses, losses, damages, claims and
liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such breach. The
indemnification provided pursuant to this section will survive the removal or
resignation of the Servicer, the Note Insurer, the Swap Counterparty and/or the
Indenture Trustee.

 

10



--------------------------------------------------------------------------------

SECTION 3.7 Servicing Fee. On each Payment Date, the Issuer shall pay to the
Servicer the Servicing Fee in accordance with Section 4.4 for the immediately
preceding Collection Period as compensation for its services. In addition, the
Servicer will be entitled to retain all Supplemental Servicing Fees. The
Servicer will be required to pay all expenses incurred by it in connection with
its activities under this Agreement (including taxes imposed on the Servicer,
expenses incurred in connection with distributions and reports made by the
Servicer to Noteholders or the Note Insurer and, to the extent not provided for
pursuant to Section 4.4, all other fees and out-of-pocket expenses of the Owner
Trustee and the Indenture Trustee, except taxes levied or assessed against the
Issuer, the Owner Trustee or the Indenture Trustee, and claims against the
Issuer, the Owner Trustee, or the Indenture Trustee in respect of
indemnification, which taxes and claims in respect of indemnification against
the Issuer are expressly stated to be for the account of COAF). Notwithstanding
the foregoing, if the Servicer is not COAF, a successor to COAF as Servicer will
not be liable for taxes levied or assessed against the Issuer or claims against
the Issuer in respect of indemnification, the fees referred to above and
expenses referred to above.

SECTION 3.8 Servicer’s Certificate. On the Determination Date preceding each
Payment Date, the Servicer shall deliver to the Indenture Trustee and each
Paying Agent, with a copy to each of the Rating Agencies, the Swap Counterparty
and the Note Insurer, a Servicer’s Certificate in substantially the form set
forth in Exhibit D. At the sole option of the Servicer, each Servicer’s
Certificate may be delivered in electronic or hard copy format.

SECTION 3.9 Annual Officer’s Certificate; Notice of Servicer Termination Event.
(a) The Servicer will deliver to the Rating Agencies, the Swap Counterparty, the
Issuer, the Indenture Trustee and the Note Insurer, on or before March 30 of
each year, beginning on March 30, 2008, an Officer’s Certificate of the Servicer
(with appropriate insertions) providing such information as is required under
Item 1123 of Regulation AB.

(a) The Servicer will deliver to the Issuer, the Swap Counterparty, the Note
Insurer, the Indenture Trustee and each Rating Agency promptly after having
obtained knowledge thereof, but in no event later than five (5) Business Days
after having obtained such knowledge, written notice in an Officer’s Certificate
of any event which with the giving of notice or lapse of time, or both, would
become a Servicer Termination Event.

(b) The Servicer will deliver to the Issuer and the Note Insurer, on or before
March 30 of each year, beginning on March 30, 2008, a report regarding the
Servicer’s assessment of compliance with the Servicing Criteria during the
immediately preceding calendar year, as required under paragraph (b) of Rule
13a-18 and Rule 15d-18 of the Exchange Act and Item 1122 of Regulation AB.

SECTION 3.10 Annual Servicing Report of Independent Public Accountants. On or
before the 90th day following the end of each fiscal year, beginning with the
fiscal year ending December 31, 2007, the Servicer shall cause a firm of
nationally recognized independent public accountants (who may also render other
services to the Servicer, the Seller or their respective Affiliates) to furnish
to the Indenture Trustee, the Servicer, the Seller, the Swap Counterparty, the
Note Insurer and each Rating Agency each attestation report on assessments of
compliance with the Servicing Criteria with respect to the Servicer or any
affiliate thereof during the related

 

11



--------------------------------------------------------------------------------

fiscal year delivered by such accountants pursuant to paragraph (c) of Rule
13a-18 or Rule 15d-18 of the Exchange Act and Item 1122 of Regulation AB. The
certification required by this paragraph may be replaced by any similar
certification using other procedures or attestation standards which are now or
in the future in use by servicers of comparable motor vehicle receivables.

SECTION 3.11 Servicer Expenses. The Servicer will be required to pay from its
own funds all expenses (other than expenses described in the definition of
Liquidation Proceeds) incurred by it in connection with its activities
hereunder, including fees and disbursements of the Indenture Trustee, Owner
Trustee (in accordance with Section 8.1 of the Trust Agreement), independent
accountants, taxes imposed on the Servicer and expenses incurred in connection
with distributions and reports to the Noteholders and the Residual
Interestholders.

SECTION 3.12 Insurance. The Servicer may sue to enforce or collect upon the
Insurance Policies, in its own name, if possible, or as agent of the Issuer. If
the Servicer elects to commence a legal proceeding to enforce an Insurance
Policy, the act of commencement will be deemed to be an automatic assignment of
the rights of the Issuer under such Insurance Policy to the Servicer for
purposes of collection only. If, however, in any enforcement suit or legal
proceeding it is held that the Servicer may not enforce an Insurance Policy on
the grounds that it is not a real party in interest or a holder entitled to
enforce the Insurance Policy, the Issuer and/or the Indenture Trustee, at the
Servicer’s expense, will take such steps as the Servicer deems necessary to
enforce such Insurance Policy, including bringing suit in its name or the name
of the Issuer and the Owner Trustee and/or the Indenture Trustee for the benefit
of the Noteholders.

SECTION 3.13 1934 Act Filings. The Issuer hereby authorizes the Servicer and the
Seller, or either of them, to prepare, sign, certify and file any and all
reports, statements and information respecting the Issuer and/or the Notes
required to be filed pursuant to the Exchange Act, and the rules thereunder.

ARTICLE IV

DISTRIBUTIONS; ACCOUNTS

STATEMENTS TO THE RESIDUAL INTERESTHOLDERS

AND THE NOTEHOLDERS

SECTION 4.1 Establishment of Accounts.

(a) The Servicer shall cause to be established:

(i) For the benefit of the Indenture Secured Parties in the name of the
Indenture Trustee, an Eligible Account (the “Collection Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Indenture Secured Parties, which Eligible Account shall be
established by and maintained with the Indenture Trustee or its designee.

(ii) For the benefit of the Indenture Secured Parties, in the name of the
Indenture Trustee, an Eligible Account (the “Principal Distribution Account”),
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Indenture Secured Parties, which Eligible Account
shall be established by and maintained with the Indenture Trustee or its
designee.

 

12



--------------------------------------------------------------------------------

(iii) For the benefit of the Indenture Secured Parties, in the name of the
Indenture Trustee, an Eligible Account (the “Reserve Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Indenture Secured Parties, which Eligible Account shall be
established by and maintained with the Indenture Trustee or its designee.

(iv) For the benefit of the Indenture Secured Parties, in the name of the
Indenture Trustee, an Eligible Account (the “Pre-Funding Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Indenture Secured Parties, which Eligible Account shall be
established by and maintained with the Indenture Trustee or its designee.

(b) Funds on deposit in the Collection Account, the Principal Distribution
Account, the Reserve Account, the Pre-Funding Account and the Swap Termination
Payment Account (to the extent such account is established under Section 4.8(b))
shall be invested by the Indenture Trustee in Eligible Investments selected in
writing by the Servicer and of which the Servicer provides notification
(pursuant to standing instructions or otherwise); provided that it is understood
and agreed that neither the Servicer, the Indenture Trustee nor the Issuer shall
be liable for any loss arising from such investment in Eligible Investments. If
no such written investment direction is provided to the Indenture Trustee by the
Servicer, the Indenture Trustee shall hold such funds in JPMorgan Prime Money
Market Fund #3605 or, if such fund is no longer available, such funds shall be
held uninvested. All such Eligible Investments shall be held by or on behalf of
the Indenture Trustee as secured party for the benefit of the Indenture Secured
Parties. Except to the extent the Rating Agency Condition is satisfied and the
Note Insurer (unless the Note Insurer is not the Controlling Party) consents,
all investments of funds on deposit in the Trust Accounts shall mature so that
such funds will be available on the immediately following Payment Date. No
Eligible Investment shall be sold or otherwise disposed of prior to its
scheduled maturity unless a default occurs with respect to such Eligible
Investment and the Servicer directs the Indenture Trustee in writing to dispose
of such Eligible Investment.

(c) The Indenture Trustee shall possess all right, title and interest in all
funds on deposit from time to time in the Trust Accounts and in all proceeds
thereof and all such funds, investments and proceeds shall be part of the Trust
Estate. Except as otherwise provided herein, the Trust Accounts shall be under
the sole dominion and control of the Indenture Trustee for the benefit of
Indenture Secured Parties. If, at any time, any Trust Account ceases to be an
Eligible Account, the Servicer shall promptly notify the Note Insurer and the
Indenture Trustee (unless such Trust Account is an account with the Indenture
Trustee) in writing and within 10 Business Days (or such longer period as to
which each Rating Agency and the Note Insurer (unless the Note Insurer is not
the Controlling Party) may consent) after becoming aware of the fact, establish
a new Trust Account as an Eligible Account and shall direct the Indenture
Trustee to transfer any cash and/or any investments to such new Trust Account.

 

13



--------------------------------------------------------------------------------

(d) With respect to the Trust Account Property, the parties hereto agree that:

(i) any Trust Account Property that consists of uninvested funds shall be held
solely in Eligible Accounts and, except as otherwise provided herein, each such
Eligible Account shall be subject to the exclusive custody and control of the
Indenture Trustee, and, except as otherwise provided in the Transaction
Documents, the Indenture Trustee or its designee shall have sole signature
authority with respect thereto;

(ii) any Trust Account Property that constitutes Physical Property shall be
delivered to the Indenture Trustee or its designee, in accordance with paragraph
(a) of the definition of “Delivery” and shall be held, pending maturity or
disposition, solely by the Indenture Trustee or any such designee;

(iii) any Trust Account Property that is an “uncertificated security” under
Article 8 of the UCC and that is not governed by clause (iv) below shall be
delivered to the Indenture Trustee or its designee in accordance with paragraph
(c) of the definition of “Delivery” and shall be maintained by the Indenture
Trustee or such designee, pending maturity or disposition, through continued
registration of the Indenture Trustee’s (or its designee’s) ownership of such
security on the books of the issuer thereof; and

(iv) any Trust Account Property that is an uncertificated security that is a
“book-entry security” (as such term is defined in Federal Reserve Bank Operating
Circular No. 7) held in a securities account at a Federal Reserve Bank and
eligible for transfer through the Fedwire® Securities Service operated by the
Federal Reserve System pursuant to Federal book-entry regulations shall be
delivered in accordance with paragraph (b) of the definition of “Delivery” and
shall be maintained by the Indenture Trustee or its designee or a securities
intermediary (as such term is defined in Section 8-102(a)(14) of the UCC) acting
solely for the Indenture Trustee or such designee, pending maturity or
disposition, through continued book-entry registration of such Trust Account
Property as described in such paragraph.

SECTION 4.2 Remittances. The Servicer shall deposit or cause to be deposited an
amount equal to all Collections into the Collection Account within two Business
Days after receipt; provided, however, that if the Monthly Remittance Condition
is satisfied, then the Servicer shall not be required to deposit into the
Collection Account an amount equal to the Collections received during any
Collection Period until noon, New York City time, on the following Payment Date.
The “Monthly Remittance Condition” shall be deemed to be satisfied if (i) COAF
or one of its Affiliates is the Servicer, (ii) no Servicer Termination Event has
occurred and is continuing and (iii) Capital One Financial Corporation has a
short-term debt rating of at least “Prime-1” from Moody’s, “A-1” from Standard &
Poor’s and “F1” by Fitch. Notwithstanding the foregoing, the Servicer may remit
Collections to the Collection Account on any other alternate remittance schedule
(but not later than the related Payment Date) if the Rating Agency Condition is
satisfied with respect to such alternate remittance schedule and, unless the
Note Insurer is not the Controlling Party, the Note Insurer has provided its
prior written consent to such alternate remittance schedule. Pending deposit
into the Collection Account, Collections may be commingled and used by the
Servicer at its own risk and are not required to be segregated from its own
funds.

 

14



--------------------------------------------------------------------------------

SECTION 4.3 Additional Deposits and Payments.

(a) On the date of a repurchase of a Receivable by the Seller pursuant to
Section 2.3 or Section 2.6, or the purchase of a Receivable by the Servicer
pursuant to Section 3.6, as applicable, the Servicer or the Seller, as
applicable, will deposit into the Collection Account the aggregate Repurchase
Price with respect to Repurchased Receivables purchased by the Servicer or the
Seller on such date and the Servicer will deposit into the Collection Account
all amounts to be paid under Section 8.1. All such deposits with respect to any
such date which is a Payment Date will be made, in immediately available funds
by noon, New York City time, on such Payment Date related to such Collection
Period.

(b) The Indenture Trustee will, on the Payment Date relating to each Collection
Period, withdraw from the Reserve Account the Reserve Account Draw Amount and
the investment income accrued during such Collection Period from the investment
of funds in the Reserve Account and deposit such amounts in the Collection
Account.

(c) The Indenture Trustee will, on the Payment Date relating to each Collection
Period, withdraw from the Pre-Funding Account the investment income accrued
during such Collection Period from the investment of funds in the Pre-Funding
Account and deposit such amount in the Collection Account.

(d) The Indenture Trustee will, on each Payment Date, withdraw from the Reserve
Account the Reserve Account Excess Amount, if any, for such Payment Date and
deposit such amount in the Collection Account.

(e) On the Closing Date the Seller will deposit, or cause to be deposited from
proceeds of the sale of the Notes, (i) into the Reserve Account, an amount equal
to the Initial Reserve Account Deposit Amount and (ii) into the Pre-Funding
Account, an amount equal to the Initial Pre-Funding Account Deposit Amount.

(f) On each Funding Date, the Seller will deposit into the Reserve Account an
amount equal to the Subsequent Reserve Account Deposit Amount for such Funding
Date.

(g) On or prior to the third Business Day preceding each Determination Date, the
Indenture Trustee shall send a written notice to the Servicer stating the amount
of investment income earned, if any, during the related Collection Period on
each Trust Account maintained at the Indenture Trustee.

(h) The Indenture Trustee will promptly, but in no event later than noon (New
York City time) on the related Payment Date, deposit into the Collection Account
all Net Swap Receipts received by it under the Interest Rate Swap Agreement in
immediately available funds.

 

15



--------------------------------------------------------------------------------

SECTION 4.4 Distributions.

(a) Prior to any acceleration of the Notes pursuant to Section 5.2 of the
Indenture, on each Payment Date, the Indenture Trustee (based on information
contained in the Servicer’s Certificate delivered on or before the related
Determination Date pursuant to Section 3.8) shall make the following deposits
and distributions, to the extent of Available Funds and the Reserve Account Draw
Amount, on deposit in the Collection Account for such Payment Date, in the
following order of priority:

(1) first, to the Indenture Trustee and the Owner Trustee, any accrued and
unpaid fees (including unpaid Indenture Trustee fees or Owner Trustee fees with
respect to prior periods) and any reasonable expenses (including indemnification
amounts) not previously paid by the Servicer; provided, however, that, unless
(i) an Event of Default or Servicer Termination Event has occurred and is
continuing and (ii) the Controlling Party shall consent otherwise, expenses and
indemnification amounts payable to the Indenture Trustee and the Owner Trustee
pursuant to this clause first and Section 5.4(b)(i) of the Indenture shall be
limited to $150,000 per annum in the aggregate;

(2) second, to the Servicer, the Servicing Fee and all unpaid Servicing Fees
with respect to prior periods;

(3) third, to the Swap Counterparty, the Net Swap Payment;

(4) fourth, to the Noteholders, on a pro rata basis based on interest due, the
Accrued Note Interest due and accrued for the related Interest Period;

(5) fifth, provided that no Note Insurer Default has occurred and is continuing,
to the Note Insurer, the Premium (including any prior unpaid Premiums) and the
Reimbursement Obligations (excluding Reimbursement Obligations relating to
payments made under the Note Insurance Policy with respect to principal of the
Notes) due to the Note Insurer;

(6) sixth, to the Principal Distribution Account for distribution to the Holders
of the Class A Notes, pursuant to Section 8.2(c) of the Indenture, the First
Allocation of Principal, if any;

(7) seventh, to the Note Insurer, all accrued and unpaid Premium and
Reimbursement Obligations to the extent not paid pursuant to clause fifth;

(8) eighth, to the Principal Distribution Account for distribution to the
Holders of the Class A Notes, in accordance with Section 8.2(c) of the
Indenture, the Second Allocation of Principal, if any;

(9) ninth, to the Reserve Account, any additional amounts required to cause the
amount in the Reserve Account to equal the Specified Reserve Account Balance;

 

16



--------------------------------------------------------------------------------

(10) tenth, on a pro rata basis, to the Swap Counterparty, any Swap Termination
Payments and to the Note Insurer, any reimbursement of payments made under the
Swap Policy in respect of Swap Termination Payments;

(11) eleventh, to the Owner Trustee and the Indenture Trustee, accrued and
unpaid fees and reasonable expenses (including indemnification amounts)
permitted under this Agreement, the Trust Agreement and the Indenture, as
applicable, which have not been previously paid; and

(12) twelfth, to or at the direction of the Residual Interestholder, any funds
remaining.

Notwithstanding any other provision of this Section 4.4, following the
occurrence and during the continuation of an Event of Default which has resulted
in an acceleration of the Notes, the Indenture Trustee shall apply all amounts
on deposit in the Collection Account pursuant to Section 5.4(b) of the
Indenture.

(b) After the payment in full of the Notes, all amounts payable to the Note
Insurer under the Insurance Agreement, all amounts payable to the Swap
Counterparty and all other amounts payable under Section 4.4(a), all Collections
shall be paid to or in accordance with the instructions provided from time to
time by the Residual Interestholder.

SECTION 4.5 Net Deposits. If the Monthly Remittance Condition is satisfied, the
Servicer shall be permitted to deposit into the Collection Account only the net
amount distributable to Persons other than the Servicer and its Affiliates on
the Payment Date. The Servicer shall, however, account as if all of the deposits
and distributions described herein were made individually and in such event the
Indenture Trustee shall distribute funds pursuant to Section 4.4(a) hereof
without allocating any amounts for payment to the Servicer or its Affiliates.

SECTION 4.6 Statements to Noteholders and Residual Interestholders. On or before
each Determination Date, the Servicer shall provide to the Residual
Interestholders and to the Indenture Trustee (with a copy to each Rating Agency,
the Note Insurer, the Swap Counterparty and the Issuer) for the Indenture
Trustee to forward or otherwise make available to each Noteholder of record as
of the most recent Record Date, a statement setting forth for the Collection
Period and Payment Date relating to such Determination Date the following
information (to the extent applicable):

(a) the aggregate amount being paid on such Payment Date in respect of interest
on and principal of each Class of Notes;

(b) the Class A-1 Note Balance, the Class A-2 Note Balance, the Class A-3-A Note
Balance, the Class A-3-B Note Balance, the Class A-4 Note Balance and the Note
Factor with respect to each Class of Notes, in each case after giving effect to
payments on such Payment Date;

(c)(i) the amount on deposit in the Reserve Account and the Specified Reserve
Account Balance, each as of the beginning and end of the related Collection
Period, (ii) the amount deposited in the Reserve Account in respect of such
Payment Date, if any, (iii) the Reserve Account Draw Amount and the Reserve
Account Excess Amount, if any, to be withdrawn from the Reserve Account

 

17



--------------------------------------------------------------------------------

on such Payment Date, (iv) the balance on deposit in the Reserve Account on such
Payment Date after giving effect to withdrawals therefrom and deposits thereto
in respect of such Payment Date and (v) the change in such balance from the
immediately preceding Payment Date;

(d) the First Allocation of Principal and the Second Allocation of Principal for
such Payment Date;

(e) the Pool Balance and the Pool Factor as of the close of business on the last
day of the preceding Collection Period;

(f) the amount of the Servicing Fee to be paid to the Servicer with respect to
the related Collection Period and the amount of any unpaid Servicing Fees and
the change in such amount from that of the prior Payment Date;

(g) the amount of the Noteholders’ Interest Carryover Shortfall, if any, on such
Payment Date and the change in such amount from the preceding Payment Date;

(h) the aggregate Repurchase Price with respect to Repurchased Receivables paid
by (i) the Servicer and (ii) the Seller with respect to the related Collection
Period;

(i) the amount on deposit in the Pre-Funding Account (until the termination of
the Funding Period);

(j) the Net Swap Receipts and Net Swap Payment, if any;

(k) the amount of fees to be paid to the Indenture Trustee and the Owner Trustee
with respect to the related Payment Date and the amount of any unpaid fees to
the Indenture Trustee and the Owner Trustee and the change in such amount from
that of the prior Payment Date;

(l) the Deficiency Amount, if any;

(m) the Delinquency Ratio (as defined in the Insurance Agreement) as of such
Determination Date; and

(n) the Cumulative Net Charge-off Ratio (as defined in the Insurance Agreement)
as of such Determination Date.

Each amount set forth pursuant to clause (a) or (g) above relating to the Notes
shall be expressed as a dollar amount per $1,000 of the Initial Note Balance of
the Notes (or Class thereof).

The Indenture Trustee may make available via the Indenture Trustee’s internet
website all reports or notices required to be provided by the Indenture Trustee
under this Section 4.6. Any information that is disseminated in accordance with
the provisions of this Section 4.6 shall not be required to be disseminated in
any other form or manner. The Indenture Trustee will make no representations or
warranties as to the accuracy or completeness of such documents and will assume
no responsibility therefor.

 

18



--------------------------------------------------------------------------------

The Indenture Trustee’s internet website shall be initially located at
“http:/www.bnyinvestorreporting.com” or at such other address as shall be
specified by the Indenture Trustee from time to time in writing to the
Noteholders, the Note Insurer, the Servicer, the Issuer or any Paying Agent. In
connection with providing access to the Indenture Trustee’s internet website,
the Indenture Trustee may require registration and the acceptance of a
disclaimer. The Indenture Trustee shall not be liable for the dissemination of
information in accordance with this Agreement.

SECTION 4.7 No Duty to Confirm. The Indenture Trustee shall have no duty or
obligation to verify or confirm the accuracy of any of the information or
numbers set forth in the Servicer’s Certificate delivered by the Servicer to the
Indenture Trustee, and the Indenture Trustee shall be fully protected in relying
upon such Servicer’s Certificate.

SECTION 4.8 Interest Rate Swap Agreement.

(a) The Issuer shall enter into the Initial Interest Rate Swap Agreement with
the Initial Swap Counterparty. Subject to the requirements of this Section 4.8,
the Issuer may from time to time enter into one or more Replacement Interest
Rate Swap Agreements in the event that the Initial Interest Rate Swap Agreement
is terminated due to any “Termination Event” or “Event of Default” (each as
defined in the Initial Interest Rate Swap Agreement) prior to its scheduled
expiration and in accordance with the terms of such Interest Rate Swap
Agreement. Other than any Replacement Interest Rate Swap Agreement entered into
pursuant to this Section 4.8(a), the Issuer may not enter into any additional
interest rate swap agreements.

(b) In the event of any early termination of any Interest Rate Swap Agreement,
(i) the Indenture Trustee shall establish the Swap Termination Payment Account
(the “Swap Termination Payment Account”) over which the Indenture Trustee shall
have exclusive control and the sole right of withdrawal, and in which no Person
other than the Indenture Trustee, the Noteholders and the Note Insurer shall
have any legal or beneficial interest, (ii) any Swap Termination Payments
received from the Swap Counterparty will be remitted to the Swap Termination
Payment Account and (iii) any Swap Replacement Proceeds received from a
Replacement Swap Counterparty will be remitted directly to the Swap
Counterparty; provided, that any such remittance to the Swap Counterparty shall
not exceed the amounts, if any, owed to the Swap Counterparty under the Interest
Rate Swap Agreement; provided, further that the Swap Counterparty shall only
receive Swap Replacement Proceeds if all Swap Termination Payments due from the
Swap Counterparty to the Issuer have been paid in full and if such amounts have
not been paid in full then the amount of Swap Replacement Proceeds necessary to
make up any deficiency shall be remitted to the Swap Termination Payment
Account.

(c) The Issuer shall promptly, following the early termination of any Initial
Interest Rate Swap Agreement due to an “Event of Default” or “Termination Event”
(each as defined in the Initial Interest Rate Swap Agreement) and in accordance
with the terms of such Interest Rate Swap Agreement, enter into a Replacement
Interest Rate Swap Agreement to the extent possible and practicable through
application of funds available in the Swap Termination Payment Account unless
(i) the Note Insurer (so long as the Note Insurer is the Controlling Party) does
not consent or (ii) entering into such Replacement Interest Rate Swap Agreement
will cause the Rating Agency Condition not to be satisfied.

 

19



--------------------------------------------------------------------------------

(d) To the extent that (i) the funds available in the Swap Termination Payment
Account exceed the costs of entering into a Replacement Interest Rate Swap
Agreement or (ii) the Issuer determines with the consent of the Note Insurer (so
long as the Note Insurer is the Controlling Party) not to replace the Initial
Interest Rate Swap Agreement and the Rating Agency Condition is met with respect
to such determination, the amounts in the Swap Termination Payment Account
(other than funds used to pay the costs of entering into a Replacement Interest
Rate Swap Agreement, if applicable) shall be included in Available Funds and
allocated in accordance with the order of priority specified in Section 4.4(a)
on the following Payment Date. In any other situation, amounts on deposit in the
Swap Termination Payment Account at any time shall be invested pursuant to
Section 4.1(b) and on each Payment Date after the creation of a Swap Termination
Payment Account, the funds therein shall be used to cover any shortfalls in the
amounts payable under clauses (1) through (8) under Section 4.4(a), provided
that in no event will the amount withdrawn from the Swap Termination Payment
Account on such Payment Date exceed the amount of Net Swap Receipts that would
have been required to be paid on such Payment Date under the terminated Interest
Rate Swap Transaction had there been no termination of such transaction. Any
amounts remaining in the Swap Termination Payment Account after payment in full
of the Class A-4 Notes shall be included in Available Funds and allocated in
accordance with the order of priority specified in Section 4.4(a) on the
following Payment Date.

(e) If the Swap Counterparty is required to post collateral under the terms of
the Interest Rate Swap Agreement, the Indenture Trustee shall establish the Swap
Collateral Account (the “Swap Collateral Account”) over which the Indenture
Trustee shall have exclusive control and the sole right of withdrawal, and in
which no Person other than the Indenture Trustee, the Noteholders and the Note
Insurer shall have any legal or beneficial interest. The Indenture Trustee shall
deposit all collateral received from the Swap Counterparty under the Interest
Rate Swap Agreement into the Swap Collateral Account. Any and all funds at any
time on deposit in, or otherwise to the credit of, the Swap Collateral Account
shall be held in trust by the Indenture Trustee for the benefit of the
Noteholders and the Note Insurer. The only permitted withdrawal from or
application of funds on deposit in, or otherwise to the credit of, the Swap
Collateral Account shall be (i) for application to obligations of the Swap
Counterparty to the Issuer under the Interest Rate Swap Agreement in accordance
with the terms of the Interest Rate Swap Agreement or (ii) to return collateral
to the Swap Counterparty when and as required by the Interest Rate Swap
Agreement.

(f) If at any time the Interest Rate Swap Agreement becomes subject to early
termination due to the occurrence of an “Event of Default” or “Termination
Event” (as defined in the Interest Rate Swap Agreement), the Issuer and the
Indenture Trustee shall use reasonable efforts (following the expiration of any
applicable grace period) to enforce the rights of the Issuer thereunder as may
be permitted by the terms of the Interest Rate Swap Agreement and consistent
with the terms hereof and subject to any rights of the Note Insurer herein or
under the Interest Rate Swap Agreement. To the extent not fully paid from Swap
Replacement Proceeds, any Swap Termination Payment owed by the Issuer to the
Swap Counterparty under the Interest Rate Swap Agreement shall be

 

20



--------------------------------------------------------------------------------

payable to the Swap Counterparty in installments made on each following Payment
Date until paid in full in accordance with the order of priority specified in
Section 4.4(a). To the extent that the Swap Replacement Proceeds exceed any such
Swap Termination Payments (or if there are no Swap Termination Payments due to
the Swap Counterparty), the Swap Replacement Proceeds in excess of such Swap
Termination Payments, if any, shall be included in Available Funds and allocated
and applied in accordance with the order of priority specified in Section 4.4(a)
on the following Payment Date.

ARTICLE V

THE SELLER

SECTION 5.1 Representations and Warranties of Seller. The Seller makes the
following representations and warranties as of the Closing Date and as of each
Funding Date on which the Issuer will be deemed to have relied in acquiring the
Transferred Assets. The representations and warranties speak as of the execution
and delivery of this Agreement and will survive the conveyance of the
Transferred Assets to the Issuer and the pledge thereof by the Issuer to the
Indenture Trustee pursuant to the Indenture:

(a) Existence and Power. The Seller is a Delaware limited liability company
validly existing and in good standing under the laws of its state of
organization and has, in all material respects, full power and authority to own
its assets and operate its business as presently owned or operated, and to
execute, deliver and perform its obligations under the Transaction Documents to
which it is a party or affect the enforceability or collectibility of the
Receivables or any other part of the Transferred Assets. The Seller has obtained
all necessary licenses and approvals in each jurisdiction where the failure to
do so would materially and adversely affect the ability of the Seller to perform
its obligations under the Transaction Documents or affect the enforceability or
collectibility of the Receivables or any other part of the Transferred Assets.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Seller of the Transaction Documents to which it is a party have been duly
authorized by all necessary action on the part of the Seller and do not
contravene or constitute a default under (i) any applicable law, rule or
regulation, (ii) its organizational documents or (iii) any indenture or
agreement or instrument to which the Seller is a party or by which its
properties are bound (other than violations of such laws, rules, regulations,
indentures or agreements which do not affect the legality, validity or
enforceability of any of such agreements and which, individually or in the
aggregate, would not materially and adversely affect the transactions
contemplated by, or the Seller’s ability to perform its obligations under, the
Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Seller of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approval, authorizations or
filings which, if not obtained or made, would not have a material adverse effect
on the enforceability or collectibility of the Receivables or any other part of
the Transferred Assets or would not materially and adversely affect the ability
of the Seller to perform its obligations under the Transaction Documents.

 

21



--------------------------------------------------------------------------------

(d) Binding Effect. Each Transaction Document to which the Seller is a party
constitutes the legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws affecting the enforcement of
creditors’ rights generally and, if applicable, the rights of creditors of
limited liability companies from time to time in effect or by general principles
of equity.

(e) Lien Filings. The Seller is not aware of any material judgment, ERISA or tax
lien filings against the Seller.

(f) No Proceedings. There are no actions, orders, suits or proceedings pending
or, to the knowledge of the Seller, threatened against the Seller before or by
any Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents,
(iii) seek any determination or ruling that would materially and adversely
affect the performance by the Seller of its obligations under this Agreement or
any of the other Transaction Documents or the collectibility or enforceability
of the Receivables, or (iv) relate to the Seller that would materially and
adversely affect the federal or Applicable Tax State income, excise, franchise
or similar tax attributes of the Notes.

(g) [Reserved].

(h) Trade Name. “Capital One Auto Receivables, LLC” is the only trade name under
which the Seller is currently operating its business. For the six (6) years (or
such shorter period of time during which the Seller was in existence) preceding
the date hereof, the Seller operated its business under the trade name “Capital
One Auto Receivables, LLC”. “Capital One Auto Receivables, LLC” is the name of
the Seller indicated on the public record of the Seller’s jurisdiction of
organization which shows the Seller to have been organized.

(i) Principal Executive Office. Since its inception, the Seller has maintained
its principal executive office in the Commonwealth of Virginia.

(j) Investment Company Act. The Seller is not an “investment company” that is
registered or required to be registered under, or otherwise subject to the
restrictions of, the Investment Company Act of 1940, as amended.

SECTION 5.2 Liability of the Seller; Indemnities. The Seller shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Seller under this Agreement, and hereby agrees to the
following:

(a) The Seller shall indemnify, defend, and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee, the Note Insurer, the Noteholders and the
Residual Interestholder from and against any loss, liability or expense incurred
by reason of the Seller’s violation of federal or State securities laws in
connection with the registration or the sale of the Notes.

 

22



--------------------------------------------------------------------------------

(b) The Seller will pay any and all taxes levied or assessed upon the Issuer or
upon all or any part of the Trust Estate.

(c) Indemnification under this Section 5.2 will survive the resignation or
removal of the Owner Trustee or the Indenture Trustee and the termination of
this Agreement and will include, without limitation, reasonable fees and
expenses of counsel and expenses of litigation. If the Seller has made any
indemnity payments pursuant to this Section 5.2 and the Person to or on behalf
of whom such payments are made thereafter collects any of such amounts from
others, such Person will promptly repay such amounts to the Seller, without
interest.

(d) The Seller’s obligations under this Section 5.2 are obligations solely of
the Seller and will not constitute a claim against the Seller to the extent that
the Seller does not have funds sufficient to make payment of such obligations.
In furtherance of and not in derogation of the foregoing, the Issuer, the
Servicer, the Indenture Trustee, the Note Insurer and the Owner Trustee, by
entering into or accepting this Agreement, acknowledge and agree that they have
no right, title or interest in or to the Other Assets of the Seller. To the
extent that, notwithstanding the agreements and provisions contained in the
preceding sentence, the Issuer, the Servicer, the Note Insurer, the Indenture
Trustee or the Owner Trustee either (i) asserts an interest or claim to, or
benefit from, Other Assets, or (ii) is deemed to have any such interest, claim
to, or benefit in or from Other Assets, whether by operation of law, legal
process, pursuant to applicable provisions of insolvency laws or otherwise
(including by virtue of Section 1111(b) of the Bankruptcy Code or any successor
provision having similar effect under the Bankruptcy Code), then the Issuer, the
Servicer, the Note Insurer, the Indenture Trustee or the Owner Trustee further
acknowledges and agrees that any such interest, claim or benefit in or from
Other Assets is and will be expressly subordinated to the indefeasible payment
in full, which, under the terms of the relevant documents relating to the
securitization or conveyance of such Other Assets, are entitled to be paid from,
entitled to the benefits of, or otherwise secured by such Other Assets (whether
or not any such entitlement or security interest is legally perfected or
otherwise entitled to a priority of distributions or application under
applicable law, including insolvency laws, and whether or not asserted against
the Seller), including the payment of post-petition interest on such other
obligations and liabilities. This subordination agreement will be deemed a
subordination agreement within the meaning of Section 510(a) of the Bankruptcy
Code. The Issuer, the Servicer, the Note Insurer, the Indenture Trustee and the
Owner Trustee each further acknowledges and agrees that no adequate remedy at
law exists for a breach of this Section 5.2(d) and the terms of this
Section 5.2(d) may be enforced by an action for specific performance. The
provisions of this Section 5.2(d) will be for the third party benefit of those
entitled to rely thereon and will survive the termination of this Agreement.

SECTION 5.3 Merger or Consolidation of, or Assumption of the Obligations of,
Seller. Any Person (i) into which the Seller may be merged or consolidated,
(ii) resulting from any merger, conversion, or consolidation to which the Seller
is a party, (iii) succeeding to the business of the Seller, or (iv) more than
50% of the voting stock or voting power and 50% or more of the economic equity
of which is owned directly or indirectly by Capital One Financial Corporation,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Seller under this Agreement, will be the
successor to the Seller under this Agreement without the execution or filing of
any document or any further act on the part of any of the parties to this
Agreement. Notwithstanding the foregoing, if the Seller enters into any of the
foregoing transactions and is not the surviving

 

23



--------------------------------------------------------------------------------

entity, (x) the Seller shall deliver to the Indenture Trustee and the Note
Insurer an Officer’s Certificate and an Opinion of Counsel each stating that
such merger, conversion, consolidation or succession and such agreement of
assumption comply with this Section 5.3 and that all conditions precedent, if
any, provided for in this Agreement relating to such transaction have been
complied with and (y) the Seller will deliver to the Indenture Trustee and the
Note Insurer an Opinion of Counsel either (A) stating that, in the opinion of
such counsel, all financing statements and continuation statements and
amendments thereto have been executed and filed that are necessary fully to
preserve and protect the interest of the Issuer and the Indenture Trustee,
respectively, in the Receivables, and reciting the details of such filings, or
(B) stating that, in the opinion of such counsel, no such action is necessary to
preserve and protect such interest. The Seller will provide notice of any
merger, conversion, consolidation, or succession pursuant to this Section 5.3 to
the Rating Agencies and the Note Insurer. Notwithstanding anything herein to the
contrary, the execution of the foregoing agreement of assumption and compliance
with clauses (x) and (y) of this Section 5.3 will be conditions to the
consummation of any of the transactions referred to in clauses (i), (ii) or
(iii) of this Section 5.3 in which the Seller is not the surviving entity.

SECTION 5.4 Limitation on Liability of Seller and Others. The Seller and any
officer or employee or agent of the Seller may rely in good faith on the advice
of counsel or on any document of any kind, prima facie properly executed and
submitted by any Person respecting any matters arising hereunder. The Seller
will not be under any obligation to appear in, prosecute, or defend any legal
action that is not incidental to its obligations under this Agreement, and that
in its opinion may involve it in any expense or liability.

SECTION 5.5 Seller May Own Notes. The Seller, and any Affiliate of the Seller,
may in its individual or any other capacity become the owner or pledgee of Notes
with the same rights as it would have if it were not the Seller or an Affiliate
thereof, except as otherwise expressly provided herein or in the other
Transaction Documents. Except as set forth herein or in the other Transaction
Documents, Notes so owned by the Seller or any such Affiliate will have an equal
and proportionate benefit under the provisions of this Agreement and the other
Transaction Documents, without preference, priority, or distinction as among all
of the Notes. Unless all Notes are owned by the Issuer, the Seller, the
Servicer, the Administrator or any of their respective Affiliates, any Notes
owned by the Issuer, the Seller, the Servicer, the Administrator or any of their
respective Affiliates shall be disregarded with respect to the determination of
any request, demand, authorization, direction, notice, consent, vote or waiver
hereunder or under any other Transaction Document.

SECTION 5.6 Sarbanes-Oxley Act Requirements. To the extent any documents are
required to be filed or any certification is required to be made with respect to
the Issuer or the Notes pursuant to the Sarbanes-Oxley Act, the Issuer hereby
authorizes the Servicer and the Seller, or either of them, to prepare, sign,
certify and file any such documents or certifications.

SECTION 5.7 Compliance with Organizational Documents. The Seller shall comply
with its limited liability company agreement and other organizational documents.

SECTION 5.8 Perfection Representations, Warranties and Covenants. The Seller
hereby makes the perfection representations, warranties and covenants attached
hereto as Exhibit E to the Issuer, the Indenture Trustee and the Note Insurer
and the Issuer shall be deemed to have relied on such representations,
warranties and covenants in acquiring the Transferred Assets.

 

24



--------------------------------------------------------------------------------

ARTICLE VI

THE SERVICER

SECTION 6.1 Representations of Servicer. The Servicer makes the following
representations and warranties as of the Closing Date and as of each Funding
Date on which the Issuer will be deemed to have relied in acquiring the
Transferred Assets. The representations and warranties speak as of the execution
and delivery of this Agreement and will survive the conveyance of the
Transferred Assets to the Issuer and the pledge thereof by the Issuer to the
Indenture Trustee pursuant to the Indenture:

(a) Existence and Power. The Servicer is a Texas corporation validly existing
and in good standing under the laws of its state of organization and has, in all
material respects, full power and authority to own its assets and operate its
business as presently owned or operated, and to execute, deliver and perform its
obligations under the Transaction Documents to which it is a party or which
affect the enforceability or collectibility of the Receivables or any other part
of the Transferred Assets. The Servicer has obtained all necessary licenses and
approvals in each jurisdiction where the failure to do so would materially and
adversely affect the ability of the Servicer to perform its obligations under
the Transaction Documents or affect the enforceability or collectibility of the
Receivables or any other part of the Transferred Assets.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Servicer of the Transaction Documents to which it is a party have been
duly authorized by all necessary action on the part of the Servicer and do not
contravene or constitute a default under (i) any applicable law, rule or
regulation, (ii) its organizational documents or (iii) any material indenture or
material agreement or instrument to which the Servicer is a party or by which
its properties are bound, in each case, other than violations of such laws,
rules, regulations, indentures or agreements which do not affect the legality,
validity or enforceability of any of such agreements and which, individually or
if the aggregate, would not materially and adversely affect the transactions
contemplated by, or the Servicer’s ability to perform its obligations under, the
Transaction Documents.

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Servicer of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made or approvals, authorizations or
filings which will be made on a timely basis and (iii) approvals, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectibility of the Receivables or would not
materially and adversely affect the ability of the Servicer to perform its
obligations under the Transaction Documents.

(d) Binding Effect. Each Transaction Document to which the Servicer is a party
constitutes the legal, valid and binding obligation of the Servicer enforceable
against the Servicer in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws affecting creditors’ rights
generally and, if applicable, the rights of creditors of corporations from time
to time in effect or by general principles of equity.

 

25



--------------------------------------------------------------------------------

(e) No Proceedings. There are no actions, suits or proceedings pending or, to
the knowledge of the Servicer, threatened against the Servicer before or by any
Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents,
(iii) seek any determination or ruling that would materially and adversely
affect the performance by the Servicer of its obligations under this Agreement
or any of the other Transaction Documents, or (iv) relate to the Servicer that
would materially and adversely affect the federal or Applicable Tax State
income, excise, franchise or similar tax attributes of the Notes.

SECTION 6.2 Indemnities of Servicer. The Servicer will be liable in accordance
herewith only to the extent of the obligations specifically undertaken by the
Servicer under this Agreement, and hereby agrees to the following:

(a) The Servicer will defend, indemnify and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee, the Noteholders, the Note Insurer, the Residual
Interestholders and the Seller from and against any and all costs, expenses,
losses, damages, claims and liabilities, arising out of or resulting from the
use, ownership or operation by the Servicer or any Affiliate thereof of a
Financed Vehicle.

(b) The Servicer will indemnify, defend and hold harmless the Issuer, the Owner
Trustee and the Indenture Trustee from and against any taxes that may at any
time be asserted against any such Person with respect to the transactions
contemplated herein or in the other Transaction Documents, if any, including,
without limitation, any sales, gross receipts, general corporation, tangible
personal property, privilege, or license taxes (but, in the case of the Issuer,
not including any taxes asserted with respect to, and as of the date of, the
conveyance of the Receivables to the Issuer or the issuance and original sales
of the Notes, or asserted with respect to ownership of the Receivables, or
federal or other Applicable Tax State income taxes arising out of the
transactions contemplated by this Agreement and the other Transaction Documents)
and costs and expenses in defending against the same. For the avoidance of
doubt, the Servicer will not indemnify for any costs, expenses, losses, claims,
damages or liabilities due to the credit risk of the Obligor and for which
reimbursement would constitute recourse for uncollectible Receivables.

(c) The Servicer will indemnify, defend and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee, the Noteholders, the Note Insurer, the Residual
Interestholders and the Seller from and against any and all costs, expenses,
losses, claims, damages, and liabilities to the extent that such cost, expense,
loss, claim, damage, or liability arose out of, or was imposed upon any such
Person through, the negligence, willful misfeasance, or bad faith (other than
errors in judgment) of the Servicer in the performance of its duties under this
Agreement or any other Transaction Document to which it is a party, or by reason
of its failure to perform its obligations or of reckless disregard of its
obligations and duties under this Agreement or any other Transaction Document to
which it is a party; provided, however, that the Servicer will not indemnify for
any costs, expenses, losses, claims, damages or liabilities arising from its
breach of any covenant for which the repurchase of the affected Receivables is
specified as the sole remedy pursuant to Section 2.6 or Section 3.6 (except to
the extent described in Section 3.6).

 

26



--------------------------------------------------------------------------------

(d) The Servicer will indemnify Wilmington Trust Company in its individual
capacity and as trustee and its successors, assigns, directors, officers,
employees and agents (the “Indemnified Parties”) from and against, any and all
loss, liability, expense, tax, penalty or claim (including reasonable legal fees
and expenses) of any kind and nature whatsoever which may at any time be imposed
on, incurred by, or asserted against Wilmington Trust Company in its individual
capacity and as trustee or any Indemnified Party in any way relating to or
arising out of the Trust Agreement, the other Transaction Documents, the Trust
Estate, the administration of the Trust Estate or the action or inaction of
Wilmington Trust Company under the Trust Agreement; provided, however, that the
Servicer shall not be liable for or required to indemnify Wilmington Trust
Company from and against any of the foregoing expenses arising or resulting from
(i) its own willful misconduct, bad faith or gross negligence, (ii) the
inaccuracy of any representation or warranty contained in Section 7.3 of the
Trust Agreement expressly made by Wilmington Trust Company in its individual
capacity, (iii) liabilities arising from the failure of Wilmington Trust Company
to perform obligations expressly undertaken by it in the last sentence of
Section 6.4 of the Trust Agreement or (iv) taxes, fees or other charges on,
based on or measured by, any fees, commissions or compensation received by the
Owner Trustee. To the extent not paid by the Servicer, such indemnification
shall be paid in accordance with Section 4.4 of this Agreement or Section 5.4(b)
of the Indenture.

The Servicer will compensate the Indenture Trustee and indemnify the Indenture
Trustee to the extent and subject to the conditions set forth in Section 6.7 of
the Indenture, except to the extent that any cost, expense, loss, claim, damage
or liability arises out of or is incurred in connection with the performance by
the Indenture Trustee of the duties of a Successor Servicer hereunder.

(e) Indemnification under this Section 6.2 by COAF (or any successor thereto
pursuant to Section 7.1) as Servicer, with respect to the period such Person was
the Servicer, will survive the termination of such Person as Servicer or a
resignation by such Person as Servicer as well as the termination of this
Agreement or the resignation or removal of the Owner Trustee or the Indenture
Trustee and will include reasonable fees and expenses of counsel and expenses of
litigation. If the Servicer has made any indemnity payments pursuant to this
Section 6.2 and the Person to or on behalf of whom such payments are made
thereafter collects any of such amounts from others, such Person will promptly
repay such amounts to the Servicer, without interest.

(f) If a tax is levied or assessed upon the Issuer or upon all or any part of
the Trust Estate under HB3, which tax becomes due and payable after the Closing
Date and is not paid by the Seller pursuant to Section 5.2(b), the Servicer
shall pay such tax (or cause such tax to be paid) to the applicable taxing
authority on behalf of the Issuer. Notwithstanding anything to the contrary
contained herein, nothing in this Agreement should be read to imply that the
Issuer is doing business in Texas, has sufficient nexus with Texas in order for
HB3 to apply to the Issuer or is otherwise subject to the tax described in HB3.

 

27



--------------------------------------------------------------------------------

SECTION 6.3 Merger or Consolidation of, or Assumption of the Obligations of,
Servicer. Any Person (i) into which the Servicer may be merged or consolidated,
(ii) resulting from any merger, conversion, or consolidation to which the
Servicer is a party, (iii) succeeding to the business of the Servicer, or (iv)
any company or other business entity of which Capital One Financial Corporation
owns, directly or indirectly, more than 50% of the voting stock or voting power
and 50% or more of the economic equity, which Person in any of the foregoing
cases executes an agreement of assumption to perform every obligation of the
Servicer under this Agreement, will be the successor to the Servicer under this
Agreement without the execution or filing of any paper or any further act on the
part of any of the parties to this Agreement. Notwithstanding the foregoing, if
the Servicer enters into any of the foregoing transactions and is not the
surviving entity, (x) the Servicer shall deliver to the Indenture Trustee and
the Note Insurer an Officer’s Certificate and an Opinion of Counsel each stating
that such merger, conversion, consolidation, or succession and such agreement of
assumption comply with this Section 6.3 and that all conditions precedent
provided for in this Agreement relating to such transaction have been complied
with and (y) the Servicer will deliver to the Indenture Trustee and the Note
Insurer an Opinion of Counsel either (A) stating that, in the opinion of such
counsel, all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary fully to preserve and
protect the interest of the Issuer and the Indenture Trustee, respectively, in
the Receivables, and reciting the details of such filings, or (B) stating that,
in the opinion of such counsel, no such action is necessary to preserve and
protect such interests. The Servicer will provide notice of any merger,
conversion, consolidation or succession pursuant to this Section 6.3 to the
Rating Agencies and the Note Insurer. Notwithstanding anything herein to the
contrary, the execution of the foregoing agreement of assumption and compliance
with clauses (x) and (y) of this Section 6.3 will be conditions to the
consummation of any of the transactions referred to in clauses (i), (ii), or
(iii) of this Section 6.3 in which the Servicer is not the surviving entity.

SECTION 6.4 Limitation on Liability of Servicer and Others.

(a) Neither the Servicer nor any of the directors or officers or employees or
agents of the Servicer will be under any liability to the Issuer, the Indenture
Trustee, the Owner Trustee, the Noteholders, the Note Insurer, the Swap
Counterparty or the Residual Interestholders, except as provided under this
Agreement, for any action taken or for refraining from the taking of any action
pursuant to this Agreement or for errors in judgment; provided, however, that
this provision will not protect the Servicer or any such Person against any
liability that would otherwise be imposed by reason of willful misfeasance or
bad faith in the performance of duties or by reason of its failure to perform
its obligations or of reckless disregard of obligations and duties under this
Agreement, or by reason of negligence in the performance of its duties under
this Agreement (except for errors in judgment). The Servicer and any director,
officer or employee or agent of the Servicer may rely in good faith on any
Opinion of Counsel or on any Officer’s Certificate of the Seller or certificate
of auditors believed to be genuine and to have been signed by the proper party
in respect of any matters arising under this Agreement.

(b) Except as provided in this Agreement, the Servicer will not be under any
obligation to appear in, prosecute, or defend any legal action that is not
incidental to its duties to service the Receivables in accordance with this
Agreement, and that in its opinion may involve it in any expense or liability;
provided, however, that the Servicer may undertake any reasonable action that it
may deem

 

28



--------------------------------------------------------------------------------

necessary or desirable in respect of this Agreement and the rights and duties of
the parties to this Agreement and the interests of the Noteholders and the
Residual Interestholders under this Agreement. In such event, the legal expenses
and costs of such action and any liability resulting therefrom will be expenses,
costs and liabilities of the Servicer.

SECTION 6.5 Delegation of Duties. The Servicer may, at any time without notice
or consent, delegate (a) any or all of its duties (including, without
limitation, its duties as custodian) under the Transaction Documents to any of
its Affiliates or (b) specific duties (including, without limitation, its duties
as custodian) to sub-contractors who are in the business of performing such
duties; provided, that no such delegation shall relieve the Servicer of its
responsibility with respect to such duties and the Servicer shall remain
obligated and liable to the Note Insurer, the Issuer and the Indenture Trustee
for its duties hereunder as if the Servicer alone were performing such duties.

SECTION 6.6 COAF Not to Resign as Servicer. Subject to the provisions of
Sections 6.3 and 6.5, (a) COAF will not resign from the obligations and duties
hereby imposed on it as Servicer under this Agreement except upon determination
that the performance of its duties under this Agreement by reason of a change in
applicable legal requirements is no longer permissible under applicable law and
(b) COAF will not assign this Agreement or any of its rights, powers, duties or
obligations hereunder. Notice of any such determination permitting the
resignation of COAF will be communicated to the Issuer, the Note Insurer and the
Indenture Trustee at the earliest practicable time (and, if such communication
is not in writing, will be confirmed in writing at the earliest practicable
time) and any such determination will be evidenced by an Opinion of Counsel to
such effect delivered to the Issuer, the Note Insurer and the Indenture Trustee
concurrently with or promptly after such notice. No such resignation will become
effective until a successor Servicer has assumed the responsibilities and
obligations of COAF as Servicer pursuant to Section 7.1.

SECTION 6.7 Servicer May Own Notes. The Servicer, and any Affiliate of the
Servicer, may, in its individual or any other capacity, become the owner or
pledgee of Notes with the same rights as it would have if it were not the
Servicer or an Affiliate thereof, except as otherwise expressly provided herein
or in the other Transaction Documents. Except as set forth herein or in the
other Transaction Documents, Notes so owned by or pledged to the Servicer or
such Affiliate will have an equal and proportionate benefit under the provisions
of this Agreement, without preference, priority or distinction as among all of
the Notes.

ARTICLE VII

TERMINATION OF SERVICER

SECTION 7.1 Termination of Servicer.

(a) If a Servicer Termination Event shall have occurred and be continuing, the
Indenture Trustee shall, at the direction of the Controlling Party, by notice
given to the Servicer, the Owner Trustee, the Issuer, the Administrator, the
Noteholders, the Note Insurer, the Swap Counterparty and each Rating Agency,
terminate the rights and obligations of the Servicer under this Agreement with
respect to the Receivables. In the event the Servicer is removed or resigns as
Servicer with respect to servicing the Receivables, the

 

29



--------------------------------------------------------------------------------

Indenture Trustee, acting at the direction of the Controlling Party, shall
appoint a successor Servicer. Upon the Servicer’s receipt of notice of
termination, such Servicer will continue to perform its functions as Servicer
under this Agreement only until the date specified in such termination notice
or, if no such date is specified in such termination notice, until receipt of
such notice. If a successor Servicer has not been appointed at the time when the
outgoing Servicer ceases to act as Servicer in accordance with this Section 7.1,
the Indenture Trustee without further action will automatically be appointed the
successor Servicer. Notwithstanding the above, the Indenture Trustee, if it is
legally unable or is unwilling to so act, will appoint, or petition a court of
competent jurisdiction to appoint a successor Servicer. Any successor Servicer
shall be an established institution having a net worth of not less than
$100,000,000 (or such lesser amount that the Note Insurer may consent in
writing) and whose regular business includes the servicing of comparable motor
vehicle receivables having an aggregate outstanding principal amount of not less
than $50,000,000.

(b) The Controlling Party may waive any Servicer Termination Event. Upon any
such waiver, such Servicer Termination Event shall cease to exist and be deemed
to have been cured and not to have occurred, and any Servicer Termination Event
arising therefrom shall be deemed to have been cured and not to have occurred
for every purpose of this Agreement, but no such waiver shall extend to any
prior, subsequent or other Servicer Termination Event or impair any right
consequent thereto.

(c) If replaced, the Servicer agrees that it will use commercially reasonable
efforts at its own expense to effect the orderly and efficient transfer of the
servicing of the Receivables to a successor Servicer.

(d) Upon the effectiveness of the assumption by the successor Servicer of its
duties pursuant to this Section 7.1, the successor Servicer shall be the
successor in all respects to the Servicer in its capacity as Servicer under this
Agreement with respect to the Receivables, and shall be subject to all the
responsibilities, duties and liabilities relating thereto, except with respect
to the obligations of the predecessor Servicer that survive its termination as
Servicer, including indemnification obligations as set forth in Section 6.2(e).
In such event, the Indenture Trustee and the Owner Trustee are hereby authorized
and empowered to execute and deliver, on behalf of the predecessor Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such termination and replacement of the Servicer, whether to
complete the transfer and endorsement of the Receivables and related documents,
or otherwise. No Servicer shall resign or be relieved of its duties under this
Agreement, as Servicer of the Receivables, until a newly appointed Servicer for
the Receivables shall have assumed the responsibilities and obligations of the
resigning or terminated Servicer under this Agreement.

In connection with such appointment, the Indenture Trustee may make such
arrangements for the compensation of the successor Servicer out of Available
Funds as it and such successor Servicer will agree; provided, however, that no
such compensation will be in excess of the amount paid to the predecessor
Servicer under this Agreement.

 

30



--------------------------------------------------------------------------------

SECTION 7.2 Notification to Noteholders. Upon any termination of, or appointment
of a successor to, the Servicer pursuant to this Article VII, the Indenture
Trustee will give prompt written notice thereof to the Owner Trustee, the
Issuer, the Note Insurer, the Administrator, each Rating Agency and to the
Noteholders at their respective addresses of record.

ARTICLE VIII

OPTIONAL PURCHASE

SECTION 8.1 Optional Purchase of Trust Estate. The Servicer shall have the right
at its option (the “Optional Purchase”) to purchase the Trust Estate from the
Issuer on any Payment Date if, either before or after giving effect to any
payment of principal required to be made on such Payment Date, the aggregate
Pool Balance is less than or equal to 10% of the sum of (i) the initial Pool
Balance and (ii) initial aggregate Principal Balance of the Subsequent
Receivables. The purchase price for the Trust Estate shall equal the Redemption
Price (the “Optional Purchase Price”), which amount shall be deposited by the
Servicer into the Collection Account on the Redemption Date. If the Servicer
exercises the Optional Purchase, the Notes shall be redeemed and in each case in
whole but not in part on the related Payment Date for the Redemption Price.

ARTICLE IX

THE NOTE INSURANCE POLICY

SECTION 9.1 Claims Under Note Insurance Policy.

(a) In the event that the Servicer’s Certificate with respect to any
Determination Date states that there is a Deficiency Amount, or in the event
that the Indenture Trustee has received a certified copy of a final,
nonappealable order of an appropriate court or other body exercising
jurisdiction of any Preference Amount, the Indenture Trustee shall furnish to
the Note Insurer no later than noon, New York City time, on the first Business
Day following the Indenture Trustee’s receipt of such Servicer’s Certificate or
certified copy, as applicable, a complete notice substantially in the form of
Exhibit A to the Note Insurance Policy (a “Notice”) specifying the amount of the
Deficiency Amount, provided, that if such Notice is received after noon, New
York City time, on such Business Day, it will be deemed to be received before
noon, New York City time, on the following Business Day. If any such Notice is
not in proper form or is otherwise insufficient for the purpose of making a
claim under the Note Insurance Policy, such Notice will be deemed not to have
been received for purposes of making such claim, and the Insurer will promptly
so advise the Indenture Trustee in writing and the Indenture Trustee may submit
an amended or corrected Notice. If such an amended or corrected Notice is in
proper form and is otherwise sufficient for the purpose of making a claim under
the Note Insurance Policy, it will be deemed to have been timely received on the
Business Day of such resubmission; provided, that if such notice is received
after noon, New York City time, it shall be deemed to be received before noon,
New York City time, on the following Business Day.

(b) The Indenture Trustee shall establish and maintain an Eligible Account for
the benefit of the Noteholders for the exclusive use as an account into which to
deposit any proceeds of the Note Insurance Policy (the “Insurance Account”).
Upon receipt of an Insured Payment from the Insurer, the Indenture Trustee shall
deposit such Insured Payment in the Insurance Account. All

 

31



--------------------------------------------------------------------------------

amounts on deposit in the Insurance Account shall remain uninvested. On each
Payment Date, the Indenture Trustee shall return any money in the Insurance
Account which does not constitute an Insured Payment (as defined in the Note
Insurance Policy) to the Note Insurer. The Indenture Trustee shall distribute on
each Payment Date, to the Noteholders, the Insured Payment for such Payment Date
from the Insurance Account in accordance with the priorities set forth in
Section 4.4(a).

(c) The Indenture Trustee will (i) receive as attorney-in-fact of each
Noteholder any Insured Payment from the Note Insurer and (ii) distribute such
Insured Payment as set forth in Section 9.1(b). Any and all Insured Payments
disbursed by the Indenture Trustee shall not be considered payment by the Issuer
with respect to the Notes, and shall not discharge the obligations of the Issuer
with respect thereto. The Note Insurer shall, upon any payment pursuant to the
Note Insurance Policy, in furtherance and not in limitation of its equitable
right of subrogation and its rights under the Insurance Agreement, to the extent
it makes any payment with respect to the Notes, become subrogated to the rights
of any Noteholder to receive any and all amounts due in respect of the Insured
Obligations as to which such payment was made. The Note Insurer shall be a
co-beneficiary of the Indenture Trustee’s lien under the Indenture. Subject to
and conditioned upon any payment with respect to the Notes by or on behalf of
the Note Insurer, the Indenture Trustee shall assign to the Insurer all rights
to the payment of interest or principal with respect to the Notes which are then
due for payment to the extent of all payments made by the Note Insurer, and the
Note Insurer may exercise any option, vote, right, power or the like with
respect to the Notes to the extent that it has made payment pursuant to the Note
Insurance Policy. The foregoing subrogation will in all cases be subject to the
rights of the Noteholders to receive all Insured Payments (as defined in the
Note Insurance Policy) in respect of the Notes.

(d) The Indenture Trustee will promptly notify the Note Insurer of any
proceeding or the institution of any action (of which a Responsible Officer of
the Indenture Trustee has actual knowledge) seeking the avoidance as a
preferential transfer under applicable bankruptcy, insolvency, receivership,
rehabilitation or similar law (a “Note Preference Claim”) of any payment made to
a Noteholder that has been deemed a preferential transfer and recoverable, or
theretofore recovered, from such Noteholder pursuant to Title 11 of United
States Code in accordance with an order of an appropriate court or other body.
Each Noteholder, by its purchase of Notes, and the Indenture Trustee hereby
agree that so long as the Note Insurer is the Controlling Party, the Note
Insurer may at any time during the continuation of any proceeding relating to a
Note Preference Claim direct all matters relating to such Note Preference Claim,
including (i) the direction of any appeal of any order relating to any Note
Preference Claim and (ii) the posting of any surety, supersedeas or performance
bond pending any such appeal at the expense of the Note Insurer, but subject to
reimbursement as provided in the Insurance Agreement. In addition, and without
limitation of the foregoing, as set forth in Section 9.1(c), the Note Insurer
will be subrogated to, and each Noteholder and the Indenture Trustee hereby
delegate and assign, to the fullest extent permitted by law, the rights of the
Indenture Trustee and each Noteholder in the conduct of any proceeding with
respect to a Note Preference Claim, including all rights of any party to an
adversary proceeding action with respect to any court order issued in connection
with any such Note Preference Claim.

 

32



--------------------------------------------------------------------------------

SECTION 9.2 Surrender of Note Insurance Policy. The Indenture Trustee shall
surrender the Note Insurance Policy to the Note Insurer for cancellation upon
the expiration of the Note Insurance Policy in accordance with the terms of the
Note Insurance Policy.

ARTICLE X

MISCELLANEOUS PROVISIONS

SECTION 10.1 Amendment.

(a) Any term or provision of this Agreement may be amended by the Seller and the
Servicer, with the prior written consent of the Note Insurer (so long as the
Note Insurer is the Controlling Party), but without the consent of the Indenture
Trustee, any Noteholder, the Issuer, the Swap Counterparty or the Owner Trustee;
provided that such amendment shall not, as evidenced by an Opinion of Counsel
delivered to the Indenture Trustee and the Owner Trustee, materially and
adversely affect the interests of any Noteholder, the Indenture Trustee or the
Owner Trustee; provided, further, that such amendment shall be deemed not to
materially and adversely affect the interests of any Noteholder, and no Opinion
of Counsel shall be required, if the Rating Agency Condition is satisfied with
respect to such amendment; provided, further, that such amendment shall not
materially and adversely affect the rights or obligations of the Swap
Counterparty under this Sale and Servicing Agreement unless (i) the Swap
Counterparty shall have consented in writing to such amendment (and such consent
shall be deemed to have been given if the Swap Counterparty does not object in
writing within ten (10) Business Days after receipt of a written request for
such consent) and (ii) the Rating Agency Condition is satisfied with respect to
such amendment; provided, further, that if the Note Insurer is not the
Controlling Party, such amendment shall not materially and adversely affect the
interests of the Note Insurer without the prior written consent of the Note
Insurer.

(b) Any term or provision of this Agreement may be amended by the Seller and the
Servicer, with the prior written consent of the Note Insurer (so long as the
Note Insurer is the Controlling Party) but without the consent of the Indenture
Trustee, any Noteholder, the Swap Counterparty, the Issuer, the Owner Trustee or
any other Person to add, modify or eliminate any provisions as may be necessary
or advisable in order to enable the Seller, the Servicer or any of their
Affiliates to comply with or obtain more favorable treatment under any law or
regulation or any accounting rule or principle, it being a condition to any such
amendment that the Rating Agency Condition shall have been satisfied and such
amendment shall not materially and adversely affect the rights or obligations of
the Swap Counterparty under this Agreement unless the Swap Counterparty shall
have consented in writing to such amendment (and such consent shall be deemed to
have been given if the Swap Counterparty does not object in writing within ten
(10) Business Days after receipt of a written request for such consent).

(c) This Agreement may also be amended from time to time by the parties hereto,
with the prior written consent of the Controlling Party, for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Noteholders or the Note Insurer; provided that no such amendment shall
(i) reduce the interest rate or principal amount of any Note or delay any
Payment Date or the Final Scheduled Payment Date of any Note without the consent
of the Holder of such Note, (ii) reduce the percentage of the Note Balance, the
Holders of which are

 

33



--------------------------------------------------------------------------------

required to consent to any matter without the consent of the Holders of at least
the percentage of the Note Balance which were required to consent to such matter
before giving effect to such amendment; provided, further, that if the Note
Insurer is not the Controlling Party, no amendment pursuant to this
Section 10.1(c) shall materially and adversely affect the interests of the Note
Insurer without the prior written consent of the Note Insurer; provided,
further, that such amendment shall not materially and adversely affect the
rights or obligations of the Swap Counterparty under this Sale and Servicing
Agreement unless (i) the Swap Counterparty shall have consented in writing to
such amendment (and such consent shall be deemed to have been given if the Swap
Counterparty does not object in writing within ten (10) Business Days after
receipt of a written request for such consent) and (ii) the Rating Agency
Condition is satisfied with respect to such amendment. It will not be necessary
for the consent of Noteholders to approve the particular form of any proposed
amendment or consent, but it will be sufficient if such consent approves the
substance thereof. The manner of obtaining such consents (and any other consents
of Noteholders provided for in this Agreement) and of evidencing the
authorization of the execution thereof by Noteholders will be subject to such
reasonable requirements as the Indenture Trustee may prescribe, including the
establishment of record dates pursuant to the Note Depository Agreement.

(d) Prior to the execution of any amendment to this Agreement, the Servicer
shall provide written notification of the substance of such amendment to each
Rating Agency; and promptly after the execution of any such amendment or
consent, the Servicer shall furnish a copy of such amendment or consent to each
Rating Agency and the Indenture Trustee.

(e) Prior to the execution of any amendment to this Agreement, the Seller, the
Note Insurer, the Owner Trustee and the Indenture Trustee shall be entitled to
receive and conclusively rely upon an Opinion of Counsel stating that the
execution of such amendment is authorized or permitted by this Agreement and
that all conditions precedent to the execution and delivery of such amendment
have been satisfied. The Owner Trustee and the Indenture Trustee may, but shall
not be obligated to, enter into any such amendment which adversely affects the
Owner Trustee’s or the Indenture Trustee’s, as applicable, own rights, duties or
immunities under this Agreement. Furthermore, notwithstanding anything to the
contrary herein, this Agreement may not be amended in any way that would
adversely affect the Owner Trustee’s rights, privileges, indemnities, duties or
obligations under this Agreement, the Transaction Documents or otherwise without
the prior written consent of the Owner Trustee.

SECTION 10.2 Protection of Title.

(a) The Seller shall authorize and file such financing statements and cause to
be authorized and filed such continuation and other statements, all in such
manner and in such places as may be required by law fully to preserve, maintain
and protect the interest of the Issuer, the Note Insurer, and the Indenture
Trustee under this Agreement in the Purchased Assets (other than any Purchased
Assets with respect thereto, to the extent that the interest of the Issuer, the
Note Insurer or the Indenture Trustee therein cannot be perfected by the filing
of a financing statement). The Seller shall deliver (or cause to be delivered)
to the Issuer file-stamped copies of, or filing receipts for, any document filed
as provided above, as soon as available following such filing.

 

34



--------------------------------------------------------------------------------

(b) None of the Issuer, the Seller or the Servicer shall change its name,
identity, organizational structure or jurisdiction of organization in any manner
that would make any financing statement or continuation statement filed by the
Seller in accordance with paragraph (a) above “seriously misleading” within the
meaning of Sections 9-506, 9-507 or 9-508 of the UCC, unless it shall have given
the Issuer, the Note Insurer and the Indenture Trustee at least five days’ prior
written notice thereof and, to the extent necessary, has promptly filed
amendments to previously filed financing statements or continuation statements
described in paragraph (a) above.

(c) The Seller shall give the Issuer, the Note Insurer and the Indenture Trustee
at least five days’ prior written notice of any change of location of the Seller
for purposes of Section 9-307 of the UCC and shall have taken all action prior
to making such change (or shall have made arrangements to take such action
substantially simultaneously with such change, if it is not possible to take
such action in advance) reasonably necessary or advisable to amend all
previously filed financing statements or continuation statements described in
paragraph (a) above.

(d) The Servicer shall maintain (or shall cause its Sub-Servicer to maintain)
accounts and records as to each Receivable accurately and in sufficient detail
to permit (i) the reader thereof to know at any time the status of such
Receivable, including payments and recoveries made and payments owing (and the
nature of each) and (ii) reconciliation between payments or recoveries on (or
with respect to) each Receivable and the amounts from time to time deposited in
the Collection Account in respect of such Receivable.

(e) The Servicer shall maintain (or shall cause its Sub-Servicer to maintain)
its computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Issuer in such Receivable and that such Receivable is owned by the Issuer and
has been pledged to the Indenture Trustee on behalf of the Indenture Secured
Parties pursuant to the Indenture. Indication of the Issuer’s and the Indenture
Trustee’s interest in a Receivable shall not be deleted from or modified on such
computer systems until, and only until, the related Receivable shall have been
paid in full or repurchased.

(f) If at any time the Servicer shall propose to sell, grant a security interest
in or otherwise transfer any interest in motor vehicle receivables to any
prospective purchaser, lender or other transferee, the Servicer shall give to
such prospective purchaser, lender or other transferee computer tapes, records
or printouts (including any restored from backup archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly that
such Receivable has been sold and is owned by the Issuer and has been pledged to
the Indenture Trustee on behalf of the Indenture Secured Parties.

SECTION 10.3 Other Liens or Interests. Except for the conveyances and grants of
security interests pursuant to this Agreement and the other Transaction
Documents, the Seller shall not sell, pledge, assign or transfer the Receivables
or other property transferred to the Issuer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on any interest therein, and
the Seller shall defend the right, title and interest of the Issuer in, to and
under such Receivables and other property transferred to the

Issuer against all claims of third parties claiming through or under the Seller.

 

35



--------------------------------------------------------------------------------

SECTION 10.4 Transfers Intended as Sale; Security Interest.

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales
and transfers rather than pledges or assignments of only a security interest and
shall be given effect as such for all purposes. It is further the intention of
the parties hereto that the Receivables and related Transferred Assets shall not
be part of the Seller’s estate in the event of a bankruptcy or insolvency of the
Seller. The sales and transfers by the Seller of Receivables and related
Transferred Assets hereunder are and shall be without recourse to, or
representation or warranty (express or implied) by, the Seller, except as
otherwise specifically provided herein. The limited rights of recourse specified
herein against the Seller are intended to provide a remedy for breach of
representations and warranties relating to the condition of the property sold,
rather than to the collectibility of the Receivables.

(b) Notwithstanding the foregoing, in the event that the Receivables and other
Transferred Assets are held to be property of the Seller, or if for any reason
this Agreement is held or deemed to create indebtedness or a security interest
in the Receivables and other Transferred Assets, then it is intended that:

(i) This Agreement shall be deemed to be a security agreement within the meaning
of Articles 8 and 9 of the New York Uniform Commercial Code and the Uniform
Commercial Code of any other applicable jurisdiction;

(ii) The conveyance provided for in Section 2.1 shall be deemed to be a grant by
the Seller, and the Seller hereby grants, to the Issuer of a security interest
in all of its right (including the power to convey title thereto), title and
interest, whether now owned or hereafter acquired, in and to the Receivables and
other Transferred Assets, to secure such indebtedness and the performance of the
obligations of the Seller hereunder;

(iii) The possession by the Issuer, or the Servicer as the Issuer’s agent, of
the Receivables Files and any other property as constitute instruments, money,
negotiable documents or chattel paper shall be deemed to be “possession by the
secured party” or possession by the purchaser or a person designated by such
purchaser, for purposes of perfecting the security interest pursuant to the New
York Uniform Commercial Code and the Uniform Commercial Code of any other
applicable jurisdiction; and

(iv) Notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Issuer for the purpose of perfecting such
security interest under applicable law.

SECTION 10.5 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or

 

36



--------------------------------------------------------------------------------

by facsimile, and addressed in each case as set forth on Schedule II or at such
other address as shall be designated in a written notice to the other parties
hereto. Any notice required or permitted to be mailed to a Noteholder shall be
given by first class mail, postage prepaid, at the address of such Noteholder as
shown in the Note Register. Delivery shall occur only upon receipt or reported
tender of such communication by an officer of the recipient entitled to receive
such notices located at the address of such recipient for notices hereunder;
provided, however, that any notice to a Noteholder mailed within the time
prescribed in this Agreement shall be conclusively presumed to have been duly
given, whether or not the Noteholder shall receive such notice.

SECTION 10.6 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT
EXCLUDING TO THE MAXIMUM EXTENT PERMITTED BY LAW ALL OTHER RULES THEREOF
RELATING TO CONFLICTS OF LAW AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 10.7 Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

SECTION 10.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

SECTION 10.9 Waivers. No failure or delay on the part of the Servicer, the
Seller, the Note Insurer, the Issuer or the Indenture Trustee in exercising any
power or right hereunder (to the extent such Person has any power or right
hereunder) shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right. No notice to or demand on
any party hereto in any case shall entitle it to any notice or demand in similar
or other circumstances. No waiver or approval by any party hereto under this
Agreement shall, except as may otherwise be stated in such waiver or approval,
be applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

SECTION 10.10 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

SECTION 10.11 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

 

37



--------------------------------------------------------------------------------

SECTION 10.12 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

SECTION 10.13 Acknowledgment and Agreement. By execution below, the Seller
expressly acknowledges and consents to the pledge, assignment and Grant of a
security interest in the Receivables and the other Transferred Assets by the
Issuer to the Indenture Trustee on behalf of the Indenture Secured Parties
pursuant to the Indenture for the benefit of the Indenture Secured Parties. In
addition, the Seller hereby acknowledges and agrees that for so long as the
Notes are outstanding, the Indenture Trustee will have the right to exercise all
powers, privileges and claims of the Issuer under this Agreement.

SECTION 10.14 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 10.15 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) none of the
parties hereto shall commence or join with any other Person in commencing any
proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction. This Section shall survive the termination of this
Agreement.

SECTION 10.16 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

 

38



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 10.5 of this Agreement;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any action, proceeding or counterclaim
based on, or arising out of, under or in connection with this Agreement, any
other Transaction Document, or any matter arising hereunder or thereunder.

SECTION 10.17 Limitation of Liability.

(a) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed and delivered by Wilmington Trust Company, not in its
individual capacity but solely as Owner Trustee, and in no event shall it have
any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer hereunder or under the Notes or any of the other
Transaction Documents or in any of the certificates, notices or agreements
delivered pursuant thereto, as to all of which recourse shall be had solely to
the assets of the Issuer. Under no circumstances shall the Owner Trustee be
personally liable for the payment of any indebtedness or expense of the Issuer
or be liable for the breach or failure of any obligations, representation,
warranty or covenant made or undertaken by the Issuer under the Transaction
Documents. For the purposes of this Agreement, in the performance of its duties
or obligations hereunder, the Owner Trustee shall be subject to, and entitled to
the benefits of, the terms and provisions of Articles VI, VII and VIII of the
Trust Agreement.

(b) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed and delivered by The Bank of New York, not in its individual
capacity but solely as Indenture Trustee, and in no event shall it have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Issuer under the Notes or any of the other Transaction
Documents or in any of the certificates, notices or agreements delivered
pursuant thereto, as to all of which recourse shall be had solely to the assets
of the Issuer; provided that the Indenture Trustee will only be responsible for
its actions as Indenture Trustee hereunder and under the Indenture. Under no
circumstances shall the Indenture Trustee be personally liable for the payment
of any indebtedness or expense of the Issuer or be liable for the breach or
failure of any obligations, representation, warranty or covenant made or
undertaken by the Issuer under the Transaction Documents. For the purposes of
this Agreement, in the performance of its duties or obligations hereunder, the
Indenture Trustee shall be subject to, and entitled to the benefits of, the
terms and provisions of Article VI of the Indenture.

 

39



--------------------------------------------------------------------------------

SECTION 10.18 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, the Noteholders and the
Residual Interestholders and their respective successors and permitted assigns
and each of the Owner Trustee, the Note Insurer and the Swap Counterparty shall
be an express third party beneficiary hereof and may enforce the provisions
hereof as if it were a party hereto. Except as otherwise provided in this
Section, no other Person will have any right hereunder.

SECTION 10.19 Limitation of Rights.

(a) All of the rights of the Note Insurer in, to and under this Agreement
(including, but not limited to, all of the Note Insurer’s rights as a third
party beneficiary of this Agreement and all of the Note Insurer’s rights to
receive notice of any action hereunder and to give or withhold consent to any
action hereunder) shall terminate upon the termination of the Insurance
Agreement in accordance with the terms thereof and the payment in full of all
amounts owing to the Note Insurer.

(b) All of the rights of the Swap Counterparty in, to and under this Agreement
(including, but not limited to, all of the Swap Counterparty’s rights as a third
party beneficiary of this Agreement and all of the Swap Counterparty’s rights to
receive notice of any action hereunder and to give or withhold consent to any
action hereunder) shall terminate upon the termination of the Interest Rate Swap
Agreement in accordance with the terms thereof and the payment in full of all
amounts owing to the Swap Counterparty.

SECTION 10.20 Information Requests. The parties hereto shall provide any
information available and deliverable without undue expense as requested by the
Servicer, the Issuer, the Seller or any of their Affiliates, in order to comply
with or obtain more favorable treatment under any current or future law, rule,
regulation, accounting rule or principle.

SECTION 10.21 Regulation AB. The Seller and the Servicer acknowledge and agree
that the purpose of this Section 10.21 is to facilitate compliance by the Seller
with the provisions of Regulation AB and related rules and regulations of the
Commission. The Seller shall not exercise its right to request delivery of
information or other performance under these provisions other than in good
faith, or for purposes other than compliance with the Securities Act, the
Exchange Act and the rules and regulations of the Commission under the
Securities Act and the Exchange Act. The Servicer acknowledges that
interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees to comply with requests made by the Seller in
good faith for delivery of information under these provisions on the basis of
evolving interpretations of Regulation AB. The Servicer shall cooperate fully
with the Seller and the Issuer to deliver to the Seller and the Issuer
(including any of its assignees or designees) any and all statements, reports,
certifications, records and any other information necessary in the good faith
determination of the Seller or the Issuer to permit the Seller to comply with
the provisions of Regulation AB, together with such disclosures relating to the
Servicer and the Receivables, or the servicing of the Receivables, reasonably
believed by the Servicer to be necessary in order to effect such compliance.

 

40



--------------------------------------------------------------------------------

SECTION 10.22 Information to Be Provided by the Indenture Trustee.

(a) For so long as the Issuer is required to report under the Exchange Act, the
Indenture Trustee shall (i) on or before the fifth Business Day of each month,
provide to the Seller, in writing, such information regarding the Indenture
Trustee as is requested by the Seller for the purpose of compliance with
Item 1117 of Regulation AB; provided, however, that the Indenture Trustee shall
not be required to provide such information in the event that there has been no
change to the information previously provided by the Indenture Trustee to
Seller, and (ii) as promptly as practicable following notice to or discovery by
a Responsible Officer of the Indenture Trustee of any changes to such
information, provide to the Seller, in writing, such updated information.

(b) As soon as available but no later than March 15 of each calendar year for so
long as the Issuer is required to report under the Exchange Act, commencing in
2008, the Indenture Trustee shall:

(i) deliver to the Seller a report regarding the Indenture Trustee’s assessment
of compliance with the Servicing Criteria during the immediately preceding
calendar year, as required under paragraph (b) of Rule 13a-18, Rule 15d-18 of
the Exchange Act and Item 1122 of Regulation AB. Such report shall be signed by
an authorized officer of the Indenture Trustee, and shall address each of the
Servicing Criteria specified in Exhibit F or such criteria as mutually agreed
upon by the Seller and the Indenture Trustee;

(ii) deliver to the Seller a report of a registered public accounting firm that
attests to, and reports on, the assessment of compliance made by the Indenture
Trustee and delivered pursuant to the preceding paragraph. Such attestation
shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under
the Securities Act and the Exchange Act; and

(iii) deliver to the Seller and any other Person that will be responsible for
signing the certification required by Rules 13a-14(d) and 15d-14(d) under the
Exchange Act (pursuant to Section 302 of the Sarbanes-Oxley Act of 2002) (a
“Sarbanes Certification”) on behalf of the Issuer or the Seller a certification
substantially in the form attached hereto as Exhibit G or such form as mutually
agreed upon by the Seller and the Indenture Trustee.

The Indenture Trustee acknowledges that the parties identified in clause
(iii) above may rely on the certification provided by the Indenture Trustee
pursuant to such clause in signing a Sarbanes Certification and filing such with
the Commission.

[SIGNATURES FOLLOW]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Sale and Servicing Agreement to
be duly executed by their respective officers thereunto duly authorized as of
the day and year first above written.

 

CAPITAL ONE AUTO RECEIVABLES, LLC,

as Seller

By:  

/s/ Jerry Hamstead

Name:   Jerry Hamstead Title:   Assistant Vice President

 

   S-1    Sale and Servicing Agreement(2007-A)



--------------------------------------------------------------------------------

CAPITAL ONE AUTO FINANCE TRUST
2007-A, as Issuer By:   WILMINGTON TRUST COMPANY, not in its individual capacity
but solely as Owner Trustee By:  

/s/ J. Christopher Murphy

Name:   J. Christopher Murphy Title:   Financial Services Officer

 

   S-2    Sale and Servicing Agreement(2007-A)



--------------------------------------------------------------------------------

CAPITAL ONE AUTO FINANCE, INC., as Servicer By:  

/s/ Richard Johns

Name:   Richard Johns Title:   Assistant Vice President

 

   S-3    Sale and Servicing Agreement(2007-A)



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, not in its individual capacity but solely as Indenture
Trustee By:  

/s/ Karim Rochelle

Name:   Karim Rochelle Title:   Trust Officer

 

   S-4    Sale and Servicing Agreement(2007-A)



--------------------------------------------------------------------------------

SCHEDULE 1

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE RECEIVABLES

 

(a) Characteristics of Receivables. As of its respective Cut-Off Date (or such
other date as may be specifically set forth below), each Receivable:

(i) has been fully and properly executed or electronically authenticated (as
defined in the UCC) by the Obligor thereto;

(ii) has been originated directly by the related Originator in accordance with
its customary origination practices;

(iii) as of the Closing Date or Subsequent Funding Date, as applicable, is
secured by a first priority validly perfected security interest in the Financed
Vehicle in favor of the applicable Originator, as secured party, or all
necessary actions with respect to the Receivable has been taken or will be taken
to perfect a first priority security interest in the Financed Vehicle in favor
of the applicable Originator, as secured party, which security interest, in
either case, is assignable and has been so assigned by the applicable Referral
Originator to COAF (in the case of a Referral Receivable), by COAF to the Seller
and by the Seller to the Issuer and is enforceable by or on the Issuer’s behalf;

(iv) contains customary and enforceable provisions such that the rights and
remedies of the holder thereof are adequate for realization against the
collateral of the benefits of the security;

(v) provided, at origination, for level monthly payments which fully amortize
the initial Principal Balance over the original term; provided, that the amount
of the first or last payment may be different from the level payment but in no
event more than three times the level monthly payment or less than one-third of
the level monthly payment;

(vi) provides for interest at the Contract Rate specified in the Schedule of
Receivables;

(vii) was originated in the United States and denominated in Dollars;

(viii) is secured by a new or used automobile or light-duty truck;

(ix) has a Contract Rate of at least 3.00%;

(x) had an original term to maturity of not more than 72 months and has a
remaining term to maturity, as of its respective Cut-Off Date, of not more than
72 months and not less than 6 months;

(xi) had an original Principal Balance of no more than $50,000;

 

   I-1   

Schedule I to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

(xii) has a Principal Balance on its respective Cut-Off Date of greater than or
equal to $500;

(xiii) has a final Scheduled Payment due on or before May 31, 2013;

(xiv) was not more than 30 days past due as of its Cut-Off Date;

(xv) is not subject to a force-placed Insurance Policy on the related Financed
Vehicle;

(xvi) is a Simple Interest Receivable, and scheduled payments under each
Receivable have been applied in accordance with the method for allocating
principal and interest set forth in such Receivable; and

(xvii) has not had an extension or modification except as permitted by the terms
of the Customary Servicing Practices.

 

(b) Schedule of Receivables. The information with respect to a Receivable
transferred on the Closing Date or on any Funding Date set forth in the Schedule
of Receivables for such date and the computer tape to the Note Insurer and the
Indenture Trustee was true and correct in all material respects as of the
Cut-Off Date for such Receivable.

 

(c) Compliance with Law. As of the Closing Date or related Funding Date, as
applicable, the Receivable complied, and the transfer of that Receivable to the
Issuer complied at the time of transfer, in all material respects with all
requirements of applicable federal, state and local laws, and regulations
thereunder, including, to the extent applicable, usury laws, the Federal Truth
in Lending Act, the Equal Credit Opportunity Act, the Fair Credit Reporting Act,
the Federal Trade Commission Act, the Fair Debt Collection Practices Act, the
Fair Credit Billing Act, the Magnuson-Moss Warranty Act, Federal Reserve Board
Regulations B and Z, the Servicemembers Civil Relief Act, state adaptations of
the National Consumer Act and of the Uniform Consumer Credit Code and any other
consumer credit, equal opportunity and disclosure laws applicable to that
Receivable.

 

(d) Binding Obligation. The Receivable constitutes the legal, valid and binding
payment obligation in writing of the Obligor, enforceable by the holder thereof
in accordance with its terms, except (i) as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, liquidation or other similar
laws and equitable principles relating to or affecting the enforcement of
creditors’ rights generally and (ii) as such Receivable may be modified by the
application after the applicable Cut-Off Date of the Servicemembers Civil Relief
Act, as amended to the extent applicable to the related Obligor.

 

(e) Receivable in Force. The Receivable has not been satisfied, subordinated or
rescinded nor has the related Financed Vehicle been released from the lien of
such Receivable in whole or in part.

 

   I-2   

Schedule I to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

(f) No Default; No Waiver. Except for payment delinquencies continuing for a
period of not more than 30 days as of the applicable Cut-Off Date, the Seller
has no knowledge that a default, breach, violation or event permitting
acceleration under the terms of the Receivable existed as of the applicable
Cut-Off Date or that any continuing condition that with notice or lapse of time,
or both, would constitute a default, breach, violation or event permitting
acceleration under the terms of the Receivable had arisen as of the applicable
Cut-Off Date and the Seller has not waived any of the foregoing.

 

(g) Insurance. The Receivable requires that the related Financed Vehicle be
covered by a comprehensive and collision insurance policy (i) subject to a
maximum deductible of $1,000, (ii) naming the Servicer as loss payee and
(iii) insuring against loss and damage due to fire, theft, transportation,
collision and other risks generally covered by comprehensive and collision
insurance policies.

 

(h) No Government Obligor. The Obligor on the Receivable is not the United
States of America or any state thereof or any local government, or any agency,
department, political subdivision or instrumentality of the United States of
America or any state thereof or any local government.

 

(i) Assignment. No Receivable has been originated in, or is subject to the laws
of, any jurisdiction under which the sale, transfer, assignment, setting over,
conveyance or pledge of such Receivable would be unlawful, void, or voidable.
COAF has not entered into any agreement with any Obligor that prohibits,
restricts or conditions the assignment of the related Receivable.

 

(j) Good Title. It is the intention of the Seller that the sale, transfer,
assignment and conveyance herein contemplated constitute an absolute sale,
transfer, assignment and conveyance of the Receivables and that the Receivables
not be part of the Seller’s estate in the event of the filing of a bankruptcy
petition by or against the Seller under any bankruptcy law. As of the Closing
Date or Funding Date, as applicable, no Receivable has been sold, transferred,
assigned, conveyed or pledged to any Person other than pursuant to the
Transaction Documents. As of the Closing Date or Funding Date, as applicable,
and immediately prior to the sale and transfer herein contemplated, the Seller
had good and marketable title to and was the sole owner of each Receivable free
and clear of all Liens (except any Lien which will be released prior to
assignment of such Receivable hereunder), and, immediately upon the sale and
transfer thereof, the Issuer will have good and marketable title to each
Receivable, free and clear of all Liens.

 

(k) Filings. All filings (including, without limitation, UCC filings) necessary
in any jurisdiction to give the Issuer a first priority, validly perfected
ownership interest in the Purchased Assets (other than any Purchased Assets with
respect thereto, to the extent that an ownership interest therein cannot be
perfected by the filing of a financing statement), and to give the Indenture
Trustee a first priority perfected security interest therein, will be made
within ten days of the Closing Date.

 

   I-3   

Schedule I to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

(l) Priority. The Receivable is not pledged, assigned, sold, subject to a
security interest, or otherwise conveyed other than pursuant to the Transaction
Documents. The Seller has not authorized the filing of and is not aware of any
financing statements against any Originator or the Seller that include a
description of collateral covering any Receivable other than any financing
statement relating to security interests granted under the Transaction Documents
or that have been or, prior to the assignment of such Receivable hereunder, will
be terminated, amended or released. The Sale and Servicing Agreement creates a
valid and continuing security interest in the Receivable (other than the Related
Security with respect thereto) in favor of the Issuer which security interest is
prior to all other Liens and is enforceable as such against all other creditors
of and purchasers and assignees from the Seller.

 

(m) Characterization of Receivables. Each Receivable constitutes either
“electronic chattel paper,” “tangible chattel paper,” an “account,” an
“instrument,” or a “general intangible,” each as defined in the UCC.

 

(n) One Original. There is only one executed original, electronically
authenticated original or authoritative copy of the Contract (in each case
within the meaning of the UCC) related to each Receivable.

 

(o) No Defenses. As of the related Cut-Off Date, there are no rights of
rescission, offset, claim, counterclaim or defense, and the Seller has no
knowledge of the same being asserted or threatened, with respect to any
Receivable.

 

(p) No Fraud or Misrepresentation. Each Receivable was (i) originated by the
applicable Originator and (ii) was sold by the applicable Referral Originator
(in the case of a Referral Receivable) to COAF and by COAF to the Seller and by
the Seller to the Issuer without any fraud or misrepresentation on the part of
the applicable Originator or the Seller.

 

(q) No Impairment. Other than pursuant to the Transaction Documents or as
released prior to the Closing Date or Funding Date, as applicable, no Originator
has done anything to convey any right to any Person that would result in such
Person having a right to payments due under a Receivable or otherwise to impair
the rights of the Issuer, the Note Insurer, the Indenture Trustee or the
Noteholders in any Receivable or the proceeds thereof.

 

(r) Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
with respect to such Receivable.

 

(s) Bankruptcy Proceeding. As of the applicable Cut-off Date, none of the
Receivables was noted in the Servicer’s records as dischargeable debt under a
bankruptcy proceeding and, as of the applicable Cut-off Date, none of the
Receivables has been reduced or discharged in any bankruptcy proceeding.

 

(t) No Charge Off. As of its respective Cut-off Date, no Receivable has been
charged off for accounting purposes by the Seller.

 

   I-4   

Schedule I to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

(u) Extensions Modifications. No extension or modification has been made with
respect to any Receivable other than as evidenced in the Receivable File
relating thereto.

 

(v) No Adverse Selection. No selection procedures materially adverse to the
Noteholders or the Note Insurer were utilized in selecting any Receivable from
those receivables owned by COAF or the Referral Originators, as applicable,
which met the selection criteria contained in this Schedule I.

 

   I-5   

Schedule I to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

SCHEDULE II

NOTICE ADDRESSES

If to the Issuer:

Capital One Auto Finance Trust 2007-A

c/o Wilmington Trust Company

1100 North Market Street

Wilmington, Delaware 19890-0001

Facsimile: (302) 636-4140

Attention: Corporate Trust Department

with copies to the Administrator and the Indenture Trustee

If to COAF, the Servicer or the Administrator:

Capital One Auto Finance, Inc.

1680 Capital One Drive

McLean, Virginia 22102

Facsimile: (703) 720-2121

Attention: Vice President of Auto Securitization

with a copies to:

Capital One Auto Finance, Inc.

1680 Capital One Drive

McLean, Virginia 22102

Facsimile: (703) 720-2227

Attention: Funding Counsel

Capital One Auto Finance, Inc.

3901 N. Dallas Parkway

Plano, Texas 75093

Facsimile: (888) 722-8255

Attention: Chief Financial Officer

Capital One Auto Finance, Inc.

3901 N. Dallas Parkway

Plano, Texas 75093

Facsimile: (866) 722-6341

Attention: Legal

 

   II-1   

Schedule II to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

If to the Seller:

Capital One Auto Receivables, LLC

140 E. Shore Drive

Room 1052-D

Glen Allen, Virginia 23059

Facsimile: (804) 290-6666

Telephone: (804) 290-6736

Attention: Capital Markets

with a copy to:

Capital One Auto Finance, Inc.

1680 Capital One Drive

McLean, Virginia 22102

(Facsimile No. (703) 720-2227

Attention: Funding Counsel

If to the Indenture Trustee:

The Bank of New York

101 Barclay Street, 4 West

New York, New York 10286

Facsimile: (212) 815-3986

Attention: Corporate Trust Administration – Capital One Auto Finance Trust
2007-A

If to the Owner Trustee:

Wilmington Trust Company

1100 North Market Street

Rodney Square North, Wilmington, Delaware 19890-0001

Facsimile: (302) 636-4140

Attention: Corporate Trust Administration

If to Moody’s:

Moody’s Investors Service, Inc.

99 Church Street

New York, New York 10007

Facsimile: (212) 298-7139

Attention: ABS Monitoring Group, 4th Floor

 

   II-2   

Schedule II to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

If to S&P:

Standard & Poor’s Ratings Services

55 Water Street

New York, New York 10041

Facsimile: (212) 438-2664

Attention: Asset Backed Surveillance Group

If to Fitch:

Fitch, Inc.

One State Street Plaza, 32nd Floor

New York, New York 10004

Facsimile: (212) 480-4438

Attention: Asset-Backed Securities Group

If to the Note Insurer:

Ambac Assurance Corporation

One State Street Plaza

New York, New York 10004

Facsimile: (212) 668-0340

Attention: Structured Finance Department - ABS

If to the Initial Swap Counterparty:

Barclays Bank PLC

5 The North Colonnade

Canary Wharf

London E14 4BB

Telephone No.: 44(20) 777 36810

Facsimile No.: 44(20) 777 36461

 

   III-3   

Schedule II to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF FUNDING DATE

In accordance with the Indenture dated as of February 15, 2007 (as amended or
supplemented from time to time, the “Indenture”) by and between Capital One Auto
Finance Trust 2007-A (the “Issuer”), and The Bank of New York, as indenture
trustee (the “Indenture Trustee”), the undersigned hereby gives notice of the
Funding Date to occur on or before [            ], 200[ ] for each of the
Receivables listed on the Schedule of Receivables to be delivered to you on or
prior to such Funding Date. Unless otherwise defined herein, capitalized terms
have the meanings set forth in Appendix A to the Sale and Servicing Agreement
dated as of February 15, 2007 by and between the Issuer, the Indenture Trustee,
Capital One Auto Finance, Inc. and Capital One Auto Receivables, LLC, as Seller
(the “Seller”).

Such Subsequent Receivables represent the following amounts:

 

Aggregate Principal Balance of Subsequent Receivables as of the Subsequent
Cut-Off Date (approximate):   $                                      Amount to
be wired to or at the direction of the Seller in payment for such Subsequent
Receivables (approximate):   $                                     

Subsequent Cut-Off Date:                 , 200[ ]

The undersigned hereby certifies that, in connection with the Funding Date
specified above, the undersigned has complied with all terms and provisions
specified in Section 2.5 of the Sale and Servicing Agreement, including, but not
limited to, delivery of the Officer’s Certificate, as specified therein.

 

Date: ________________________, 200[ ]

CAPITAL ONE AUTO FINANCE TRUST 2007-A

By:

  Capital One Auto Finance, Inc., as Administrator

By:

 

 

 

   A-1   

Exhibit A to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT B

JOINT OFFICER’S CERTIFICATE

re: Funding Date

CAPITAL ONE AUTO FINANCE, INC.

CAPITAL ONE AUTO RECEIVABLES, LLC

CAPITAL ONE AUTO FINANCE TRUST 2007-A

This Officer’s Certificate is being delivered in accordance with Section 2.5 of
that certain Sale and Servicing Agreement dated as of February 15, 2007 (as
amended, modified or supplemented from time to time, the “Sale and Servicing
Agreement”) by and between Capital One Auto Finance Trust 2007-A (the “Issuer”),
Capital One Auto Receivables, LLC (the “Seller”), Capital One Auto Finance, Inc.
(the “Servicer”) and The Bank of New York (the “Indenture Trustee”). Terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Appendix A to the Sale and Servicing Agreement. Reference is hereby made to the
Funding Date to occur on                     , 200[    ] (the “Subject Funding
Date”).

By his or her signature below, each of the undersigned officers on behalf of the
Servicer, the Seller, and the Issuer, as the case may be, certify to the
Indenture Trustee and the Note Insurer that:

(a) the representations and warranties of the Seller contained in Section 2.2 of
the Sale and Servicing Agreement with respect to the Subsequent Receivables to
be acquired on the Subject Funding Date (which are listed on the attached
Schedule of Receivables) are true and correct as of the applicable date set
forth on Schedule I to the Sale and Servicing Agreement;

(b) the representations and warranties of the Seller contained in Section 5.1 of
the Sale and Servicing Agreement are true and correct as of the date hereof;

(c) the representations and warranties of the Servicer set forth in Section 6.1
of the Sale and Servicing Agreement are true and correct as of the date hereof;
and

(d) the requirements stated in Section 2.5 of the Sale and Servicing Agreement
regarding the Subsequent Receivables to be acquired on the Subject Funding Date
have been met.

 

   B-1   

Exhibit B to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

Date:                     , 200   CAPITAL ONE AUTO FINANCE TRUST 2007-A By:  
Capital One Auto Finance, Inc., as Administrator By:  

 

Name:   Title:   CAPITAL ONE AUTO FINANCE, INC. By:  

 

Name:   Title:   CAPITAL ONE AUTO RECEIVABLES, LLC By:  

 

Name:   Title:  

 

   B-2   

Exhibit B to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

SCHEDULE OF RECEIVABLES

 

   B-3   

Exhibit B to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT C

ASSIGNMENT PURSUANT TO SALE AND SERVICING AGREEMENT [Date]

For value received, in accordance with the Sale and Servicing Agreement (the
“Agreement”), dated as of February 15, 2007, by and between Capital One Auto
Finance Trust 2007-A, a Delaware statutory trust (the “Issuer”), Capital One
Auto Receivables, LLC, a Delaware limited liability company (the “Seller”),
Capital One Auto Finance, Inc., a Texas corporation (“COAF”), and The Bank of
New York (the “Indenture Trustee”), on the terms and subject to the conditions
set forth in the Agreement, the Seller does hereby irrevocably sell, transfer,
assign and otherwise convey to the Issuer without recourse (subject to the
obligations in the Agreement) on the date hereof, all right, title and interest
of the Seller, whether now owned or hereafter acquired, in, to and under the
Receivables set forth on the schedule of Receivables delivered by the Seller to
the Issuer on the date hereof (such schedule, together with any other Schedule
of Receivables delivered by Seller to the Issuer pursuant to the Agreement, the
“Schedule of Receivables”), and the Collections after the related Cut-Off Date
and the Related Security relating thereto, together with all of Seller’s rights
under the Purchase Agreement and all proceeds of the foregoing, which sale shall
be effective as of such Cut-Off Date.

The foregoing sale does not constitute and is not intended to result in an
assumption by the Issuer of any obligation of the Seller or any Originator to
the Obligors, the Dealers, insurers or any other Person in connection with the
Receivables or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.

This assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Agreement and is
governed by the Agreement.

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Agreement.

IN WITNESS HEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.

 

CAPITAL ONE AUTO RECEIVABLES, LLC   By:  

 

  Name:     Title:    

 

   C-1    Exhibit C to the       Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SERVICER’S CERTIFICATE

[See Attached]

 

   D-1   

Exhibit D to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT E

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in the
Agreement, the Seller hereby represents, warrants, and covenants to the Issuer
and the Indenture Trustee as follows on the Closing Date and on each Funding
Date:

General

1. This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables and the other Transferred Assets in
favor of the Issuer, which security interest is prior to all other Liens, and is
enforceable as such as against creditors of and purchasers from the Seller.

2. The Receivables constitute “chattel paper” (including “electronic chattel
paper” or “tangible chattel paper”), “accounts,” “instruments” or “general
intangibles,” within the meaning of the UCC.

3. Each Receivable is secured by a first priority validly perfected security
interest in the related Financed Vehicle in favor of the applicable Originator,
as secured party, or all necessary actions with respect to such Receivable have
been taken or will be taken to perfect a first priority security interest in the
related Financed Vehicle in favor of the applicable Originator, as secured
party.

Creation

4. Immediately prior to the sale, transfer, assignment and conveyance of a
Receivable by the Seller to the Issuer, the Seller owned and had good and
marketable title to such Receivable free and clear of any Lien and immediately
after the sale, transfer, assignment and conveyance of such Receivable to the
Issuer, the Issuer will have good and marketable title to such Receivable free
and clear of any Lien.

5. The related Originator has received all consents and approvals to the sale of
the Receivables hereunder to the Issuer required by the terms of the Receivables
that constitute instruments.

Perfection

6. The Seller has caused or will have caused, within ten days after the
effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the sale of the Receivables from the Seller
to Issuer, and the security interest in the Receivables granted to the Issuer
hereunder; and the Servicer, in its capacity as custodian, has in its possession
the original copies of such instruments or tangible chattel paper that
constitute or evidence the Receivables, and all financing statements referred to
in this paragraph contain a statement that: “A purchase of or security interest
in any collateral described in this financing statement will violate the rights
of the Secured Party”.

 

   E-1   

Exhibit E to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

7. With respect to Receivables that constitute instruments or tangible chattel
paper, either:

(i) All original executed copies of each such instrument or tangible chattel
paper have been delivered to the Indenture Trustee; or

(ii) Such instruments or tangible chattel paper are in the possession of the
Servicer and the Indenture Trustee has received a written acknowledgment from
the Servicer that the Servicer, in its capacity as custodian, is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee; or

(iii) The Servicer received possession of such instruments or tangible chattel
paper after the Indenture Trustee received a written acknowledgment from the
Servicer that the Servicer is acting solely as agent of the Indenture Trustee.

Priority

8. Neither the Seller nor COAF has authorized the filing of, or is aware of any
financing statements against either the Seller or COAF that include a
description of collateral covering the Receivables other than any financing
statement (i) relating to the conveyance of the Receivables by COAF to the
Seller under the Purchase Agreement, (ii) relating to the security interest
granted to Issuer hereunder or (iii) that has been terminated.

9. Neither the Seller nor COAF is aware of any material judgment, ERISA or tax
lien filings against either the Seller or COAF.

10. Neither the Seller nor COAF nor a custodian or vaulting agent thereof
holding any Receivable that is electronic chattel paper has communicated an
authoritative copy of any loan agreement that constitutes or evidences such
Receivable to any Person other than the Servicer.

11. None of the instruments, tangible chattel paper or electronic chattel paper
that constitute or evidence the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Seller, the Issuer or the Indenture Trustee.

Survival of Perfection Representations

12. Notwithstanding any other provision of the Sale and Servicing Agreement or
any other Transaction Document, the perfection representations, warranties and
covenants contained in this Exhibit E shall be continuing, and remain in full
force and effect until such time as all obligations under the Transaction
Documents and the Notes have been finally and fully paid and performed.

No Waiver

13. The parties to the Sale and Servicing Agreement shall provide the Rating
Agencies with prompt written notice of any breach of the perfection
representations, warranties and covenants contained in this Exhibit E, and shall
not, without satisfying the Rating Agency Condition, waive a breach of any of
such perfection representations, warranties or covenants.

 

   E-2   

Exhibit E to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

Servicer to Maintain Perfection and Priority

14. The Servicer covenants that, in order to evidence the interests of the
Seller and Issuer under the Sale and Servicing Agreement and the Indenture
Trustee under the Indenture, Servicer shall take such action, or execute and
deliver such instruments as may be necessary or advisable (including, without
limitation, such actions as are requested by the Indenture Trustee) to maintain
and perfect, as a first priority perfected security interest, the Indenture
Trustee’s security interest in the Receivables. The Servicer shall, from time to
time and within the time limits established by law, prepare and file, all
financing statements, amendments, continuations, initial financing statements in
lieu of a continuation statement, terminations, partial terminations, releases
or partial releases, or any other filings necessary or advisable to continue,
maintain and perfect the Indenture Trustee’s security interest in the
Receivables as a first-priority perfected security interest (each a “Filing”).

 

   E-3   

Exhibit E to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT F

SERVICING CRITERIA TO BE ADDRESSED IN

INDENTURE TRUSTEE’S ASSESSMENT OF COMPLIANCE

The assessment of compliance to be delivered by the Indenture Trustee shall
address, at a minimum, the criteria identified below as “Applicable Servicing
Criteria”:

 

Servicing Criteria

   Applicable Servicing
Criteria

Reference

   Criteria       General Servicing Considerations   

1122(d)(1)(i)

   Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.   

1122(d)(1)(ii)

   If any material servicing activities are outsourced to third parties,
policies and procedures are instituted to monitor the third party’s performance
and compliance with such servicing activities.   

1122(d)(1)(iii)

   Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.   

1122(d)(1)(iv)

   A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.       Cash Collection and Administration   

1122(d)(2)(i)

   Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.    ü1

1122(d)(2)(ii)

   Disbursements made via wire transfer on behalf of an obligor or to an
investor are made only by authorized personnel.    ü

1122(d)(2)(iii)

   Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.   

1122(d)(2)(iv)

   The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.    ü

1122(d)(2)(v)

   Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.    ü

1122(d)(2)(vi)

   Unissued checks are safeguarded so as to prevent unauthorized access.   

1122(d)(2)(vii)

   Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations are (A) mathematically accurate; (B)
prepared within 30 calendar days after the bank statement cutoff date, or such
other number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.   

--------------------------------------------------------------------------------

1

Solely with regard to deposits made by the Indenture Trustee.



--------------------------------------------------------------------------------

Servicing Criteria

 

Applicable Servicing
Criteria

Reference

  Criteria     Investor Remittances and Reporting   1122(d)(3)(i)   Reports to
investors, including those to be filed with the Commission, are maintained in
accordance with the transaction agreements and applicable Commission
requirements. Specifically, such reports (A) are prepared in accordance with
timeframes and other terms set forth in the transaction agreements; (B) provide
information calculated in accordance with the terms specified in the transaction
agreements; (C) are filed with the Commission as required by its rules and
regulations; and (D) agree with investors’ or the trustee’s records as to the
total unpaid principal balance and number of pool assets serviced by the
Servicer.   1122(d)(3)(ii)   Amounts due to investors are allocated and remitted
in accordance with timeframes, distribution priority and other terms set forth
in the transaction agreements.   ü 1122(d)(3)(iii)   Disbursements made to an
investor are posted within two business days to the Servicer’s investor records,
or such other number of days specified in the transaction agreements.   ü
1122(d)(3)(iv)   Amounts remitted to investors per the investor reports agree
with cancelled checks, or other form of payment, or custodial bank statements.  
ü   Pool Asset Administration   1122(d)(4)(i)   Collateral or security on pool
assets is maintained as required by the transaction agreements or related asset
pool documents.   1122(d)(4)(ii)   Pool assets and related documents are
safeguarded as required by the transaction agreements   1122(d)(4)(iii)   Any
additions, removals or substitutions to the asset pool are made, reviewed and
approved in accordance with any conditions or requirements in the transaction
agreements.   1122(d)(4)(iv)   Payments on pool assets, including any payoffs,
made in accordance with the related pool asset documents are posted to the
Servicer’s obligor records maintained no more than two business days after
receipt, or such other number of days specified in the transaction agreements,
and allocated to principal, interest or other items (e.g., escrow) in accordance
with the related asset pool documents.   1122(d)(4)(v)   The Servicer’s records
regarding the accounts and the accounts agree with the Servicer’s records with
respect to an obligor’s unpaid principal balance.   1122(d)(4)(vi)   Changes
with respect to the terms or status of an obligor’s account (e.g., loan
modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.   1122(d)(4)(vii)   Loss mitigation or recovery actions (e.g.,
forbearance plans, modifications and deeds in lieu of foreclosure, foreclosures
and repossessions, as applicable) are initiated, conducted and concluded in
accordance with the timeframes or other requirements established by the
transaction agreements.   1122(d)(4)(viii)   Records documenting collection
efforts are maintained during the period a pool asset is delinquent in
accordance with the transaction agreements. Such records are maintained on at
least a monthly basis, or such other period specified in the transaction
agreements, and describe the entity’s activities in monitoring delinquent pool
assets including, for example, phone calls, letters and payment rescheduling
plans in cases where delinquency is deemed temporary (e.g., illness or
unemployment).   1122(d)(4)(ix)   Adjustments to interest rates or rates of
return for pool assets with variable rates are computed based on the related
pool asset documents.  

 

   F-2   

Exhibit F to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

Servicing Criteria

   Applicable Servicing
Criteria

Reference

   Criteria    1122(d)(4)(x)    Regarding any funds held in trust for an obligor
(such as escrow accounts): (A) such funds are analyzed, in accordance with the
obligor’s Account documents, on at least an annual basis, or such other period
specified in the transaction agreements; (B) interest on such funds is paid, or
credited, to obligors in accordance with applicable Account documents and state
laws; and (C) such funds are returned to the obligor within 30 calendar days of
full repayment of the related Accounts, or such other number of days specified
in the transaction agreements.    1122(d)(4)(xi)    Payments made on behalf of
an obligor (such as tax or insurance payments) are made on or before the related
penalty or expiration dates, as indicated on the appropriate bills or notices
for such payments, provided that such support has been received by the servicer
at least 30 calendar days prior to these dates, or such other number of days
specified in the transaction agreements.    1122(d)(4)(xii)    Any late payment
penalties in connection with any payment to be made on behalf of an obligor are
paid from the servicer’s funds and not charged to the obligor, unless the late
payment was due to the obligor’s error or omission.    1122(d)(4)(xiii)   
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.    1122(d)(4)(xiv)   
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.    1122(d)(4)(xv)    Any
external enhancement or other support, identified in Item 1114(a)(1) through (3)
or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.   

 

   F-3   

Exhibit F to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION

Re: CAPITAL ONE AUTO FINANCE TRUST 2007-A

The Bank of New York, not in its individual capacity but solely as indenture
trustee (the “Indenture Trustee”), certifies to Capital One Auto Receivables,
LLC (the “Seller”), and its officers, with the knowledge and intent that they
will rely upon this certification, that:

(1) It has reviewed the report on assessment of the Indenture Trustee’s
compliance provided in accordance with Rules 13a-18 and 15d-18 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and Item 1122
of Regulation AB (the “Servicing Assessment”), and the registered public
accounting firm’s attestation report provided in accordance with Rules 13a-18
and 15d-18 under the Exchange Act and Section 1122(b) of Regulation AB (the
“Attestation Report”) that were delivered by the Indenture Trustee to the Seller
pursuant to the Sale and Servicing Agreement (the “Agreement”), dated as of
February 15, 2007, by and between Capital One Auto Finance Inc., the Seller, the
Indenture Trustee and Capital One Auto Finance Trust 2007-A (collectively, the
“Indenture Trustee Information”);

(2) To the best of its knowledge, the Indenture Trustee Information, taken as a
whole, does not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Indenture Trustee Information; and

(3) To the best of its knowledge, all of the Indenture Trustee Information
required to be provided by the Indenture Trustee under the Agreement has been
provided to the Seller.

 

THE BANK OF NEW YORK, not in its individual

capacity but solely As Indenture Trustee

Date:

 

 

By:

 

 

Name:

 

Title:

 

 

   G-1   

Exhibit G to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF SELLER RE-ASSIGNMENT

(SALE AND SERVICING AGREEMENT)

[DATE]

Pursuant to the Sale and Servicing Agreement, dated as of February 15, 2007 (the
“Sale and Servicing Agreement”), between Capital One Auto Finance, Inc., as
Servicer, Capital One Auto Finance Trust 2007-A, as Issuer (the “Assignor”),
Capital One Auto Receivables, LLC, as Seller (the “Assignee”), and The Bank of
New York, as Indenture Trustee, and the transactions contemplated thereby, in
exchange for the Repurchase Price from the Assignee, the Assignor does hereby
assign, transfer and otherwise absolutely convey unto the Assignee all of the
Assignor’s right, title and interest, whether now or hereafter existing, in and
to (i) the Receivables identified on Schedule I hereto (such Receivables, the
“Repurchased Receivables”); (ii) all Collections thereon after the date hereof;
(iii) all other property related to such Repurchased Receivables transferred by
the Assignee to the Assignor under the Sale and Servicing Agreement on the
Closing Date or related Funding Date, as applicable; and (iv) the proceeds of
any and all of the foregoing.

The Assignee hereby acknowledges receipt from the Assignor of the Repurchased
Receivables and other property described above, and the Assignor hereby
acknowledges receipt from the Assignee of the Repurchase Price.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in (or by reference in) the Sale and Servicing
Agreement.

[SIGNATURE FOLLOWS]

 

   H-1-1   

Seller Re-Assignment

(Sale and Servicing Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Re-Assignment to be duly
executed as of the date first written above.

 

CAPITAL ONE AUTO FINANCE TRUST 2007-A, as Assignor By:  
Capital One Auto Finance, Inc., as Administrator By:  

 

Name:   Title:   CAPITAL ONE AUTO RECEIVABLES, LLC, as Assignee By:  

 

Name:   Title:  

 

   H-1-1   

Seller Re-Assignment

(Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SCHEDULE I

SCHEDULE OF REPURCHASED RECEIVABLES

[On file with Capital One Auto Finance, Inc.]



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF SELLER CROSS RECEIPT

(SALE AND SERVICING AGREEMENT FEBRUARY 15, 2007)

[DATE]

Reference is hereby made to the Seller Re-Assignment pursuant to the Sale and
Servicing Agreement, dated as of the date hereof (the “Seller Re-Assignment”),
by and between Capital One Auto Receivables, LLC (the “Assignee”) and Capital
One Auto Finance Trust 2007-A (the “Assignor”).

The Assignee hereby acknowledges receipt from the Assignor of the Repurchased
Receivables pursuant to the terms of the Seller Re-Assignment.

The Assignor hereby acknowledges receipt from the Assignee of the Repurchase
Price for the Repurchased Receivables pursuant to the terms of the Seller
Re-Assignment.

As used herein, the term “Repurchased Receivables” has the meaning assigned to
such term in the Seller Re-Assignment.

Capitalized terms not defined herein shall have the meanings assigned to such
terms in Appendix A to the Sale and Servicing Agreement, dated as of
February 15, 2007, by and between Capital One Auto Receivables, LLC, as Seller,
Capital One Auto Finance Trust 2007-A, as Issuer, Capital One Auto Finance,
Inc., as Servicer, and The Bank of New York, as Indenture Trustee.

[SIGNATURES FOLLOW]

 

   H-2-1   

Schedule Cross Receipt

(Sale and Servicing Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Cross Receipt to be duly
executed as of the date first above written.

 

CAPITAL ONE AUTO RECEIVABLES, LLC, as Assignee By:  

 

Name:   Title:   CAPITAL ONE AUTO FINANCE TRUST 2007-A, as Assignor By:  
Capital One Auto Finance, Inc., as Administrator By:  

 

Name:   Title:  

 

   H-2-2   

Seller Cross Receipt

(Sale and Servicing Agreement)



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF SERVICER RE-ASSIGNMENT

(SALE AND SERVICING AGREEMENT)

[DATE]

Pursuant to the Sale and Servicing Agreement, dated as of February 15, 2007 (the
“Sale and Servicing Agreement”), between Capital One Auto Finance, Inc., as
Servicer (the “Assignee”), Capital One Auto Finance Trust 2007-A, as Issuer (the
“Assignor”), Capital One Auto Receivables, LLC, as Seller, and The Bank of New
York, as Indenture Trustee, and the transactions contemplated thereby, in
exchange for the Repurchase Price from the Assignee, the Assignor does hereby
assign, transfer and otherwise absolutely convey unto the Assignee all of the
Assignor’s right, title and interest, whether now or hereafter existing, in and
to (i) the Receivables identified on Schedule I hereto (such Receivables, the
“Repurchased Receivables”); (ii) all Collections thereon after the date hereof;
(iii) all other property related to such Repurchased Receivables transferred by
the Assignee to the Assignor under the Sale and Servicing Agreement on the
Closing Date or related Funding Date, as applicable; and (iv) the proceeds of
any and all of the foregoing.

The Assignee hereby acknowledges receipt from the Assignor of the Repurchased
Receivables and other property described above, and the Assignor hereby
acknowledges receipt from the Assignee of the Repurchase Price.

Capitalized terms used herein and not otherwise defined herein shall have the
meaning assigned to them in (or by reference in) the Sale and Servicing
Agreement.

[SIGNATURE FOLLOWS]

 

   I-1-1   

Servicer Re-Assignment

(Sale and Servicing Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Re-Assignment to be duly
executed as of the date first written above.

 

CAPITAL ONE AUTO FINANCE TRUST 2007-A, as Assignor

By:

  Capital One Auto Finance, Inc., as Administrator

By:

 

 

Name:

 

Title:

 

CAPITAL ONE AUTO FINANCE, INC., as Assignee

By:

 

 

Name:

 

Title:

 

 

   I-1-2   

Servicer Re-Assignment

Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF SERVICER CROSS RECEIPT

(SALE AND SERVICING AGREEMENT)

[DATE]

Reference is hereby made to the Servicer Re-Assignment pursuant to the Sale and
Servicing Agreement, dated as of the date hereof (the “Seller Re-Assignment”),
by and between Capital One Auto Finance, Inc. (the “Assignee”) and Capital One
Auto Finance Trust 2007-A (the “Assignor”).

The Assignee hereby acknowledges receipt from the Assignor of the Repurchased
Receivables pursuant to the terms of the Servicer Re-Assignment.

The Assignor hereby acknowledges receipt from the Assignee of the Repurchase
Price for the Repurchased Receivables pursuant to the terms of the Servicer
Re-Assignment.

As used herein, the term “Repurchased Receivables” has the meaning assigned to
such term in the Servicer Re-Assignment.

Capitalized terms not defined herein shall have the meanings assigned to such
terms in Appendix A to the Sale and Servicing Agreement, dated as of
February 15, 2007, by and between Capital One Auto Receivables, LLC, as Seller,
Capital One Auto Finance Trust 2007-A, as Issuer, Capital One Auto Finance,
Inc., as Servicer, and The Bank of New York, as Indenture Trustee.

[SIGNATURES FOLLOW]

 

   I-2-1   

Servicer Cross Receipt

(Sale and Servicing Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Cross Receipt to be duly
executed as of the date first above written.

 

CAPITAL ONE AUTO FINANCE, INC., as Assignee By:  

 

Name:   Title:   CAPITAL ONE AUTO FINANCE TRUST 2007-A, as Assignor By:  
Capital One Auto Finance, Inc., as Administrator By:  

 

Name:   Title:  

 

   I-2-2   

Servicer Cross Receipt

(Sale and Servicing Agreement)



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The following terms have the meanings set forth, or referred to, below:

“Accrued Note Interest” shall mean, with respect to any Payment Date, the sum of
the Noteholders’ Monthly Accrued Interest for such Payment Date and the
Noteholders’ Interest Carryover Shortfall for such Payment Date.

“Act” has the meaning set forth in Section 11.3(a) of the Indenture.

“Administration Agreement” means the Administration Agreement, dated as of the
Closing Date, between the Administrator, the Issuer and the Indenture Trustee,
as the same may be amended and supplemented from time to time.

“Administrator” means COAF, or any successor Administrator under the
Administration Agreement.

“Administrator Termination Event” has the meaning set forth in Section 8(c) of
the Administration Agreement.

“Affiliate” means, for any specified Person, any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
specified Person and “affiliated” has a meaning correlative to the foregoing.
For purposes of this definition, “control” means the power, directly or
indirectly, to cause the direction of the management and policies of a Person.

“Applicable Tax State” shall mean, as of any date, each State as to which any of
the following is then applicable: (a) a State in which the Owner Trustee
maintains its Corporate Trust Office, (b) a State in which the Owner Trustee
maintains its principal executive offices, and (c) the States of Virginia and
Texas.

“Authenticating Agent” means any Person authorized by the Indenture Trustee to
act on behalf of the Indenture Trustee to authenticate and deliver the Notes.

“Authorized Newspaper” means a newspaper of general circulation in the City of
New York, printed in the English language and customarily published on each
Business Day, whether or not published on Saturdays, Sundays and holidays.

“Authorized Officer” means (a) with respect to the Issuer, (i) any officer of
the Owner Trustee who is authorized to act for the Owner Trustee in matters
relating to the Issuer and who is identified on the list of Authorized Officers
delivered by the Owner Trustee to the Indenture Trustee on the Closing Date or
(ii) so long as the Administration Agreement is in effect, any officer of the
Administrator who is authorized to act for the Administrator in matters relating
to the Issuer pursuant to the Administration Agreement and who is identified on
the list of Authorized Officers delivered by the Administrator to the Owner
Trustee and the Indenture Trustee on the Closing Date (as such list may be
modified or supplemented from time to time thereafter) and (b) with respect to
the Owner Trustee, the Indenture Trustee and the Servicer, any officer of the
Owner Trustee, the Indenture Trustee or the

 

     

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

Servicer, as applicable, who is authorized to act for the Owner Trustee, the
Indenture Trustee or the Servicer, as applicable, in matters relating to the
Owner Trustee, the Indenture Trustee or the Servicer and who is identified on
the list of Authorized Officers delivered by each of the Owner Trustee, the
Indenture Trustee and the Servicer to the Indenture Trustee on the Closing Date
(as such list may be modified or supplemented from time to time thereafter).

“Available Funds” means, for any Payment Date and the related Collection Period,
an amount equal to the sum of the following amounts: (i) all Collections
received by the Servicer during such Collection Period, (ii) the sum of the
Repurchase Prices deposited into the Collection Account with respect to each
Receivable that is to become a Repurchased Receivable during the related
Collection Period, (iii) the investment income accrued during such Collection
Period from the investment of funds in the Trust Accounts, (iv) the Reserve
Account Excess Amount, (v) the Net Swap Receipts (excluding Swap Termination
Payments received from the Swap Counterparty and deposited into the Swap
Termination Payment Account), (vi) amounts on deposit in the Swap Termination
Payment Account to the extent such amounts are required to be included in
Available Funds pursuant to Section 4.8(d) of the Sale and Servicing Agreement
and (vii) Swap Replacement Proceeds, to the extent required to be included in
Available Funds pursuant to Section 4.8(f) of the Sale and Servicing Agreement.

“Available Funds Shortfall Amount” means, as of any Payment Date, the amount by
which the amounts required to be paid pursuant to clauses first through sixth of
Section 4.4(a) of the Sale and Servicing Agreement exceeds the Available Funds
for such Payment Date.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. 101 et
seq., as amended.

“Bankruptcy Event” means, with respect to any Person, (i) the filing of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person in an involuntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of such Person, or ordering the winding-up or liquidation of
such Person’s affairs, and such decree or order shall remain unstayed and in
effect for a period of 60 consecutive days or (ii) the commencement by such
Person of a voluntary case under any applicable federal or state bankruptcy,
insolvency or other similar law now or hereafter in effect, or the consent by
such Person to the entry of an order for relief in an involuntary case under any
such law, or the consent by such Person to the appointment or taking possession
by a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such Person, or the making by such Person of any general assignment
for the benefit of creditors, or the failure by such Person generally to pay its
debts as such debts become due, or the taking of action by such Person in
furtherance of any of the foregoing.

“Bankruptcy Remote Party” means each of the Seller, the Issuer, any other trust
created by the Seller or any limited liability company or corporation
wholly-owned by the Seller.

“Benefit Plan” means (i) any “employee benefit plan” as defined in Section 3(3)
of ERISA that is subject to ERISA, (ii) a “plan” described by Section 4975(e)(1)
of the Code or (iii) any entity deemed to hold the assets of any of the
foregoing by reason of an employee benefit plan’s or other plan’s investment in
such entity.

 

   A-2   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

“Book-Entry Notes” means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.10 of the Indenture.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in the states of Delaware, California, Texas, Virginia or
New York, or in the state in which the Corporate Trust Office of the Indenture
Trustee is located, are authorized or obligated by law, executive order or
government decree to be closed.

“Certificate” means a certificate substantially in the form of Exhibit A to the
Trust Agreement evidencing the Residual Interest, as such Certificate may be
issued pursuant to the Trust Agreement at the request of the Residual
Interestholder.

“Certificate of Title” means, with respect to any Financed Vehicle, the
certificate of title or other documentary evidence of ownership of such Financed
Vehicle as issued by the department, agency or official of the jurisdiction
(whether in paper or electronic form) in which such Financed Vehicle is titled
responsible for accepting applications for, and maintaining records regarding,
certificates of title and liens thereon.

“Certificate of Title Repurchase Event” means, with respect to any Receivable,
(a) the original Certificate of Title has not been received by the Servicer for
inclusion in the related Receivable File by the Required Title Delivery Date for
such Receivable, (b) the failure of such items to be so received materially and
adversely affects the interests of the Issuer, the Noteholders or the Note
Insurer (as determined by the Note Insurer in its reasonable discretion, unless
the Note Insurer is not the Controlling Party) in such Receivable and (c) the
failure to repurchase such Receivable would cause the Title Delivery Failure
Percentage to exceed 0.50% as of the Required Title Delivery Date for such
Receivable.

“Certificateholder” means any Holder of a Certificate.

“Class” means a group of Notes whose form is identical except for variation in
denomination, principal amount or owner, and references to “each Class” thus
mean each of the Class A-1 Notes, the Class A-2 Notes, the Class A-3-A Notes,
the Class A-3-B Notes and the Class A-4 Notes.

“Class A Notes” means the Class A-1 Notes, the Class A-2 Notes, the Class A-3-A
Notes, the Class A-3-B Notes and the Class A-4 Notes, collectively.

“Class A-1 Final Scheduled Payment Date” shall mean the February 2008 Payment
Date.

“Class A-1 Interest Rate” means 5.32120% per annum (computed on the basis of the
actual number of days elapsed, but assuming a 360-day year).

“Class A-1 Note Balance” means, at any time, the Initial Class A-1 Note Balance
reduced by all payments of principal made prior to such time on the Class A-1
Notes.

 

   A-3   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered on the Note Register.

“Class A-1 Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class A-1 Notes, issued in accordance with the Indenture.

“Class A-2 Final Scheduled Payment Date” shall mean the May 2010 Payment Date.

“Class A-2 Interest Rate” means 5.33% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class A-2 Note Balance” means, at any time, the Initial Class A-2 Note Balance
reduced by all payments of principal made prior to such time on the Class A-2
Notes.

“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered on the Note Register.

“Class A-2 Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class A-2 Notes, issued in accordance with the Indenture.

“Class A-3-A Final Scheduled Payment Date” shall mean the August 2011 Payment
Date.

“Class A-3-A Interest Rate” means 5.25% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class A-3-A Note Balance” means, at any time, the Initial Class A-3-A Note
Balance reduced by all payments of principal made prior to such time on the
Class A-3-A Notes.

“Class A-3-A Noteholder” shall mean the Person in whose name a Class A-3-A Note
is registered on the Note Register.

“Class A-3-A Notes” means the Class of Auto Loan Asset Backed Notes designated
as Class A-3-A Notes, issued in accordance with the Indenture.

“Class A-3-B Final Scheduled Payment Date” shall mean the August 2011 Payment
Date.

“Class A-3-B Interest Rate” means LIBOR per annum (computed on the basis of the
actual number of days elapsed, but assuming a 360-day year).

“Class A-3-B Note Balance” means, at any time, the Initial Class A-3-B Note
Balance reduced by all payments of principal made prior to such time on the
Class A-3-B Notes.

“Class A-3-B Noteholder” shall mean the Person in whose name a Class A-3-B Note
is registered on the Note Register.

“Class A-3-B Notes” means the Class of Auto Loan Asset Backed Notes designated
as Class A-3-B Notes, issued in accordance with the Indenture.

 

   A-4   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

“Class A-4 Final Scheduled Payment Date” shall mean the November 2013 Payment
Date.

“Class A-4 Interest Rate” means the sum of LIBOR + 0.02% per annum (computed on
the basis of the actual number of days elapsed, but assuming a 360-day year).

“Class A-4 Note Balance” means, at any time, the Initial Class A-4 Note Balance
reduced by all payments of principal made prior to such time on the Class A-4
Notes.

“Class A-4 Noteholder” shall mean the Person in whose name a Class A-4 Note is
registered on the Note Register.

“Class A-4 Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class A-4 Notes, issued in accordance with the Indenture.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act and shall initially be DTC.

“Clearing Agency Participant” means a broker, dealer, bank or other financial
institution or other Person for which from time to time a Clearing Agency
effects book-entry transfers and pledges of securities deposited with the
Clearing Agency.

“Closing Date” means February 15, 2007.

“COAF” means Capital One Auto Finance, Inc., a Texas corporation, and its
successors and assigns.

“Code” means the Internal Revenue Code of 1986, as amended, modified or
supplemented from time to time, and any successor law thereto, and the
regulations promulgated and the rulings issued thereunder.

“Collateral” has the meaning set forth in the Granting Clause of the Indenture.

“Collections” means, with respect to any Receivable and to the extent received
by the Servicer after the applicable Cut-Off Date, (i) any monthly payment by or
on behalf of the Obligor thereunder, (ii) any full or partial prepayment of such
Receivable, (iii) all Liquidation Proceeds and (iv) any other amounts received
by the Servicer which, in accordance with the Customary Servicing Practices,
would customarily be applied to the payment of accrued interest or to reduce the
Principal Balance of the Receivable, including rebates of premiums with respect
to the cancellation or termination of any Insurance Policy, extended warranty or
service contract; provided, however, that the term “Collections” in no event
will include (1) any amounts in respect of any Receivable the Repurchase Price
of which has been included in the Available Funds on a prior Payment Date or
(2) any Supplemental Servicing Fees.

“Collection Account” means the trust account established and maintained pursuant
to Section 4.1 of the Sale and Servicing Agreement.

 

   A-5   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

“Collection Period” means the period commencing on the first day of each
calendar month and ending on the last day of such calendar month (or, in the
case of the initial Collection Period, the period commencing on the close of
business on the Initial Cut-Off Date and ending on February 28, 2007). As used
herein, the “related” Collection Period with respect to any date of
determination or a Payment Date shall be deemed to be the Collection Period
which precedes that date of determination or such Payment Date.

“Commission” means the U.S. Securities and Exchange Commission.

“Contract” means, with respect to any Receivable, the motor vehicle retail
installment sales contract and/or note and security agreement, the installment
loan agreement, any amendments thereto and any related documentary draft, if
applicable, evidencing such Receivable.

“Contract Rate” means, with respect to a Receivable, the rate per annum at which
interest accrues under the Contract evidencing such Receivable. Such rate may be
less than the “Annual Percentage Rate” disclosed in the Receivable.

“Controlling Party” means the Note Insurer, provided that if a Note Insurer
Default has occurred and is continuing, then the Controlling Party means the
Indenture Trustee acting at the direction of the Noteholders evidencing not less
than a majority of the Note Balance.

“Corporate Trust Office” means:

(a) as used with respect to Indenture Trustee, the principal office of the
Indenture Trustee at which at any particular time its corporate trust business
shall be administered which office at date of the execution of the Indenture is
located at 101 Barclay Street, 4 West, New York, New York 10286, Attention:
Corporation Trust Administration–Capital One Auto Finance Trust 2007-A, or at
such other address as the Indenture Trustee may designate from time to time by
notice to the Noteholders, the Swap Counterparty, the Administrator, the
Servicer, the Note Insurer and the Issuer, or the principal corporate trust
office of any successor Indenture Trustee (the address of which the successor
Indenture Trustee will notify the Noteholders, the Administrator, the Servicer
and the Owner Trustee); and

(b) as used with respect to Owner Trustee, the corporate trust office of the
Owner Trustee located at 1100 North Market Street, Wilmington, Delaware
19890-0001 (telecopier no. (302) 636-4140), Attention: Corporate Trust
Administration, or at such other address as the Owner Trustee may designate by
notice to the Residual Interestholder and the Seller, or the principal corporate
trust office of any successor Owner Trustee (the address of which the successor
Owner Trustee will notify the Residual Interestholder and the Seller).

“Cram Down Loss” means, with respect to any Receivable (other than a Defaulted
Receivable) as to which any court in any bankruptcy, insolvency or other similar
proceeding issues an order reducing the principal amount to be paid on such
Receivable or otherwise modifies any payment terms with respect thereto, an
amount equal to the greater of (i) the amount of the principal reduction ordered
by such court and (ii) the difference between the Principal Balance of such
Receivable at the time of such court order and the net present value (using a
discount rate which is the higher of the Contract Rate of such Receivable or the
rate of interest specified by

 

   A-6   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

such court order) of the remaining scheduled payments to be paid on such
Receivable as modified or restructured. A “Cram Down Loss” will be deemed to
have occurred on the date of issuance of such court’s order.

“Cumulative Net Charge-Off Ratio” has the meaning specified in the Insurance
Agreement.

“Customary Servicing Practices” means the customary servicing practices of the
Servicer or any Sub-Servicer with respect to all comparable motor vehicle
receivables that the Servicer or such Sub-Servicer, as applicable, services for
itself or others, as such customary servicing practices may be changed from time
to time, it being understood that the Servicer and the Sub-Servicers may not
have the same “Customary Servicing Practices.”

“Cut-Off Date” means, (i) with respect to any Receivable transferred on the
Closing Date, the Initial Cut-Off Date and (ii) with respect to Receivables
transferred on any Funding Date, the applicable Subsequent Cut-Off Date.

“Dealer” means a motor vehicle dealership.

“Default” means any occurrence that is, or with notice or lapse of time or both
would become, an Event of Default.

“Defaulted Receivable” means, with respect to any Collection Period, a
Receivable as to which (a) all or any part of a scheduled payment is 120 or more
days past due and the Servicer has not repossessed the related Financed Vehicle,
(b) the Servicer has either repossessed and liquidated the related Financed
Vehicle or repossessed and held the related Financed Vehicle in its repossession
inventory for 90 days, whichever occurs first, or (c) the Servicer has, in
accordance with its Customary Servicing Practices, determined that such
Receivable has or should be written off as uncollectible; provided, however,
that this definition may be modified in accordance with modifications to the
Servicer’s Customary Servicing Practices. The Principal Balance of any
Receivable that becomes a “Defaulted Receivable” will be deemed to be zero as of
the date it becomes a “Defaulted Receivable”.

“Deficiency Amount” has the meaning specified in the Note Insurance Policy.

“Definitive Note” means a definitive fully registered Note issued pursuant to
Section 2.12 of the Indenture.

“Delivery” when used with respect to Trust Account Property means:

(a) with respect to (I) bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments” as
defined in Section 9-102(47) of the UCC and are susceptible of physical
delivery, transfer of actual possession thereof to the Indenture Trustee or its
nominee or custodian by physical delivery to the Indenture Trustee or its
nominee or custodian endorsed to, or registered in the name of, the Indenture
Trustee or its nominee or custodian or endorsed in blank, and (II) with respect
to a “certificated security” (as defined in Section 8-102(a)(4) of the UCC)
transfer of actual possession thereof (i) by physical delivery of such
certificated security to the Indenture Trustee or its nominee or custodian

 

   A-7   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

endorsed to, or registered in the name of, the Indenture Trustee or its nominee
or custodian or endorsed in blank, or to another person, other than a
“securities intermediary” (as defined in Section 8-102(a)(14) of the UCC), who
acquires possession of the certificated security on behalf of the Indenture
Trustee or its nominee or custodian or, having previously acquired possession of
the certificate, acknowledges that it holds for the Indenture Trustee or its
nominee or custodian or (ii) by delivery thereof to a “securities intermediary”,
endorsed to or registered in the name of the Indenture Trustee or its nominee or
custodian, or endorsed in blank, and the making by such “securities
intermediary” of entries on its books and records identifying such certificated
securities as belonging to the Indenture Trustee or its nominee or custodian and
the sending by such “securities intermediary” of a confirmation of the purchase
of such certificated security by the Indenture Trustee or its nominee or
custodian (all of the foregoing, “Physical Property”), and, in any event, any
such Physical Property in registered form shall be in the name of the Indenture
Trustee or its nominee or custodian; and such additional or alternative
procedures as may hereafter become appropriate to effect the complete transfer
of ownership of any such Trust Account Property to the Indenture Trustee or its
nominee or custodian, consistent with changes in applicable law or regulations
or the interpretation thereof;

(b) with respect to any securities issued by the U.S. Treasury, the Federal Home
Loan Mortgage Corporation, the Federal National Mortgage Association or the
other government agencies, instrumentalities and establishments of the United
States identified in Appendix A to Federal Reserve Bank Operating Circular No. 7
as in effect from time to time that is a “book-entry security” (as such term is
defined in Federal Reserve Bank Operating Circular No. 7) held in a securities
account and eligible for transfer through the Fedwire® Securities Service
operated by the Federal Reserve System pursuant to Federal book-entry
regulations, the following procedures, all in accordance with applicable law,
including applicable Federal regulations and Articles 8 and 9 of the UCC:
book-entry registration of such Trust Account Property to an appropriate
securities account maintained with a Federal Reserve Bank by a “participant” (as
such term is defined in Federal Reserve Bank Operating Circular No. 7) that is a
“depository institution” (as defined in Section 19(B)(1)(A) of the Federal
Reserve Act) pursuant to applicable Federal regulations, and issuance by such
depository institution of a deposit advice or other written confirmation of such
book-entry registration to the Indenture Trustee or its nominee or custodian of
the purchase by the Indenture Trustee or its nominee or custodian of such
book-entry securities; the making by such depository institution of entries in
its books and records identifying such book entry security held through the
Federal Reserve System pursuant to Federal book-entry regulations or a security
entitlement thereto as belonging to the Indenture Trustee or its nominee or
custodian and indicating that such depository institution holds such Trust
Account Property solely as agent for the Indenture Trustee or its nominee or
custodian; and such additional or alternative procedures as may hereafter become
appropriate to effect complete transfer of ownership of any such Trust Account
Property to the Indenture Trustee or its nominee or custodian, consistent with
changes in applicable law or regulations or the interpretation thereof; and

 

   A-8   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

(c) with respect to any item of Trust Account Property that is an
“uncertificated security” (as defined in Section 8-102(a)(18) of the UCC) and
that is not governed by clause (b) above, (i) registration on the books and
records of the issuer thereof in the name of the Indenture Trustee or its
nominee or custodian, or (ii) registration on the books and records of the
issuer thereof in the name of another person, other than a securities
intermediary, who acknowledges that it holds such uncertificated security for
the benefit of the Indenture Trustee or its nominee or custodian.

“Depositor” means the Seller in its capacity as Depositor under the Trust
Agreement.

“Determination Date” means the third Business Day preceding the related Payment
Date, beginning March 12, 2007.

“Dollar” and “$” mean lawful currency of the United States of America.

“DTC” means The Depository Trust Company, and its successors.

“Eligible Account” means either (a) a segregated account with an Eligible
Institution or (b) a segregated trust account with the corporate trust
department of a depository institution acting in its fiduciary capacity
organized under the laws of the United States of America or any one of the
states thereof or the District of Columbia (or any domestic branch of a foreign
bank), having corporate trust powers and acting as trustee for funds deposited
in such account, so long as the long-term unsecured debt of such depository
institution shall have a credit rating from each Rating Agency in one of its
generic rating categories which signifies investment grade. Any such trust
account may be maintained with the Owner Trustee, the Indenture Trustee or any
of their respective Affiliates, if such accounts meet the requirements described
in clause (b) of the preceding sentence.

“Eligible Institution” means a depository institution or trust company (other
than any Affiliate of Capital One Financial Corporation) (which may be the Owner
Trustee, the Indenture Trustee or any of their respective Affiliates) organized
under the laws of the United States of America or any one of the states thereof
or the District of Columbia (or any domestic branch of a foreign bank) (a) which
at all times has either (i) a long-term senior unsecured debt rating of “Aa2” or
better by Moody’s, “AA-” or better by Standard & Poor’s and AA- or better by
Fitch, if rated by Fitch or such other rating that is acceptable to each Rating
Agency, as evidenced by a letter from such Rating Agency to the Issuer or the
Indenture Trustee or (ii) a certificate of deposit rating of “P-1” by Moody’s,
“A-1+” by Standard & Poor’s and F1 by Fitch, if rated by Fitch or (iii) such
other rating that is acceptable to each Rating Agency, as evidenced by a letter
from such Rating Agency to the Issuer or the Indenture Trustee, and the Note
Insurer (unless the Note Insurer is not the Controlling Party) and (b) whose
deposits are insured by the Federal Deposit Insurance Corporation.

“Eligible Investments” shall mean any one or more of the following types of
investments:

(a) direct obligations of, and obligations fully guaranteed as to timely payment
by, the United States of America;

 

   A-9   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

(b) demand deposits, time deposits or certificates of deposit of any depository
institution (including any Affiliate of the Seller, the Servicer, the Indenture
Trustee or the Owner Trustee) or trust company incorporated under the laws of
the United States of America or any state thereof or the District of Columbia
(or any domestic branch of a foreign bank) and subject to supervision and
examination by Federal or state banking or depository institution authorities
(including depository receipts issued by any such institution or trust company
as custodian with respect to any obligation referred to in clause (a) above or a
portion of such obligation for the benefit of the holders of such depository
receipts); provided that at the time of the investment or contractual commitment
to invest therein (which shall be deemed to be made again each time funds are
reinvested following each Payment Date), the commercial paper or other
short-term senior unsecured debt obligations (other than such obligations the
rating of which is based on the credit of a Person other than such depository
institution or trust company) of such depository institution or trust company
shall have a credit rating from Standard & Poor’s of at least A-1+, from Moody’s
of Prime-1 and from Fitch of F1, if rated by Fitch;

(c) commercial paper (including commercial paper of any Affiliate of the Seller,
the Servicer, the Indenture Trustee or the Owner Trustee) having, at the time of
the investment or contractual commitment to invest therein, a rating from
Standard & Poor’s of at least A-1+, from Moody’s of Prime-1 and from Fitch of
F1, if rated by Fitch;

(d) investments in money market funds (including funds for which the Seller, the
Servicer, the Indenture Trustee or Owner Trustee or any of their respective
Affiliates is investment manager or advisor) having a rating from Standard &
Poor’s of AAA-m or AAAm-G, from Moody’s of Aaa and from Fitch of AAA, if rated
by Fitch;

(e) bankers’ acceptances issued by any depository institution or trust company
referred to in clause (b) above;

(f) repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States of America or any
agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of the United States of America, in either case entered
into with a depository institution or trust company (acting as principal)
referred to in clause (b) above; and

(g) any other investment that satisfies the Rating Agency Condition and that has
been approved by the Note Insurer (unless the Note Insurer is not the
Controlling Party).

“Eligible Receivable” means a Receivable meeting all of the criteria set forth
on Schedule I of the Sale and Servicing Agreement as of the Closing Date or the
applicable Funding Date, as the case may be.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” means at any time, with respect to any Person or entity, any
member of such Person’s or entity’s “controlled group,” within the meaning of
Section 4001 of ERISA or Section 414(b), (c), (m) or (o) of the Code.

 

   A-10   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

“Event of Default” has the meaning set forth in Section 5.1 of the Indenture.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Extended Title Delivery Date” means, with respect to any Receivable, the day
that is 90 days after the First Title Delivery Date for such Receivable.

“Extension” has the meaning specified in Section 3.2 of the Sale and Servicing
Agreement.

“Final Scheduled Payment Date” means, with respect to (i) the Class A-1 Notes,
the Class A-1 Final Scheduled Payment Date, (ii) the Class A-2 Notes, the
Class A-2 Final Scheduled Payment Date, (iii) the Class A-3-A Notes, the
Class A-3-A Final Scheduled Payment Date, (iv) the Class A-3-B Notes, the
Class A-3-B Final Scheduled Payment Date, and (v) the Class A-4 Notes, the
Class A-4 Final Scheduled Payment Date.

“Financed Vehicle” means an automobile or light-duty truck, together with all
accessions thereto, securing an Obligor’s indebtedness under the applicable
Receivable.

“First Allocation of Principal” means, with respect to any specified Payment
Date, the Noteholders’ Parity Deficit Amount for such Payment Date; provided,
however, that the “First Allocation of Principal” shall not exceed the Note
Balance of the Class A Notes; provided, further, that the “First Allocation of
Principal” on the Final Scheduled Payment Date for any Class of Notes shall not
be less than the amount that is necessary to reduce the Note Balance of that
Class of Notes to zero.

“First Title Delivery Date” means, with respect to any Receivable, the day that
is 270 days after (i) the Closing Date or (ii) if such Receivable is a
Subsequent Receivable, the applicable Funding Date.

“Fitch” means Fitch, Inc., or any successor that is a nationally recognized
statistical rating organization.

“Funding Date” means a date occurring not more than once per calendar week
during the Funding Period and on which some or all of the Subsequent Receivables
are transferred to the Issuer.

“Funding Period” means the period beginning on the Closing Date and ending upon
the earliest to occur of (i) May 31, 2007, (ii) the date upon which a Triggering
Event occurs and (iii) the date on which the amount on deposit in the
Pre-Funding Account has been reduced to $10,000 or less.

“GAAP” means generally accepted accounting principles in the USA, applied on a
materially consistent basis.

“Governmental Authority” means any (a) Federal, state, municipal, foreign or
other governmental entity, board, bureau, agency or instrumentality,
(b) administrative or regulatory authority (including any central bank or
similar authority) or (c) court or judicial authority.

 

   A-11   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

“Grant” means mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create, grant a lien upon and a security
interest in and right of set-off against, deposit, set over and confirm pursuant
to the Indenture. A Grant of the Collateral or of any other agreement or
instrument shall include all rights, powers and options (but none of the
obligations) of the Granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other moneys payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the Granting party or otherwise and generally to do
and receive anything that the Granting party is or may be entitled to do or
receive thereunder or with respect thereto. Other forms of the verb “to Grant”
shall have correlative meanings.

“HB3” shall mean House Bill No. 3 (signed by the Governor of the State of Texas
on May 19, 2006) and the corresponding sections of Title 2 of the Texas Tax Code
implementing House Bill No. 3 and the rules and regulations promulgated
thereunder implementing House Bill No. 3.

“Holder” means, as the context may require, the Certificateholder or a
Noteholder or both.

“Indemnified Party” has the meaning specified in Section 6.2(d) of the Sale and
Servicing Agreement.

“Indenture” means the Indenture, dated as of the Closing Date, between the
Issuer and Indenture Trustee, as the same may be amended and supplemented from
time to time.

“Indenture Secured Parties” shall mean the Noteholders, the Note Insurer and the
Swap Counterparty.

“Indenture Trustee” means The Bank of New York, a banking corporation organized
under the laws of the state of New York, not in its individual capacity but as
indenture trustee under the Indenture, or any successor trustee under the
Indenture.

“Independent” means, when used with respect to any specified Person, that such
Person (i) is in fact independent of the Issuer, any other obligor upon the
Notes, the Administrator and any Affiliate of any of the foregoing Persons,
(ii) does not have any direct financial interest or any material indirect
financial interest in the Issuer, any such other obligor, the Administrator or
any Affiliate of any of the foregoing Persons and (iii) is not connected with
the Issuer, any such other obligor, the Administrator or any Affiliate of any of
the foregoing Persons as an officer, employee, promoter, underwriter, trustee,
partner, director or Person performing similar functions.

“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.1 of the Indenture, made by an
independent appraiser or other expert appointed by an Issuer Order, and such
opinion or certificate shall state that the signer has read the definition of
“Independent” in this Appendix A and that the signer is Independent within the
meaning thereof.

 

   A-12   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

“Initial Class A-1 Note Balance” means $289,000,000.

“Initial Class A-2 Note Balance” means $430,000,000.

“Initial Class A-3-A Note Balance” means $167,000,000.

“Initial Class A-3-B Note Balance” means $167,000,000.

“Initial Class A-4 Note Balance” means $447,000,000.

“Initial Cut-Off Date” means February 8, 2007.

“Initial Interest Rate Swap Agreement” means the ISDA Master Agreement, dated as
of the Closing Date, between the Initial Swap Counterparty and the Issuer, the
Schedule thereto, dated as of the Closing Date, the Credit Support Annex, if
applicable, and the Confirmations thereto, dated as of the Closing Date and
entered into pursuant to such ISDA Master Agreement, as the same may be amended
from time to time in accordance with the terms thereof.

“Initial Note Balance” means, for any Class, the Initial Class A-1 Note Balance,
the Initial Class A-2 Note Balance, the Initial Class A-3-A Note Balance, the
Initial Class A-3-B Note Balance or the Initial Class A-4 Note Balance, as
applicable, or with respect to the Notes generally, the sum of the foregoing.

“Initial Pre-Funding Account Deposit Amount” means an amount equal to
$399,999,997.05.

“Initial Purchased Assets” has the meaning set forth in Section 2.1 of the
Purchase Agreement.

“Initial Receivables” means the Receivables transferred by the Seller to the
Issuer on the Closing Date.

“Initial Reserve Account Deposit Amount” means an amount equal to
$21,901,792.66, which amount includes the Negative Carry Amount.

“Initial Swap Counterparty” means Barclays Bank PLC, as the swap counterparty
under the Initial Interest Rate Swap Agreement.

“Initial Transferred Assets” means (a) the Initial Purchased Assets, (b) all of
the Seller’s rights under the Purchase Agreement and (c) all proceeds of the
foregoing.

“Insurance Account” has the meaning specified in Section 9.1(b) of the Sale and
Servicing Agreement.

“Insurance Agreement” means the Insurance Agreement dated as of the Closing Date
between the Note Insurer, the Issuer, the Seller, the Servicer, COAF, and the
Indenture Trustee.

“Insurance Agreement Event of Default” has the meaning specified in the
Insurance Agreement.

 

   A-13   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

“Insurance Policy” means (i) any theft and physical damage insurance policy
maintained by the Obligor under a Receivable, providing coverage against loss or
damage to or theft of the related Financed Vehicle, and (ii) any credit life or
credit disability insurance maintained by an Obligor in connection with any
Receivable.

“Insured Obligations” has the meaning specified in the Note Insurance Policy.

“Insured Payment” has the meaning specified in the Note Insurance Policy.

“Interest Period” means (i) with respect to the first Payment Date, the period
from and including the Closing Date to but excluding the first Payment Date and
(ii) with respect to each subsequent Payment Date, the period from and including
the prior Payment Date to but excluding such subsequent Payment Date (in each
case assuming that the Payment Date for the Class A-2 Notes and the Class A-3-A
Notes is always on the 15th day of the calendar month in which that Payment Date
occurs).

“Interest Rate” means (a) with respect to the Class A-1 Notes, the Class A-1
Interest Rate, (b) with respect to the Class A-2 Notes, the Class A-2 Interest
Rate, (c) with respect to the Class A-3-A Notes, the Class A-3-A Interest Rate,
(d) with respect to the Class A-3-B Notes, the Class A-3-B Interest Rate or
(e) with respect to the Class A-4 Notes, the Class A-4 Interest Rate.

“Interest Rate Swap Agreement” means the Initial Interest Rate Swap Agreement
and any Replacement Interest Rate Swap Agreement.

“Issuer” means Capital One Auto Finance Trust 2007-A, a Delaware statutory trust
established pursuant to the Trust Agreement, until a successor replaces it and,
thereafter, means the successor and, for purposes of any provision contained
herein, each other obligor on the Notes.

“Issuer Order” and “Issuer Request” means a written order or request of the
Issuer signed in the name of the Issuer by any one of its Authorized Officers
and delivered to the Indenture Trustee.

“Late Payment Rate” has the meaning set forth in the Insurance Agreement.

“LIBOR” means, with respect to any Interest Period, the London interbank offered
rate for deposits in U.S. dollars having a maturity of one month commencing on
the related LIBOR Determination Date which appears on Telerate Page 3750 as of
11:00 a.m., London time, on such LIBOR Determination Date; provided, however,
that for the first Interest Period, LIBOR shall mean an interpolated rate for
deposits based on London interbank offered rates for deposits in U.S. dollars
for a period that corresponds to the actual number of days in the first Interest
Period. If the rates used to determine LIBOR do not appear on the Telerate Page
3750, the rates for that day will be determined on the basis of the rates at
which deposits in U.S. dollars, having a maturity of one month and in a
principal amount of not less than U.S. $1,000,000 are offered at approximately
11:00 a.m. London time, on such LIBOR Determination Date to prime banks in the
London interbank market by the reference banks. The Indenture Trustee will
request the principal London office of each of such reference banks to provide a
quotation of its rate. If at least two such quotations are provided, the rate
for that day will be the arithmetic mean to the nearest 1/100,000 of 1.00%
(0.0000001), with five one-millionths of a

 

   A-14   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

percentage point rounded upward, of all such quotations. If fewer than two such
quotations are provided, the rate for that day will be the arithmetic mean to
the nearest 1/100,000 of 1.00% (0.0000001), with five one-millionths of a
percentage point rounded upward, of the offered per annum rates that one or more
leading banks in New York City, selected by the Indenture Trustee (after
consulting with the Seller), are quoting as of approximately 11:00 a.m., New
York City time, on such LIBOR Determination Date to leading European banks for
United States dollar deposits for that maturity; provided that if the banks
selected as aforesaid are not quoting as mentioned in this sentence, LIBOR in
effect for the applicable Interest Period will be LIBOR in effect for the
previous Interest Period. The reference banks are the four major banks in the
London interbank market selected by the Indenture Trustee (after consultation
with the Seller).

“LIBOR Determination Date” means the second London Business Day prior to the
Closing Date with respect to the first Payment Date and, as to each subsequent
Payment Date, the second London Business Day prior to the immediately preceding
Payment Date.

“Lien” means, for any asset or property of a Person, a lien, security interest,
mortgage, pledge or encumbrance in, of or on such asset or property in favor of
any other Person, except any Permitted Lien.

“Limited Guaranty” means the Limited Guaranty, dated as of the Closing Date,
issued by Capital One Financial Corporation for the benefit of the Issuer, the
Indenture Trustee and the Note Insurer.

“Liquidation Proceeds” means, with respect to any Receivable, (a) insurance
proceeds received by the Servicer with respect to the Insurance Policies,
(b) amounts received by the Servicer in connection with such Receivable pursuant
to the exercise of rights under that Receivable and (c) the monies collected by
the Servicer (from whatever source, including proceeds of a sale of a Financed
Vehicle, a deficiency balance recovered from the Obligor after the charge-off of
such Receivable or as a result of any recourse against the related Dealer, if
any) on such Receivable, in the case of each of the foregoing clauses
(a) through (c), net of any expenses (including, without limitation, any
auction, painting, repair or refurbishment expenses in respect of the related
Financed Vehicle) incurred by the Servicer in connection therewith and any
payments required by law to be remitted to the Obligor.

“London Business Day” means any day other than a Saturday, Sunday or day on
which banking institutions in London, England are authorized or obligated by law
or government decree to be closed.

“Monthly Remittance Condition” has the meaning set forth in Section 4.2 of the
Sale and Servicing Agreement.

“Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.

“Negative Carry Amount” means $4,112,035.20.

 

   A-15   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

“Net Swap Payment” means for the Interest Rate Swap Agreement, the net amounts
owed by the Issuer to the Swap Counterparty, if any, on any Swap Payment Date,
excluding Swap Termination Payments.

“Net Swap Receipts” means for the Interest Rate Swap Agreement, the net amounts
owed by the Swap Counterparty to the Issuer, if any, on any Swap Payment Date,
including, without limitation, any Swap Termination Payments.

“Note” means a Class A-1 Note, Class A-2 Note, Class A-3-A Note, Class A-3-B
Note or Class A-4 Note, in each case substantially in the forms of Exhibit A to
the Indenture.

“Note Balance” means, with respect to any date of determination, for any Class,
the Class A-1 Note Balance, the Class A-2 Note Balance, the Class A-3-A Note
Balance, the Class A-3-B Note Balance or the Class A-4 Note Balance, as
applicable, or with respect to the Notes generally, the sum of all of the
foregoing.

“Note Depository Agreement” means the agreement, dated as of the Closing Date,
between the Issuer and DTC, as the initial Clearing Agency relating to the
Notes, as the same may be amended or supplemented from time to time.

“Note Factor” on a Payment Date means, with respect to each Class of Notes, a
six-digit decimal figure equal to the Note Balance of such Class of Notes as of
the end of the related Collection Period divided by the Note Balance of such
Class of Notes as of the Closing Date. The Note Factor will be 1.000000 as of
the Closing Date; thereafter, the Note Factor will decline to reflect reductions
in the Note Balance of such Class of Notes.

“Note Insurance Policy” means the Note Guaranty Insurance Policy dated the
Closing Date issued by the Note Insurer with respect to the Notes.

“Note Insurer” means Ambac Assurance Corporation, a Wisconsin-domiciled stock
insurance corporation, and its successors and assigns.

“Note Insurer Default” means the occurrence and continuance of any of the
following events: (a) the Note Insurer fails to make a payment required under
the Note Insurance Policy in accordance with the terms of the Note Insurance
Policy or (b) a Note Insurer Insolvency Event.

“Note Insurer Insolvency Event” means (a) the entry of a decree or order of a
court or agency having jurisdiction in respect of the Note Insurer in an
involuntary case under any present or future federal or state bankruptcy,
insolvency or similar law or appointing a conservator or receiver or liquidator
or rehabilitator or other similar official of the Note Insurer or of any
substantial part of its property, or the entering of an order for the winding up
or liquidation of the affairs of the Note Insurer which is final and
nonappealable; (b) the Note Insurer shall consent to the appointment of a
conservator or receiver or liquidator or other similar official in any
insolvency, readjustment of debt, marshaling of assets and liabilities,
rehabilitation or similar proceedings of or relating to the Note Insurer or of
or relating to all or substantially all of its property; or (c) the Note Insurer
shall admit in writing its inability to pay its debts generally as they become
due, file a petition to take advantage of or otherwise voluntarily commence a
case or proceeding under any applicable bankruptcy, insolvency, reorganization
or other similar statute, make an assignment for the benefit of its creditors,
or voluntarily suspend payments of its obligations.

 

   A-16   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

“Note Owner” means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or a Person maintaining an account with such Clearing Agency
(directly as a Clearing Agency Participant or as an indirect participant, in
each case in accordance with the rules of such Clearing Agency).

“Note Preference Claim” has the meaning specified in Section 9.1(d) of the Sale
and Servicing Agreement.

“Note Register” and “Note Registrar” have the respective meanings set forth in
Section 2.4 of the Indenture.

“Noteholder” means, as of any date, the Person in whose name a Note is
registered on the Note Register on such date.

“Noteholders’ Interest Carryover Shortfall” shall mean, with respect to any
Payment Date, the excess of the sum of the Noteholders’ Monthly Accrued Interest
for the preceding Payment Date and any outstanding Noteholders’ Interest
Carryover Shortfall on such preceding Payment Date, over the amount in respect
of interest that is actually paid to Noteholders on such preceding Payment Date,
plus interest on the amount of interest due but not paid to Noteholders on the
preceding Payment Date, to the extent permitted by law, at the respective
Interest Rates borne by such Notes for the related Interest Period.

“Noteholders’ Monthly Accrued Interest” shall mean, with respect to any Payment
Date, the aggregate interest accrued for the related Interest Period on the
Class A-1 Notes, the Class A-2 Notes, the Class A-3-A Notes, the Class A-3-B
Notes and the Class A-4 Notes at the respective Interest Rate for such Class on
the Note Balance of each such Class on the immediately preceding Payment Date or
the Closing Date, as the case may be, after giving effect to all payments of
principal to the Noteholders of such Class on or prior to such preceding Payment
Date. With respect to the first Payment Date on March 15, 2007, the aggregate
interest accrued on (i) the Class A-1 Notes is $1,196,087.51, (ii) the Class A-2
Notes is $1,909,916.67, (iii) the Class A-3-A Notes is $730,625.00 and (iv) the
Class A-3-B Notes is $691,008.89 and (v) the Class A-4 Notes is $1,856,540.00.

“Noteholders’ Parity Deficit Amount” means, with respect to any Payment Date, an
amount equal to the excess, if any, of (a) the Note Balance as of such Payment
Date (before giving effect to any principal payments made on the Notes on such
Payment Date) over (b) the sum of (i) the Pool Balance as of the end of the
related Collection Period and (ii) amounts, if any, on deposit in the
Pre-Funding Account as of the end of the related Collection Period.

“Notes” shall mean, collectively, the Class A-1 Notes, the Class A-2 Notes, the
Class A-3-A Notes, the Class A-3-B Notes and the Class A-4 Notes.

“Notice” has the meaning set forth in Section 9.1(a) of the Sale and Servicing
Agreement.

 

   A-17   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

“Notice of Funding Date” means a notice in the form of Exhibit A to the Sale and
Servicing Agreement.

“Obligor” means, for any Receivable, each Person obligated to pay such
Receivable.

“Officer’s Certificate” means (i) with respect to the Issuer, a certificate
signed by any Authorized Officer of the Issuer and (ii) with respect to the
Seller or the Servicer, a certificate signed by the chairman of the board, the
president, any executive vice president, any vice president, any assistant vice
president, the treasurer, any assistant treasurer or the controller of the
Seller or the Servicer, as applicable.

“Onyx” means Onyx Acceptance Corporation, a Delaware corporation, and its
successors and assigns.

“Opinion of Counsel” means one or more written opinions of counsel who may,
except as otherwise expressly provided in the Indenture or any other applicable
Transaction Document, be employees of or counsel to the Issuer, the Servicer,
the Seller or the Administrator, and which opinion or opinions comply with any
applicable requirements of the Transaction Documents and are in form and
substance reasonably satisfactory to the recipient(s). Opinions of Counsel need
address matters of law only and may be based upon stated assumptions as to
relevant matters of fact.

“Optional Purchase” has the meaning set forth in Section 8.1 of the Sale and
Servicing Agreement.

“Optional Purchase Price” has the meaning set forth in Section 8.1 of the Sale
and Servicing Agreement.

“Originator” means COAF, Onyx or a Referral Originator, as applicable.

“Other Assets” means any assets (or interests therein) (other than the Trust
Estate) conveyed or purported to be conveyed by the Seller to another Person or
Persons other than the Issuer, whether by way of a sale, capital contribution or
by virtue of the granting of a lien.

“Outstanding” means, as of any date, all Notes (or all Notes of an applicable
Class) theretofore authenticated and delivered under the Indenture except:

(i) Notes (or Notes of an applicable Class) theretofore cancelled by the Note
Registrar or delivered to the Note Registrar for cancellation pursuant to
Section 2.8 of the Indenture;

(ii) Notes (or Notes of an applicable Class) or portions thereof the payment for
which money in the necessary amount has been theretofore deposited with the
Indenture Trustee or any Paying Agent in trust for the related Noteholders
(provided, however, that if such Notes are to be redeemed, notice of such
redemption has been duly given pursuant to the Indenture or provision therefor,
satisfactory to the Indenture Trustee, has been made); and

 

   A-18   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

(iii) Notes (or Notes of an applicable Class) in exchange for or in lieu of
other Notes (or Notes of such Class) that have been authenticated and delivered
pursuant to the Indenture unless proof satisfactory to the Indenture Trustee is
presented that any such Notes are held by a bona fide purchaser;

provided that in determining whether Noteholders holding the requisite Note
Balance have given any request, demand, authorization, direction, notice,
consent, vote or waiver hereunder or under any Transaction Document, Notes owned
by the Issuer, the Seller, the Servicer, the Administrator or any of their
respective Affiliates shall be disregarded and deemed not to be Outstanding,
except that, in determining whether the Indenture Trustee shall be protected in
relying upon any such request, demand, authorization, direction, notice,
consent, vote or waiver, only Notes that a Responsible Officer of the Indenture
Trustee knows to be so owned shall be so disregarded. Notes so owned that have
been pledged in good faith may be regarded as Outstanding if the pledgee thereof
establishes to the satisfaction of the Indenture Trustee such pledgee’s right so
to act with respect to such Notes and that such pledgee is not the Issuer, the
Seller, the Servicer, the Administrator or any of their respective Affiliates.

“Owner Trustee” means Wilmington Trust Company, a Delaware banking corporation,
not in its individual capacity but solely as owner trustee under the Trust
Agreement, and any successor Owner Trustee thereunder.

“Paying Agent” means the Indenture Trustee or any other Person that meets the
eligibility standards for the Indenture Trustee set forth in Section 6.11 of the
Indenture and is authorized by the Issuer to make the payments to and
distributions from the Principal Distribution Account, including the payment of
principal of or interest on the Notes on behalf of the Issuer.

“Payment Date” means the 15th day of each calendar month beginning March 15,
2007; provided, however, whenever a Payment Date would otherwise be a day that
is not a Business Day, the Payment Date shall be the next Business Day. As used
herein, the “related” Payment Date with respect to a Collection Period shall be
deemed to be the Payment Date which immediately follows such Collection Period.

“Payment Default” has the meaning set forth in Section 5.4(a) of the Indenture.

“Permitted Liens” means (a) any liens created by the Transaction Documents;
(b) any liens for taxes not due and payable or the amount of which is being
contested in good faith by appropriate proceedings; and (c) any liens of
mechanics, suppliers, vendors, materialmen, laborers, employees, repairmen and
other like liens securing obligations which are not due and payable or the
amount or validity of which is being contested in good faith by appropriate
proceedings.

“Person” means any individual, corporation, limited liability company, estate,
partnership, joint venture, association, joint stock company, trust (including
any beneficiary thereof), unincorporated organization or government or any
agency or political subdivision thereof.

“Physical Property” has the meaning specified in the definition of “Delivery”
above.

 

   A-19   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

“Pool Balance” means, at any time, the aggregate Principal Balance of the
Receivables at such time.

“Pool Factor” on a Payment Date means a six-digit decimal figure equal to the
Pool Balance as of the end of the preceding Collection Period divided by the sum
of (i) the aggregate Principal Balance of the Receivables as of the Initial
Cut-Off Date plus (ii) the aggregate Principal Balance of any Subsequent
Receivables as of the applicable Subsequent Cut-Off Date. The Pool Factor will
be 1.000000 as of the Cut-Off Date; thereafter, the Pool Factor will decline to
reflect reductions in the Pool Balance.

“Predecessor Note” means, with respect to any particular Note, every previous
Note evidencing all or a portion of the same debt as that evidenced by such
particular Note; provided, however, for the purpose of this definition, any Note
authenticated and delivered under Section 2.5 of the Indenture in lieu of a
mutilated, destroyed, lost or stolen Note shall be deemed to evidence the same
debt as the mutilated, destroyed, lost or stolen Note.

“Preference Amount” has the meaning specified in the Note Insurance Policy.

“Pre-Funding Account” means the account by that name established and maintained
pursuant to Section 4.1 of the Sale and Servicing Agreement.

“Premium” means the insurance premium payable to the Note Insurer pursuant to
the Insurance Agreement.

“Principal Balance” means, as of any time, for any Receivable, the principal
balance of such Receivable under the terms of the Receivable determined in
accordance with the Customary Servicing Practices. The Principal Balance of any
Receivable that becomes a Defaulted Receivable will be deemed to be zero as of
the date it becomes a Defaulted Receivable.

“Principal Distribution Account” means the account by that name established and
maintained pursuant to Section 4.1 of the Sale and Servicing Agreement.

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

“Purchase Agreement” means the Purchase Agreement, dated as of the Closing Date,
between COAF and the Seller, as amended, modified or supplemented from time to
time.

“Purchase Price” has the meaning specified in Section 2.4 of the Purchase
Agreement.

“Purchased Assets” has the meaning set forth in Section 2.2 of the Purchase
Agreement.

“Rating Agency” means Moody’s, Standard & Poor’s or Fitch.

“Rating Agency Condition” means, with respect to any event or circumstance and
each Rating Agency, either (a) written confirmation by such Rating Agency that
the occurrence of such event or circumstance will not itself cause such Rating
Agency to downgrade or withdraw its rating assigned to any of the Notes, without
giving effect to the Note Insurance Policy on the ratings

 

   A-20   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

assigned to any of the Notes or (b) that such Rating Agency shall have been
given notice of such event at least ten days prior to the occurrence of such
event (or, if ten days’ advance notice is impracticable, as much advance notice
as is practicable) and such Rating Agency shall not have issued any written
notice that the occurrence of such event will itself cause such Rating Agency to
downgrade or withdraw its rating assigned to any of the Notes, without giving
effect to the Note Insurance Policy on the ratings assigned to any of the Notes.

“Receivable” means any Contract with respect to a new or used automobile or
light-duty truck which shall appear on the Schedule of Receivables and all
Related Security in connection therewith which has not been released from the
lien of the Indenture.

“Receivable Files” has the meaning set forth in Section 2.4(a) of the Sale and
Servicing Agreement.

“Receivables Purchase Price” means, with respect to any Subsequent Receivable,
92.75% of the aggregate Principal Balance of such Subsequent Receivable as of
the related Subsequent Cut-Off Date (provided, however, that the Receivables
Purchase Price on the final Funding Date may be adjusted as agreed to by the
Seller and the Issuer to be less than 92.75% for the purpose of using all funds
remaining on deposit in the Pre-Funding Account to purchase Subsequent
Receivables).

“Record Date” means, unless otherwise specified in any Transaction Document,
with respect to any Payment Date or Redemption Date, (i) for any Definitive
Notes and for the Certificates, if any, the close of business on the last
Business Day of the calendar month immediately preceding the calendar month in
which such Payment Date or Redemption Date occurs and (ii) for any Book-Entry
Notes, the close of business on the Business Day immediately preceding such
Payment Date or Redemption Date.

“Records” means, for any Receivable, all contracts, books, records and other
documents or information (including computer programs, tapes, disks, software
and related property and rights, to the extent legally transferable) relating to
such Receivable or the related Obligor.

“Redemption Date” means in the case of a redemption of the Notes pursuant to
Section 10.1 of the Indenture, the Payment Date specified by the Administrator
or the Issuer pursuant to Section 10.1 of the Indenture.

“Redemption Price” means an amount equal to the sum of (a) unpaid Note Balance
redeemed, plus (b) accrued and unpaid interest thereon at the applicable
Interest Rate for the Notes being so redeemed, up to but excluding the
Redemption Date, plus (c) all Premiums and Reimbursement Obligations due to the
Note Insurer as of the Redemption Date, plus (d) all amounts owing to the Swap
Counterparty as of the Redemption Date.

“Referral Originator” means a bank, finance company, car rental company or
factory authorized dealer or one of its Affiliates that has entered into an
agreement with COAF regarding the transfer of Receivables by such entity to
COAF.

 

   A-21   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

“Referral Receivable” means a Receivable originated by a Referral Originator
which has been validly assigned to COAF, but for which COAF is not noted as the
lienholder on the related Certificate of Title.

“Registered Holder” means the Person in whose name a Note is registered on the
Note Register on the related Record Date.

“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, as such regulation may be amended from time
to time and subject to such clarification and interpretation as have been
provided by the Commission in the adopting release (Asset-Backed Securities,
Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (January 7, 2005))
or by the staff of the Commission, or as may be provided in writing by the
Commission or its staff from time to time.

“Reimbursement Obligation” means the sum of (a) the aggregate unreimbursed
amount of any payments made by the Note Insurer under the Note Insurance Policy
and the Swap Policy (excluding reimbursements for Swap Termination Payments made
under the Swap Policy), together with interest on such amount from the date of
payment by the Note Insurer until paid in full at a rate of interest equal to
the Late Payment Rate (as defined in the Insurance Agreement), (b) all costs and
expenses of the Note Insurer in connection with any action, proceeding or
investigation affecting the Issuer, the Trust Estate or the rights or
obligations of the Note Insurer under the Transaction Documents or under the
Note Insurance Policy and the Swap Policy (excluding reimbursements for Swap
Termination Payments made under the Swap Policy) or under the other Transaction
Documents, including (without limitation) any judgment or settlement entered
into affecting the Note Insurer or the Note Insurer’s interests, together with
interest thereon at a rate equal to the Late Payment Rate and (c) any other
amounts owed to the Note Insurer under the Insurance Agreement, together with
interest thereon at a rate equal to the Late Payment Rate.

“Related Security” means, for any Receivable, (i) the security interest in the
related Financed Vehicle, (ii) any proceeds from claims on any Insurance Policy
and refunds in connection with extended service agreements relating to such
Receivable (if such Receivable became a Defaulted Receivable after the
applicable Cut-Off Date), (iii) any other property securing the Receivables and
(iv) all proceeds of the foregoing.

“Replacement Interest Rate Swap Agreement” means, with respect to any Swap
Counterparty, any replacement Interest Rate Swap Agreement entered into pursuant
to the conditions set forth in the Interest Rate Swap Agreement.

“Replacement Swap Counterparty” means, with respect to any Swap Counterparty,
any replacement Swap Counterparty under a Replacement Interest Rate Swap
Agreement that satisfies the conditions set forth in the Interest Rate Swap
Agreement.

“Repurchase Price” means, with respect to any Repurchased Receivable, a price
equal to the outstanding Principal Balance (calculated without giving effect to
the last sentence of the definition of “Principal Balance”) of such Receivable
plus any unpaid accrued interest related to such Receivable accrued to and
including the end of the Collection Period preceding the date that such
Repurchased Receivable was purchased by COAF, the Servicer or the Seller, as
applicable.

 

   A-22   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

“Repurchased Receivable” means a Receivable purchased by COAF pursuant to
Section 3.3 of the Purchase Agreement, by the Servicer pursuant to Section 3.6
of the Sale and Servicing Agreement or by the Seller pursuant to Section 2.3 or
Section 2.6 of the Sale and Servicing Agreement.

“Required Title Delivery Date” means, with respect to any Receivable, the
Extended Title Delivery Date unless the failure to repurchase such Receivable on
the First Title Delivery Date would materially and adversely affect the
interests of the Issuer, the Noteholders or the Note Insurer (as determined by
the Note Insurer in its reasonable discretion, unless the Note Insurer is not
the Controlling Party) in such Receivable, in which case the Required Title
Delivery Date for such Receivable shall be the First Title Delivery Date for
such Receivable; provided, however, that the failure to repurchase such
Receivable on the First Title Delivery Date shall be deemed not to have a
material adverse effect on the Issuer, the Noteholders or the Note Insurer in
such Receivable and the Required Title Delivery Date for such Receivable shall
be the Extended Title Delivery Date if such Receivable is not a Defaulted
Receivable as of the First Title Delivery Date for such Receivable.

“Reserve Account” means the account designated as such, established and
maintained pursuant to Section 4.1 of the Sale and Servicing Agreement.

“Reserve Account Draw Amount” means, for any Payment Date, the amount withdrawn
from the Reserve Account, equal to the lesser of (a) the Available Funds
Shortfall Amount, if any, for such Payment Date or (b) the amount on deposit in
the Reserve Account on such Payment Date. In addition, on any Payment Date
occurring after the end of the Funding Period, if the sum of the amounts in the
Reserve Account and the remaining Available Funds after the payments under
clauses first through sixth of Section 4.4(a) of the Sale and Servicing
Agreement would be sufficient to pay in full the aggregate unpaid Note Balance
of all of the outstanding Classes of Notes, then the Reserve Account Draw Amount
will, if so specified by the Servicer in the Servicer’s Certificate, include
such additional amount as may be necessary to pay all Outstanding Notes in full.

“Reserve Account Excess Amount” means, with respect to any Payment Date, means
an amount equal to the excess, if any, of (a) the amount of cash or other
immediately available funds in the Reserve Account on that Payment Date, after
giving effect to all deposits to and withdrawals from the Reserve Account
relating to that Payment Date, over (b) the Specified Reserve Account Balance
with respect to that Payment Date.

“Reserve Account Increase Condition” has the meaning specified in the Insurance
Agreement.

“Residual Interest” means the beneficial interest in the Issuer. The Residual
Interest shall not be represented by a Certificate except upon the request of
the Residual Interestholder pursuant to the terms of the Trust Agreement.

 

   A-23   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

“Residual Interestholder” means the owner of the Residual Interest. The Seller
shall be the initial Residual Interestholder.

“Responsible Officer” means, (a) with respect to the Indenture Trustee, any
officer within the corporate trust department of the Indenture Trustee,
including any vice president, assistant vice president, assistant secretary,
assistant treasurer, trust officer or any other officer of the Indenture Trustee
who customarily performs functions similar to those performed by the persons who
at the time shall be such officers, respectively, or to whom any corporate trust
matter is referred because of such person’s knowledge of and familiarity with
the particular subject and who shall have direct responsibility for the
administration of the Indenture, (b) with respect to the Owner Trustee, any
officer within the Corporate Trust Office of the Owner Trustee and having direct
responsibility for the administration of the Issuer, including any Vice
President, Assistant Vice President, Assistant Treasurer, Assistant Secretary,
or any other officer customarily performing functions similar to those performed
by any of the above designated officers and also, with respect to a particular
matter, any other officer to whom such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject and (c) with
respect to the Servicer or Seller, any officer of such Person having direct
responsibility for the transactions contemplated by the Transaction Documents,
including the President, Treasurer or Secretary or any Vice President, Assistant
Vice President, Assistant Treasurer, Assistant Secretary, or any other officer
customarily performing functions similar to those performed by any of the above
designated officers and also, with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement, dated as
of the Closing Date, between the Seller, the Issuer, the Servicer and the
Indenture Trustee, as the same may be amended, modified or supplemented from
time to time.

“Sarbanes Certification” has the meaning set forth in Section 10.22(b) of the
Sale and Servicing Agreement.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended, modified
or supplemented from time to time, and any successor law thereto.

“Schedule of Receivables” means, as the context may require, (i) the schedule of
Initial Receivables or Subsequent Receivables, as the case may be, transferred
to the Issuer on the Closing Date or a Funding Date, respectively, or
(ii) collectively, the schedule of all Receivables assigned to the Issuer by the
Seller as of the date of determination, with such additions and deletions as
properly made pursuant to the Transaction Documents.

“Second Allocation of Principal” means, for any Payment Date, an amount (not
less than zero) equal to the excess, if any, of (x) the Note Balance on such
Payment Date (after the application of the First Allocation of Principal) over
(y) the sum of (i) the Pool Balance as of the last day of the related Collection
Period minus the Target Overcollateralization Amount for such Payment Date and
(ii) 100% of amounts, if any, on deposit in the Pre-Funding Account as of the
last day of the related Collection Period; provided, however, that if a
Triggering Event has occurred and is continuing as of such Payment Date, the
“Second Allocation of Principal” means, for such Payment Date, an amount equal
to the Note Balance (after the application of the First Allocation of
Principal).

 

   A-24   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” means Capital One Auto Receivables, LLC, a Delaware limited liability
company.

“Servicer” means COAF, initially, and any replacement Servicer appointed
pursuant to the Sale and Servicing Agreement.

“Servicer’s Certificate” means the certificate delivered pursuant to Section 3.8
of the Sale and Servicing Agreement.

“Servicer Termination Event” means any one or more of the following that shall
have occurred and be continuing:

(a) any failure by the Servicer to deliver or cause to be delivered any required
payment to the Indenture Trustee for distribution to the Noteholders, which
failure continues unremedied for five Business Days after discovery thereof by a
Responsible Officer of the Servicer or receipt by the Servicer of written notice
thereof from the Indenture Trustee or the Note Insurer;

(b) any failure by the Servicer to duly observe or perform in any material
respect any other of its material covenants or agreements in the Transaction
Documents, which failure materially and adversely affects the rights of the
Issuer, the Note Insurer or the Noteholders, and which continues unremedied for
60 days (or for such longer period not in excess of 90 days as may be reasonably
necessary to remedy such failure; provided that (i) such failure is capable of
remedy within 90 days or less and (ii) the Controlling Party consents to such
longer cure period) after discovery thereof by a Responsible Officer of the
Servicer or receipt by the Servicer of written notice thereof from the Indenture
Trustee or the Note Insurer; provided, however, that no Servicer Termination
Event will result from the breach by the Servicer of any covenant for which the
repurchase of the affected Receivables is specified as the sole remedy pursuant
to Section 2.6 or Section 3.6 of the Sale and Servicing Agreement so long as
such required repurchase takes place when and as required in the Sale and
Servicing Agreement (after giving effect to any applicable grace periods);

(c) any representation or warranty of the Servicer made in any Transaction
Document to which the Servicer is a party or by which it is bound or any
certificate delivered pursuant to the Sale and Servicing Agreement proves to
have been incorrect when made, which failure materially and adversely affects
the rights of the Issuer, the Note Insurer or the Noteholders, and which failure
continues unremedied for 60 days (or for such longer period not in excess of 90
days as may be reasonably necessary to remedy such failure; provided that
(i) such failure is capable of remedy within 90 days or less and (ii) the
Controlling Party consents to such longer cure period) after discovery thereof
by a Responsible Officer of the Servicer or receipt by the Servicer of written
notice thereof from the Indenture Trustee or the Note Insurer (it being
understood that any repurchase of a Receivable by COAF pursuant to Section 3.3
of the Purchase Agreement, by the Seller pursuant to Section 2.3 of the Sale and
Servicing Agreement or by the Servicer pursuant to Section 3.6 of the Sale and
Servicing Agreement shall be deemed to remedy any incorrect representation or
warranty with respect to such Receivable);

 

   A-25   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

(d) the Servicer suffers a Bankruptcy Event; or

(e) a Triggering Event has occurred and is continuing.

“Servicing Criteria” shall mean the “servicing criteria” set forth in
Item 1122(d) of Regulation AB.

“Servicing Fee” means, for any Payment Date, the product of (A) one-twelfth (or,
in the case of the first Payment Date, a fraction, the numerator of which is the
number of days from but not including the Initial Cut-Off Date to and including
the last day of the first Collection Period and the denominator of which is
360), (B) the Servicing Fee Rate and (C) the Pool Balance as of the first day of
the related Collection Period (or, in the case of the first Payment Date, as of
the Initial Cut-Off Date). The Servicing Fee for the first Payment Date on
March 15, 2007 shall be $1,317,759.81.

“Servicing Fee Rate” means 2.00% per annum.

“Simple Interest Method” means the method of calculating interest due on a motor
vehicle receivable on a daily basis based on the actual outstanding principal
balance of the receivable on that date.

“Simple Interest Receivable” means any motor vehicle receivable pursuant to
which the payments due from the Obligors during any month are allocated between
interest, principal and other charges based on the actual date on which a
payment is received and for which interest is calculated using the Simple
Interest Method.

“Specified Reserve Account Balance” means, for any Payment Date, the sum of
(x) 1.50% of the Pool Balance as of the Initial Cut-Off Date, (y) 1.50% of the
aggregate principal balance, calculated as of their respective Subsequent
Cut-Off dates, of all Subsequent Receivables transferred to the Issuer on or
prior to that Payment Date and (z) during the Funding Period, the Negative Carry
Amount; provided, however, that if a Reserve Account Increase Condition has
occurred and is continuing the “Specified Reserve Account Balance” for that
Payment Date will be equal to the greater of (x) 3% of the sum of Pool Balance
as of the Initial Cut-off Date and the aggregate principal balance of all
Subsequent Receivables, calculated as of their respective Subsequent Cut-off
Dates, transferred to the Issuer on or prior to that Payment Date and (y) 6% of
the Pool Balance as of the last day of the related Collection Period; provided,
further, that in no event will the “Specified Reserve Account Balance” for a
Payment Date exceed the aggregate outstanding Principal Balance of the Notes
after giving effect to all payments of principal on that Payment Date.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor that is a nationally recognized
statistical rating organization.

 

   A-26   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

“Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
Del. Code § 3801 et seq.

“Subsequent Cut-Off Date” means, with respect to any Subsequent Receivable, the
date specified in the Notice of Funding Date related to such Subsequent
Receivable.

“Subsequent Purchased Assets” has the meaning set forth in Section 2.2 of the
Purchase Agreement.

“Subsequent Receivable” means a Receivable transferred to the Issuer on a
Funding Date.

“Subsequent Reserve Account Deposit Amount” means, with respect to a Funding
Date, an amount equal to 1.50% of the aggregate Principal Balance of the
Subsequent Receivables transferred on such Funding Date.

“Subsequent Transferred Assets” means (a) the Subsequent Purchased Assets,
(b) all of the Seller’s rights under the Purchase Agreement and (c) all proceeds
of the foregoing.

“Sub-Servicer” means any Affiliate of the Servicer or any sub-contractor to whom
any or all duties of the Servicer (including, without limitation, its duties as
custodian) under the Transaction Documents have been delegated in accordance
with Section 6.5 of the Sale and Servicing Agreement.

“Supplemental Servicing Fees” means any and all (i) late fees, (ii) extension
fees, (iii) non-sufficient funds charges and (iv) any and all other
administrative fees or similar charges allowed by applicable law with respect to
any Receivable.

“Swap Collateral Account” means a single, segregated trust account in the name
of the Indenture Trustee, which shall be designated as the “Swap Collateral
Account” which shall be held in trust for the benefit of the Noteholders and the
Note Insurer established pursuant to Section 4.8(e) of the Sale and Servicing
Agreement.

“Swap Counterparty” means the Initial Swap Counterparty and any Replacement Swap
Counterparty.

“Swap Payment Date” means the date on which Net Swap Receipts or Net Swap
Payments, as applicable, are made pursuant to the Interest Rate Swap Agreement.

“Swap Policy” means the Interest Rate Swap Insurance Policy dated as of the
Closing Date issued by the Note Insurer for the benefit of the Initial Swap
Counterparty with respect to the Initial Interest Rate Swap Agreement.

“Swap Replacement Proceeds” means any amounts received from a Replacement Swap
Counterparty in consideration for entering into a Replacement Interest Rate Swap
Agreement for a terminated Interest Rate Swap Agreement.

“Swap Termination Payment” means payment due to the Swap Counterparty by the
Issuer or to the Issuer by the Swap Counterparty, including interest that may
accrue thereon, under the Interest Rate Swap Agreement due to a termination of
the Interest Rate Swap Agreement due to an “event of default” or “termination
event” under the Interest Rate Swap Agreement.

 

   A-27   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

“Swap Termination Payment Account” means a single segregated trust account held
in the United States in the name of the Indenture Trustee which shall be held in
trust for the benefit of the Noteholders and the Note Insurer pursuant to
Section 4.8(b) of the Sale and Servicing Agreement.

“Target Cumulative Net Charge-Off Ratio” has the meaning specified in the
Insurance Agreement.

“Target Overcollateralization Amount” means, for any Payment Date, the product
of (x) the Pool Balance as of the last day of the related Collection Period
times (y) the Target Overcollateralization Level for such Payment Date.

“Target Overcollateralization Level” means, for any Payment Date, 11.00%,
provided that if the Cumulative Net Charge-Off Ratio for the Payment Date
occurring in August 2008, February 2009 or August 2009 is equal to or less than
the Target Cumulative Net Charge-Off Ratio for the August 2008, February 2009 or
August 2009 Payment Date, respectively, the “Target Overcollateralization Level”
will be 9.00% for the August 2008, February 2009 or August 2009 Payment Date, as
applicable, and all Payment Dates thereafter.

“TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended
and as in force on the date hereof, unless otherwise specifically provided.

“Title Delivery Failure Percentage” means, as of any date of determination, a
fraction (expressed as a percentage), the numerator of which is the aggregate
Principal Balance of all Receivables with respect to which, as of such date, the
related original Certificates of Title have not been received by the Custodian
or its agent for inclusion in the related Receivable File, and the denominator
of which is the Pool Balance as of such date.

“Transaction Documents” means the Indenture, the Notes, the Note Depository
Agreement, the Sale and Servicing Agreement, the Purchase Agreement, the
Administration Agreement, the Trust Agreement, the Insurance Agreement, the
Interest Rate Swap Agreement and the Limited Guaranty, as the same may be
amended or modified from time to time.

“Transferred Assets” means (a) the Initial Transferred Assets and (b) the
Subsequent Transferred Assets.

“Triggering Event” means the occurrence of an Event of Default or, so long as
the Note Insurer is the Controlling Party, the occurrence of an Insurance
Agreement Event of Default; provided that the occurrence of an Insurance
Agreement Event of Default shall not form the basis of a Triggering Event unless
the Note Insurer, upon prior written notice to each Rating Agency, has delivered
to the Issuer and the Indenture Trustee, written notice specifying that such
Insurance Agreement Event of Default constitutes a Triggering Event.

 

   A-28   

Appendix A

COAFT 2007-A



--------------------------------------------------------------------------------

“Trust Accounts” means the Collection Account, the Pre-Funding Account, the
Reserve Account, the Principal Distribution Account, the Swap Collateral Account
and the Swap Termination Payment Account.

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, Physical Property, book-entry securities, uncertificated securities or
otherwise), and all proceeds of the foregoing.

“Trust Agreement” means the Trust Agreement, dated as of January 10, 2007,
between the Seller and the Owner Trustee, as amended and restated by the Amended
and Restated Trust Agreement, dated as of the Closing Date, between the Seller
and the Owner Trustee, as the same may be amended and supplemented from time to
time.

“Trust Estate” means all money, accounts, chattel paper, general intangibles,
goods, instruments, investment property and other property of the Issuer,
including without limitation (i) the Receivables acquired by the Issuer under
the Sale and Servicing Agreement, (ii) the Receivable Files, (iii) the security
interests in the Financed Vehicles and all certificates of title to the Financed
Vehicles, (iv) any proceeds from claims on any Insurance Policy and refunds in
connection with extended service agreements relating to Receivables which became
Defaulted Receivables after the applicable Cut-Off Date, (v) any other property
securing the Receivables, (vi) the rights of the Issuer to the funds on deposit
from time to time in the Trust Accounts and any other account or accounts
established pursuant to the Indenture or Sale and Servicing Agreement and all
cash, investment property and other property from time to time credited thereto
and all proceeds thereof (including investment earnings, net of losses and
investment expenses, on amounts on deposit therein), (vii) the rights of the
Seller, as buyer, under the Purchase Agreement, (viii) rights under the Sale and
Servicing Agreement, the Limited Guaranty and the Interest Rate Swap Agreement
and (ix) all proceeds of the foregoing.

“UCC” means, unless the context otherwise requires, the Uniform Commercial Code
as in effect in the relevant jurisdiction, as amended from time to time.

“United States” or “USA” means the United States of America (including all
states, the District of Columbia and political subdivisions thereof).

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Unless otherwise inconsistent with the terms
of this Agreement, all accounting terms used herein shall be interpreted, and
all accounting determinations hereunder shall be made, in accordance with GAAP.
Amounts to be calculated hereunder shall be continuously recalculated at the
time any information relevant to such calculation changes.

 

   A-29   

Appendix A

COAFT 2007-A